

Exhibit 10.27
 

CREDIT AGREEMENT
Dated as of April 29, 2010
among
THE KITCHEN COLLECTION, INC.,
as the Lead Borrower
for
The Borrowers Named Herein


THE BORROWERS NAMED HEREIN


THE GUARANTORS NAMED HEREIN


WELLS FARGO RETAIL FINANCE, LLC
as Administrative Agent, Collateral Agent, Swing Line Lender,
and
THE OTHER LENDERS NAMED HEREIN


 






--------------------------------------------------------------------------------



TABLE OF CONTENTS
Section


Page
 
 
 
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
 
 
 
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
42
1.03
Accounting Terms
43
1.04
Rounding
43
1.05
Times of Day
43
1.06
Letter of Credit Amounts
43
 
 
 
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
43
 
 
 
2.01
Committed Loans; Reserves
43
2.02
Borrowings, Conversions and Continuations of Committed Loans.
44
2.03
Letters of Credit.
46
2.04
Swing Line Loans.
54
2.05
Prepayments.
56
2.06
Termination or Reduction of Commitments.
57
2.07
Repayment of Loans.
58
2.08
Interest.
58
2.09
Fees
59
2.10
Computation of Interest and Fees
59
2.11
Evidence of Debt.
59
2.12
Payments Generally; Administrative Agent’s Clawback.
60
2.13
Sharing of Payments by
61
2.14
Settlement Amongst Lenders
62
2.15
Initial Increase in Commitments.
63
2.16
Additional Increase in Commitments.
63
2.17
Extension of Maturity Date
65
 
 
 
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER
65
 
 
 
3.01
Taxes.
65
3.02
Illegality
67
3.03
Inability to Determine Rates
67
3.04
Increased Costs; Reserves on LIBO Rate Loans.
67
3.05
Compensation for Losses
69
3.06
Mitigation Obligations; Replacement of Lenders.
69
3.07
Survival
70
3.08
Designation of Lead Borrower as Borrowers’ Agent.
70
 
 
 
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
70
 
 
 
4.01
Conditions of Initial Credit Extension
70
4.02
Conditions to all Credit Extensions
73
 
 
 
ARTICLE V REPRESENTATIONS AND WARRANTIES
74
 
 
 
5.01
Existence, Qualification and Power
74
5.02
Authorization; No Contravention
75


(i)

--------------------------------------------------------------------------------



5.03
Governmental Authorization; Other Consents
75
5.04
Binding Effect
75
5.05
Financial Statements; No Material Adverse Effect.
75
5.06
Litigation
76
5.07
No Default
76
5.08
Ownership of Property; Liens.
76
5.09
Environmental Compliance.
77
5.10
Insurance
78
5.11
Taxes
78
5.12
ERISA Compliance.
78
5.13
Subsidiaries; Equity Interests
78
5.14
Margin Regulations; Investment Company Act.
79
5.15
Disclosure.
79
5.16
Compliance with Laws
79
5.17
Intellectual Property; Licenses, Etc.
79
5.18
Labor Matters.
80
5.19
Security Documents.
80
5.20
Solvency
81
5.21
Deposit Accounts; Credit Card Arrangements.
81
5.22
Brokers
81
5.23
Customer and Trade Relations
81
5.24
Material Contracts
82
5.25
Casualty
82
 
 
 
ARTICLE VI AFFIRMATIVE COVENANTS
82
 
 
 
6.01
Financial Statements
82
6.02
Certificates; Other Information
83
6.03
Notices
85
6.04
Payment of Obligations.
86
6.05
Preservation of Existence, Etc.
86
6.06
Maintenance of Properties.
86
6.07
Maintenance of Insurance
87
6.08
Compliance with Laws
88
6.09
Books and Records;
88
6.10
Inspection Rights
88
6.11
Use of Proceeds
89
6.12
Additional Loan Parties
89
6.13
Cash Management.
90
6.14
Information Regarding the Collateral.
91
6.15
Physical Inventories.
92
6.16
Environmental Laws.
92
6.17
Further Assurances.
93
6.18
Compliance with Terms of Leaseholds
93
6.19
Material Contracts
94


(ii)

--------------------------------------------------------------------------------



 
 
 
ARTICLE VII NEGATIVE COVENANTS
94
 
 
 
7.01
Liens
94
7.02
Investments
94
7.03
Indebtedness; Disqualified Stock.
94
7.04
Fundamental Changes
94
7.05
Dispositions
95
7.06
Restricted Payments
95
7.07
Prepayments of Indebtedness.
96
7.08
Change in Nature of Business
96
7.09
Transactions with Affiliates
96
7.10
Burdensome Agreements
97
7.11
Use of Proceeds
97
7.12
Amendment of Material Documents.
97
7.13
Fiscal Year.
97
7.14
Deposit Accounts; Credit Card Processors.
98
7.15
Minimum Availability
98
 
 
 
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
98
 
 
 
8.01
Events of Default
98
8.02
Remedies Upon Event of Default
101
8.03
Application of Funds
101
 
 


ARTICLE IX ADMINISTRATIVE AGENT
103
 
 
 
9.01
Appointment and Authority.
103
9.02
Rights as a Lender
103
9.03
Exculpatory Provisions
103
9.04
Reliance by Agents.
104
9.05
Delegation of Duties
105
9.06
Resignation of Agents
105
9.07
Non-Reliance on Administrative Agent and Other Lenders
106
9.08
[Reserved]
106
9.09
Administrative Agent May File Proofs of Claim
106
9.10
Collateral and Guaranty Matters
107
9.11
Notice of Transfer.
107
9.12
Reports and Financial Statements.
107
9.13
Agency for Perfection.
108
9.14
Indemnification of Agents
108
9.15
Relation among Lenders
108
9.16
Defaulting Lender.
109
 
 
 
ARTICLE X MISCELLANEOUS
109
 
 
 
10.01
Amendments, Etc.
109
10.02
Notices; Effectiveness; Electronic Communications.
111
10.03
No Waiver; Cumulative Remedies
113


(iii)

--------------------------------------------------------------------------------



10.04
Expenses; Indemnity; Damage Waiver.
113
10.05
Payments Set Aside
114
10.06
Successors and Assigns.
115
10.07
Treatment of Certain Information; Confidentiality
118
10.08
Right of Setoff
119
10.09
Interest Rate Limitation
119
10.10
Counterparts; Integration; Effectiveness
119
10.11
Survival
119
10.12
Severability
120
10.13
Replacement of Lenders
120
10.14
Governing Law; Jurisdiction; Etc.
121
10.15
Waiver of Jury Trial
121
10.16
No Advisory or Fiduciary Responsibility
122
10.17
Patriot Act Notice
122
10.18
Foreign Asset Control Regulations
123
10.19
Time of the Essence
123
10.20
Press Releases.
123
10.21
Additional Waivers.
123
10.22
No Strict Construction.
125
10.23
Attachments.
125




(iv)

--------------------------------------------------------------------------------



SCHEDULES
 
1.01
Borrowers
 
1.02
Guarantors
 
1.03
Licensed Department Agreements
 
2.01
Commitments and Applicable Percentages
 
5.01
Loan Parties’ Organizational Information
 
5.05
Supplement to Interim Financial Statements
 
5.06
Litigation
 
5.08(b)(1)
Owned Real Estate
 
5.08(b)(2)
Leased Real Estate
 
5.09
Environmental Matters
 
5.10
Insurance
 
5.13
Subsidiaries; Other Equity Investments; Equity Interests in the Loan Parties
 
5.18
Collective Bargaining Agreements
 
5.21(a)
DDAs
 
5.21(b)
Credit Card Arrangements
 
5.24
Material Contracts
 
6.02
Financial and Collateral Reporting
 
7.01
Existing Liens
 
7.02
Existing Investments
 
7.03
Existing Indebtedness
 
10.02
Administrative Agent’s Office; Certain Addresses for Notices



EXHIBITS
 
 
Form of
 
A
Committed Loan Notice
 
B
Swing Line Loan Notice
 
C-1
Note
 
C-2
Swing Line Note
 
D
Compliance Certificate
 
E
Assignment and Assumption
 
F
DDA Notification
 
G
Credit Card Notification
 
H
Borrowing Base Certificate




(v)

--------------------------------------------------------------------------------



CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of April 29, 2010, among
THE KITCHEN COLLECTION, INC., a Delaware corporation (the “Lead Borrower”),
the Persons named on Schedule 1.01 hereto (together with the Lead Borrower,
collectively and as further defined herein, the “Borrowers”),
the Persons named on Schedule 1.02 hereto (collectively and as further defined
herein, the “Guarantors”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and
WELLS FARGO RETAIL FINANCE, LLC, as Administrative Agent, Collateral Agent, and
Swing Line Lender.
The Borrowers have requested that the Lenders provide a revolving credit
facility, and the Lenders have indicated their willingness to lend and Agent has
indicated its willingness to endeavor to cause the L/C Issuer to issue Letters
of Credit, in each case on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Accelerated Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Event of Default, or (ii) the failure of the Borrowers to
maintain Availability at least equal to the greater of (a) twenty percent (20%)
of the Loan Cap for five (5) consecutive calendar days, or (b) $3,000,000 at any
time. For purposes of this Agreement, the occurrence of an Accelerated Borrowing
Base Delivery Event shall be deemed continuing at the Administrative Agent’s
option (i) so long as such Event of Default has not been waived, and/or (ii) if
the Accelerated Borrowing Base Delivery Event arises as a result of the
Borrowers’ failure to achieve Availability as required hereunder, until
Availability has exceeded the greater of (x) twenty percent (20%) of the Loan
Cap, or (y) $3,000,000, in either case for forty-five (45) consecutive calendar
days, in which case an Accelerated Borrowing Base Delivery Event shall no longer
be deemed to be continuing for purposes of this Agreement.
“ACH” means automated clearing house transfers.
“Accommodation Payment” as defined in Section 10.21(d).
“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
policy of insurance issued or to be issued, (d) for a secondary obligation
incurred or to be incurred, (e) for energy

-1-

--------------------------------------------------------------------------------



provided or to be provided, (f) for the use or hire of a vessel under a charter
or other contract, (g) arising out of the use of a credit or charge card or
information contained on or for use with the card, or (h) as winnings in a
lottery or other game of chance operated or sponsored by a state, governmental
unit of a state, or person licensed or authorized to operate the game by a state
or governmental unit of a state. The term “Account” includes
health-care-insurance receivables.
“Acquisition” means, with respect to any Person (a) an Investment in, or a
purchase of a Controlling interest in, the Equity Interests of any other Person,
(b) a purchase or other acquisition of all or substantially all of the assets or
properties of, another Person or of any business unit of another Person, (c) any
merger or consolidation of such Person with any other Person or other
transaction or series of transactions resulting in the acquisition of all or
substantially all of the assets, or a Controlling interest in the Equity
Interests, of any Person, or (d) any acquisition of any Store locations of any
Person, in each case in any transaction or group of transactions which are part
of a common plan.
“Acquisition Documents” means, with respect to any Acquisition, the asset
purchase agreement, purchase and sale agreement or similar agreement and all
other documents, instruments and agreements executed in connection therewith.
“Additional Commitment Lender” shall have the meaning provided in Section 2.16.
“Additional Increase” shall have the meaning provided in Section 2.16(a).
“Additional Increase Effective Date” shall have the meaning provided in Section
2.16(d).
“Additional Increase Request” shall have the meaning provided in Section
2.16(a).
“Adjusted Aggregate Commitments” means the Aggregate Commitments after giving
effect to the Initial Increase described in Section 2.15 hereof, regardless of
whether the Initial Increase Effective Date shall have occurred.
“Adjusted LIBO Rate” means:
(a)    for any Interest Period with respect to any LIBO Borrowing, an interest
rate per annum (rounded upwards, if necessary, to the next 1/16 of one percent)
equal to (i) the LIBO Rate for such Interest Period multiplied by (ii) the
Statutory Reserve Rate; and
(b)    for any interest rate calculation with respect to any Base Rate Loan, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of one
percent) equal to (i) the LIBO Rate for an Interest Period commencing on the
date of such calculation and ending on the date that is thirty (30) days
thereafter multiplied by (ii) the Statutory Reserve Rate.
The Adjusted LIBO Rate will be adjusted automatically as of the effective date
of any change in the Statutory Reserve Rate.
“Adjustment Date” means the first day of each Fiscal Quarter, commencing with
the Fiscal Quarter ending June 30, 2010.
“Administrative Agent” means WFRF in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

-2-

--------------------------------------------------------------------------------



“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Lead
Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (ii) any director,
officer, managing member, partner, trustee, or beneficiary of that Person, (iii)
any other Person directly or indirectly holding 10% or more of any class of the
Equity Interests of that Person, and (iv) any other Person 10% or more of any
class of whose Equity Interests is held directly or indirectly by that Person.
“Agent(s)” means, individually, the Administrative Agent or the Collateral
Agent, and collectively means both of them.
“Agent Parties” shall have the meaning specified in Section 10.02(c).
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement.
“Allocable Amount” has the meaning specified in Section 10.21(d).
“Applicable Lenders” means the Required Lenders, all affected Lenders, or all
Lenders, as the context may require.
“Applicable Margin” means:    
(a)    From and after the Closing Date until the first Adjustment Date, the
percentages set forth in Level I of the pricing grid below; and
(b)    From and after the first Adjustment Date and on each Adjustment Date
thereafter, the Applicable Margin shall be determined from the following pricing
grid based upon the Average Daily Availability for the most recent three month
period ended immediately preceding such Adjustment Date; provided, however, that
notwithstanding anything to the contrary set forth herein, upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent may,
and at the direction of the Required Lenders shall, immediately increase the
Applicable Margin to that set forth in Level IV (even if the Average Daily
Availability requirements for a different Level have been met) and interest
shall accrue at the Default Rate; provided further if the foregoing financial
statements or any Borrowing Base Certificates are at any time restated or
otherwise revised (including as a result of an audit) or if the information set
forth in such financial statements or any Borrowing Base Certificates otherwise
proves to be false or incorrect such that the Applicable Margin would have been
higher than was otherwise in effect during any period, without constituting a
waiver of any Default or Event of Default arising as a result thereof, interest
due under this Agreement shall be immediately recalculated at such higher rate
for any applicable periods and shall be due and payable on demand.

-3-

--------------------------------------------------------------------------------



Level
Average Daily Availability
LIBOR Margin
Base Rate Margin
I
Greater than or equal to 60% of the Loan Cap
2.75%
1.75%
II
Greater than or equal to 45% of the Loan Cap but less than 60% of the Loan Cap
3%
2%
III
Greater than or equal to 25% of the Loan Cap but less than 45% of the Loan Cap
3.25%
2.25%
IV
Less than 25% of the Loan Cap
3.5%
2.5%



“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the Administrative Agent to endeavor
to cause the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means, at any time of calculation, (a) with respect to
Commercial Letters of Credit, a per annum rate equal to the Applicable Margin
for Loans which are LIBOR Rate Loans minus one-half of one percent (0.50%), and
(b) with respect to Standby Letters of Credit, a per annum rate equal to the
Applicable Margin for Loans which are LIBOR Rate Loans.
“Appraisal Percentage” means eighty-five percent (85%).
“Appraised Value” means, with respect to the Borrowers’ Eligible Inventory, the
appraised orderly liquidation value, net of costs and expenses to be incurred in
connection with any such liquidation, which value is expressed as a percentage
of Cost of the Borrowers’ Eligible Inventory as set forth in the Borrowers’
inventory stock ledger, which value shall be determined from time to time by the
most recent appraisal undertaken by an independent appraiser engaged by the
Administrative Agent.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, (c) an entity or an Affiliate of an entity that
administers or manages a Lender or (d) the same investment advisor or an advisor
under common control with such Lender, Affiliate or advisor, as applicable.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as

-4-

--------------------------------------------------------------------------------



of such date in accordance with GAAP, and (b) in respect of any Synthetic Lease
Obligation, the capitalized amount of the remaining lease or similar payments
under the relevant lease or other applicable agreement or instrument that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease, agreement or instrument were accounted for as a capital
lease.
“Auto-Extension Letter of Credit” shall have the meaning specified in Section
2.03(b)(iii).
“Availability” means, as of any date of determination thereof by the
Administrative Agent, the result, if a positive number, of:
(a)    The Loan Cap
Minus
(b)    The aggregate unpaid balance of Credit Extensions to, or for the account
of, the Borrowers.
In calculating Availability at any time and for any purpose under this
Agreement, the Lead Borrower shall certify to the Administrative Agent that all
accounts payable and Taxes are being paid on a timely basis (absent which the
Administrative Agent may establish a Reserve therefor).
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the
Administrative Agent to endeavor to cause the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.
“Availability Reserves” means, without duplication of any other Reserves or
items to the extent such items are otherwise addressed or excluded through
eligibility criteria, such reserves as the Administrative Agent from time to
time determines in its Permitted Discretion as being appropriate (a) to reflect
the impediments to the Agents’ ability to realize upon the Collateral, (b) to
reflect claims and liabilities that the Administrative Agent determines (in its
Permitted Discretion) will need to be satisfied in connection with the
realization upon the Collateral, (c) to reflect criteria, events, conditions,
contingencies or risks which adversely affect any component of the Borrowing
Base, or the assets, business, financial performance or financial condition of
any Loan Party, or (d) to reflect that a Default or an Event of Default then
exists and is continuing. Without limiting the generality of the foregoing,
Availability Reserves may include, in the Administrative Agent’s Permitted
Discretion, (but are not limited to) reserves based on: (i) rent; (ii) customs
duties, and other costs to release Inventory which is being imported into the
United States; (iii) outstanding Taxes and other governmental charges,
including, without limitation, ad valorem, real estate, personal property,
sales, and other Taxes which may have priority over the interests of the
Collateral Agent in the Collateral; (iv) salaries, wages and benefits due to
employees of any Borrower; (v) Customer Credit Liabilities; (vi) reserves for
reasonably anticipated changes in the Appraised Value of Eligible Inventory
between appraisals; (vii) warehousemen’s or bailee’s charges and other Permitted
Encumbrances which may have priority over the interests of the Collateral Agent
in the Collateral; (viii) amounts due to vendors on account of consigned goods;
(ix) Cash Management Reserves; (x) Bank Products Reserves; (xi) royalties
payable in respect of licensed merchandise; and (xii) Debt Maturity Reserve.
“Average Daily Availability” shall mean, with respect to any applicable period,
the average daily Availability for such period.

-5-

--------------------------------------------------------------------------------



“Bank Products” means any services of facilities provided to any Loan Party by
the Administrative Agent or any of its Affiliates (but excluding Cash Management
Services) on account of (a) Swap Contracts, (b) purchase cards, (c) merchant
services constituting a line of credit and (d) leasing.
“Bank Product Reserves” means such reserves as the Administrative Agent from
time to time determine in its Permitted Discretion as being appropriate to
reflect the liabilities and obligations of the Loan Parties with respect to Bank
Products then provided or outstanding.
“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%), (b) the Adjusted LIBO Rate plus one percent
(1.00%), or (c) the rate of interest in effect for such day as publicly
announced from time to time by Wells Fargo as its “prime rate.” The “prime rate”
is a rate set by Wells Fargo based upon various factors including Wells Fargo’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Wells Fargo
shall take effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Blocked Account” has the meaning provided in Section 6.13(a)(iii).
“Blocked Account Agreement” means with respect to an account established by a
Loan Party, an agreement, in form and substance reasonably satisfactory to the
Collateral Agent, establishing control (as defined in the UCC) of such account
by the Collateral Agent and whereby the bank maintaining such account agrees,
upon the occurrence and during the continuance of a Cash Dominion Event, to
comply only with the instructions originated by the Collateral Agent without the
further consent of any Loan Party.
“Blocked Account Bank” means each bank with whom deposit accounts (including
operating accounts) are maintained in which any funds of any of the Loan Parties
from one or more DDAs are concentrated and with whom a Blocked Account Agreement
has been, or is required to be, executed in accordance with the terms hereof.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowers” has the meaning specified in the introductory paragraph hereto.
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
“Borrowing Base” means, at any time of calculation, an amount equal to:
(a)    an amount equal to the product of (i) the face amount of Eligible Credit
Card Receivables minus all outstanding credit card processing fees and charges
owing to any credit card processor in respect of such Eligible Credit Card
Receivables, multiplied by (ii) the Credit Card Advance Rate;
plus
(b)    the lesser of (i) the Cost of Eligible Inventory, net of Inventory
Reserves, multiplied by the product of Appraisal Percentage multiplied by the
Appraised Value of Eligible Inventory, or (ii) the Cost of Eligible Inventory,
net of Inventory Reserves, multiplied by the Inventory Advance Rate;

-6-

--------------------------------------------------------------------------------



minus
(c)    the then amount of all Availability Reserves.
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit H hereto (with such changes therein as may be required by the
Administrative Agent to reflect the components of and reserves against the
Borrowing Base as provided for hereunder from time to time), executed and
certified as accurate and complete by a Responsible Officer of the Lead Borrower
which shall include appropriate exhibits, schedules, supporting documentation,
and additional reports as reasonably requested by the Administrative Agent
reasonably in advance of any delivery date for any Borrowing Base Certificate.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBO Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
market.
“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period.
“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other equity interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.
“Cash Collateral Account” means a non-interest bearing account in the name of,
the Collateral Agent (as the Collateral Agent shall otherwise direct) and under
the sole and exclusive dominion and control of the Collateral Agent, in which
deposits are required to be made in accordance with Section 2.03(g) or 8.02(c).
“Cash Collateralize” has the meaning specified in Section 2.03(g).
“Cash Dominion Event” means either (i) the occurrence and continuance of any
Event of Default, or (ii) the failure of the Borrowers to maintain Availability
of at least (A) twenty percent (20%) of the Loan Cap for five (5) consecutive
calendar days, or (B) fifteen percent (15%) of the Loan Cap at any time. For
purposes of this Agreement, the occurrence of a Cash Dominion Event shall be
deemed continuing at the Administrative Agent’s option (i) so long as such Event
of Default has not been waived, and/or (ii) if the Cash Dominion Event arises as
a result of the Borrowers’ failure to achieve Availability as required
hereunder, until Availability has exceeded the required percentage of the Loan
Cap for forty-five (45) consecutive Business Days, in which case a Cash Dominion
Event shall no longer be deemed to be continuing for purposes

-7-

--------------------------------------------------------------------------------



of this Agreement; provided that a Cash Dominion Event shall be deemed
continuing (even if an Event of Default is no longer continuing and/or
Availability exceeds the required amount for forty-five (45) consecutive
Business Days) at all times after a Cash Dominion Event has occurred and been
discontinued two (2) occasion(s) after the Closing Date. The termination of a
Cash Dominion Event as provided herein shall in no way limit, waive or delay the
occurrence of a subsequent Cash Dominion Event in the event that the conditions
set forth in this definition again arise.
“Cash Management Reserves ” means such reserves as the Administrative Agent,
from time to time, determines in its Permitted Discretion as being appropriate
to reflect the reasonably anticipated liabilities and obligations of the Loan
Parties with respect to Cash Management Services then provided or outstanding.
“Cash Management Services” means any one or more of the following types or
services or facilities provided to any Loan Party by the Administrative Agent or
any of its Affiliates: (a) ACH transactions, (b) cash management services,
including, without limitation, controlled disbursement services, treasury,
depository, overdraft, and electronic funds transfer services, (c) foreign
exchange facilities, (d) credit or debit cards, (e) credit card processing
services, (f) purchase cards and (g) merchant services not constituting a Bank
Product.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.
“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
“Change of Control” means an event or series of events by which:
(a)    the Parent shall cease to own and control legally and beneficially (free
and clear of all Liens), either directly or indirectly, equity securities in the
Lead Borrower representing 100% of the combined voting power of all of Equity
Interests entitled to vote for members of the board of directors or equivalent
governing body of Lead Borrower on a fully-diluted basis (and taking into
account all such securities that the Parent has the right to acquire pursuant to
any option right (as defined in clause (b) below));
(b)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than a Permitted Holder is or becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that
a person or group shall be deemed to have “beneficial ownership” of all
securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 25% or more of the Equity
Interests of the Lead Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Lead Borrower on a fully-diluted
basis (and taking into account all such Equity Interests that such “person” or
“group” has the right to acquire pursuant to any option right); provided that

-8-

--------------------------------------------------------------------------------



in the event that the Permitted Holders collectively are the beneficial owners
of, or have the right to acquire, 33% or more of the voting power of the total
outstanding Voting Stock of the Lead Borrower, then such threshold percentage
shall be 40% instead of 25%; or
(c)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Lead Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
(d)    the Parent fails at any time to own, directly or indirectly, 100% of the
Equity Interests of each Loan Party free and clear of all Liens (other than the
Liens in favor of the Collateral Agent), except where such failure is as a
result of a transaction permitted by the Loan Documents.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.
“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Collateral
Agent.
“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agents executed by (a) a bailee or other Person in
possession of Collateral, and (b) each landlord of Real Estate leased by any
Loan Party (including, without limitation, a Licensed Department), pursuant to
which each such bailee, landlord or other Person (i) acknowledges the Collateral
Agent’s Lien on the Collateral, (ii) releases such Person’s Liens in the
Collateral held by such Person or located on such Real Estate, (iii) provides
the Collateral Agent with access to the Collateral held by such bailee, landlord
or other Person or located in or on such Real Estate, (iv) as to any landlord,
provides the Collateral Agent with a reasonable time to sell and dispose of the
Collateral from such Real Estate, and (v) makes such other agreements with the
Collateral Agent as the Agents may reasonably require.
“Collateral Agent” means WFRF, acting in such capacity for its own benefit and
the ratable benefit of the other Credit Parties.
“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a

-9-

--------------------------------------------------------------------------------



Borrower in the ordinary course of business of such Borrower.
“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement, including, without limitation, Section 2.15 or Section 2.16.
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBO Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.
“Committed Loan” has the meaning specified in Section 2.01.
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of LIBO Rate Loans, pursuant to 2.01(a), which, if in writing, shall be
substantially in the form of Exhibit A.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Concentration Account” has the meaning provided in Section 6.13(c).
“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of seven (7) Business Days from receipt of written notice
to a Lender from the Administrative Agent of a proposed course of action to be
followed by the Administrative Agent without such Lender’s giving the
Administrative Agent written notice of that Lender’s objection to such course of
action.
“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Lead Borrower and its Subsidiaries on a
Consolidated basis for the most recently completed Measurement Period, plus the
following to the extent deducted in calculating such Consolidated Net Income:
(i) Consolidated Interest Charges, (ii) the provision for Federal, state, local
and foreign income Taxes and franchise Taxes net of Federal, state, local and
foreign income tax credits, (iii) depreciation and amortization expense and (iv)
other non-recurring non-cash charges and non-cash charges and expenses
(including the cumulative effect of any accounting changes), net of cash charges
for such period relating to non-recurring charges and expenses included in the
computation of Consolidated EBITDA for any prior Measurement Period), all as
determined on a Consolidated basis in accordance with GAAP.
“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA for such period minus (ii) Capital
Expenditures made during such period minus (iii) the aggregate amount of
Federal, state, local and foreign income Taxes and franchise Taxes paid in cash
during such period to (b) the sum of (i) Debt Service Charges plus (ii) the
aggregate amount of all Restricted Payments (other than Restricted Payments made
in accordance with Section 7.06(d), Section 7.06(e) or Section 7.06(f) hereof),
in each case, of or by Lead Borrower and its Subsidiaries for the most recently

-10-

--------------------------------------------------------------------------------



completed Measurement Period, all as determined on a Consolidated basis in
accordance with GAAP.
“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts, but excluding any non-cash or deferred interest financing
costs, (b) all interest paid or payable with respect to discontinued operations
and (c) the portion of rent expense with respect to such period under Capital
Lease Obligations that is treated as interest in accordance with GAAP minus (d)
interest income during such period (excluding any portion of interest income
representing accruals of amounts received in a previous period), in each case of
or by the Lead Borrower and its Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP.
“Consolidated Net Income” means, as of any date of determination, the net income
of the Lead Borrower and its Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP, provided, however, that there shall be excluded (a) extraordinary gains
and extraordinary losses for such Measurement Period, (b) the income (or loss)
of such Person during such Measurement Period in which any other Person has a
joint interest, except to the extent of the amount of cash dividends or other
distributions actually paid in cash to such Person during such period, (c) the
income (or loss) of such Person during such Measurement Period and accrued prior
to the date it becomes a Subsidiary of a Person or any of such Person’s
Subsidiaries or is merged into or consolidated with a Person or any of its
Subsidiaries or that Person’s assets are acquired by such Person or any of its
Subsidiaries, and (d) the income of any direct or indirect Subsidiary of a
Person to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its Organization Documents or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary, except that the Lead Borrower’s equity in any net
loss of any such Subsidiary for such Measurement Period shall be included in
determining Consolidated Net Income.
“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Cost” means the lower of cost or market value of Inventory, based upon the
Borrowers’ accounting practices, known to the Administrative Agent, which
practices are in effect on the Closing Date as such calculated cost is
determined from invoices received by the Borrowers, the Borrowers’ purchase
journals or the Borrowers’ stock ledger. “Cost” does not include inventory
capitalization costs or other non‑purchase price charges (such as freight) used
in the Borrowers’ calculation of cost of goods sold.
“Credit Card Advance Rate” means eighty-five percent (85%).
“Credit Card Notifications” has the meaning provided in Section 6.13(a)(ii).
“Credit Card Receivables” means each “Account” (as defined in the UCC) together
with all income, payments and proceeds thereof, owed by a major credit or debit
card issuer (including, but not limited to,

-11-

--------------------------------------------------------------------------------



Visa, MasterCard, Discover Card and American Express and such other issuers
approved by the Administrative Agent) to a Loan Party resulting from charges by
a customer of a Loan Party on credit or debit cards issued by such issuer in
connection with the sale of goods by a Loan Party, or services performed by a
Loan Party, in each case in the ordinary course of its business.
“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) each Agent, (iii) each L/C Issuer, (iv) each beneficiary of
each indemnification obligation undertaken by any Loan Party under any Loan
Document, (v) any other Person to whom Obligations under this Agreement and
other Loan Documents are owing, and (vi) the successors and assigns of each of
the foregoing, and (b) collectively, all of the foregoing.
“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Agents and their respective Affiliates,
in connection with this Agreement and the other Loan Documents, including
without limitation (i) the reasonable fees, charges and disbursements of (A)
counsel for the Agents, (B) outside consultants for the Agents, (C) appraisers,
(D) commercial finance examinations, and (E) all such reasonable out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Obligations, (ii) in connection with (A) the syndication of the credit
facilities provided for herein, (B) the preparation, negotiation,
administration, management, execution and delivery of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (C) the enforcement or protection of their rights
in connection with this Agreement or the Loan Documents or efforts to preserve,
protect, collect, or enforce the Collateral, or (D) any workout, restructuring
or negotiations in respect of any Obligations, and (b) with respect to the L/C
Issuer, and its Affiliates, all reasonable out-of-pocket expenses incurred in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder; and (c) all reasonable
out-of-pocket expenses incurred by the Credit Parties who are not the Agents,
the L/C Issuer or any Affiliate of any of them, after the occurrence and during
the continuance of an Event of Default, provided that such Credit Parties shall
be entitled to reimbursement for no more than one counsel representing all such
Credit Parties (absent a conflict of interest in which case the Credit Parties
may engage and be reimbursed for additional counsel).
“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding gift certificates and gift cards of the
Borrowers entitling the holder thereof to use all or a portion of the
certificate or gift card to pay all or a portion of the purchase price for any
Inventory, (b) outstanding merchandise credits of the Borrowers, (c) layaway
obligations of the Borrowers, and (d) liabilities in connection with frequent
shopping programs of the Borrowers.
“Customer Deposits” means deposits made by customers with respect to the
purchase of goods or the performance of services.
“Customs Broker Agreement” means an agreement, in form and substance reasonably
satisfactory to the Collateral Agent, among a Borrower, a customs broker or
other carrier, and the Collateral Agent, in which the customs broker or other
carrier acknowledges that it has control over and holds the documents evidencing
ownership of the subject Inventory for the benefit of the Collateral Agent and
agrees, upon notice from the Collateral Agent, to hold and dispose of the
subject Inventory solely as directed by the Collateral Agent.
“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA shall be conclusively presumed to
be Collateral and proceeds of

-12-

--------------------------------------------------------------------------------



Collateral and the Agents and the Lenders shall have no duty to inquire as to
the source of the amounts on deposit in any DDA.
“DDA Notification” has the meaning provided therefor in Section 6.13(a)(i).
“Debt Service Charges” means for any Measurement Period, the sum of (a)
Consolidated Interest Charges paid or required to be paid for such Measurement
Period, plus (b) principal payments made or required to be made on account of
Indebtedness (excluding the Obligations and any Synthetic Lease Obligations but
including, without limitation, Capital Lease Obligations) for such Measurement
Period, in each case determined on a Consolidated basis in accordance with GAAP.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) two percent
(2.00%) per annum; provided, however, that with respect to a LIBO Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus two percent (2.00%)
per annum, and (b) when used with respect to Letter of Credit Fees, a rate equal
to the Applicable Rate for Standby Letters of Credit or Commercial Letters of
Credit, as applicable, plus two percent (2.00%) per annum.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one (1) Business
Day of the date required to be funded by it hereunder, (b) has otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one (1) Business Day of the date when
due, or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.
“Deteriorating Lender” means any Defaulting Lender or any Lender as to which (a)
the Administrative Agent, the L/C Issuer or the Swing Line Lender has a good
faith belief that such Lender has defaulted in fulfilling its obligations under
one or more other syndicated credit facilities, or (b) a Person that Controls
such Lender has been deemed insolvent or become the subject of a bankruptcy,
insolvency or similar proceeding.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition of (whether in one transaction or in a
series of transactions) of any property (including, without limitation, any
Equity Interests) by any Person (or the granting of any option or other right to
do any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith .
“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund

-13-

--------------------------------------------------------------------------------



obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is ninety-one (91) days after the
date on which the Loans mature; provided, however, that (i) only the portion of
such Equity Interests which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock and (ii)
with respect to any Equity Interests issued to any employee or to any plan for
the benefit of employees of the Lead Borrower or its Subsidiaries or by any such
plan to such employees, such Equity Interest shall not constitute Disqualified
Stock solely because it may be required to be repurchased by the Lead Borrower
or one of its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination,
resignation, death or disability and if any class of Equity Interest of such
Person that by its terms authorizes such Person to satisfy its obligations
thereunder by delivery of an Equity Interest that is not Disqualified Stock,
such Equity Interests shall not be deemed to be Disqualified Stock.
Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Equity Interest upon the occurrence
of a change of control or an asset sale shall not constitute Disqualified Stock.
The amount of Disqualified Stock deemed to be outstanding at any time for
purposes of this Agreement will be the maximum amount that the Lead Borrower and
its Subsidiaries may become obligated to pay upon maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock or portion
thereof, plus accrued dividends.
“Dollars” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“Early Termination Fee” has the meaning set forth in Section 2.09(b).
“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; and (d) any other
Person (other than a natural person) approved by (i) the Administrative Agent,
the L/C Issuer and the Swing Line Lender, and (ii) unless an Event of Default
has occurred and is continuing, the Lead Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include a Loan Party or any of the Loan Parties’
Affiliates or Subsidiaries.
“Eligible Credit Card Receivables” means Credit Card Receivables due to a
Borrower on a non‑recourse basis, in each case acceptable to the Administrative
Agent in its Permitted Discretion, as arise in the ordinary course of business,
which have been earned by performance, and are deemed by the Administrative
Agent in its discretion to be eligible for inclusion in the calculation of the
Borrowing Base. Without limiting the foregoing, unless the Administrative Agent
otherwise agrees, none of the following shall be deemed to be Eligible Credit
Card Receivables:
(a)    Accounts due from major credit card processors and major debit card
processors that have been outstanding for more than four (4) Business Days from
the date of sale;
(b)    Accounts due from major credit card processors and major debit card
processors with respect to which a Loan Party does not have good, valid and
marketable title, free and clear of any Lien (other than Liens granted to the
Collateral Agent);
(c)    Accounts due from major credit card processors and major debit card
processors that are not subject to a first priority security interest in favor
of the Collateral Agent (it being the

-14-

--------------------------------------------------------------------------------



intent that chargebacks in the ordinary course by the credit card processors
shall not be deemed violative of this clause);
(d)    Accounts due from major credit card processors and major debit card
processors which are disputed, are with recourse, or with respect to which a
claim, counterclaim, offset or chargeback has been asserted (to the extent of
such claim, counterclaim, offset or chargeback);
(e)    Accounts due from major credit card processors as to which the credit
card processor has the right under certain circumstances to require a Loan Party
to repurchase the Accounts from such credit card processor; or
(f)    Accounts due from major credit card processors and major debit card
processors which the Administrative Agent determines in its Permitted Discretion
to be uncertain of collection.
“Eligible Inventory” means, as of the date of determination thereof, without
duplication, items of Inventory of a Borrower that are finished goods,
merchantable and readily saleable to the public in the ordinary course of a
Borrower’s business deemed by the Administrative Agent in its Permitted
Discretion to be eligible for inclusion in the calculation of the Borrowing
Base, in each case that, except as otherwise agreed by the Administrative Agent,
complies with each of the representations and warranties respecting Inventory
made by the Borrowers in the Loan Documents, and that is not excluded as
ineligible by virtue of one or more of the criteria set forth below. Except as
otherwise agreed by the Administrative Agent, the following items of Inventory
shall not be included in Eligible Inventory:
(a)    Inventory that is not solely owned by a Borrower or a Borrower does not
have good and valid title thereto;
(b)    Inventory that is leased by or is on consignment to a Borrower or which
is consigned by a Borrower to a Person which is not a Loan Party, provided that
Inventory located at a Licensed Department may constitute Eligible Inventory if
(i) the applicable Borrower has properly recorded a UCC consignment filing
against such Inventory, which UCC consignment filing has been duly assigned to
the Collateral Agent for the benefit of the Secured Parties, (ii) a Collateral
Access Agreement with respect to such Licensed Department has been duly executed
and delivered by the Person owning such Licensed Department and delivered to the
Administrative Agent, and (iii) such Inventory otherwise constitutes Eligible
Inventory hereunder;
(c)    Inventory that is not located in the United States of America (excluding
territories or possessions of the United States);
(d)    Inventory at a location that is not owned or leased by a Borrower, except
to the extent that the Borrowers have furnished the Administrative Agent with
(i) any UCC financing statements or other documents that the Administrative
Agent may determine to be necessary to perfect its security interest in such
Inventory at such location, and (ii) a Collateral Access Agreement executed by
the Person owning any such location on terms reasonably acceptable to the
Administrative Agent;
(e)    Inventory that is located in a distribution center or off-site storage
facility leased by a Borrower, unless the applicable lessor has delivered to the
Collateral Agent, if requested by the Collateral Agent, a Collateral Access
Agreement;
(f)    Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,”

-15-

--------------------------------------------------------------------------------



or otherwise unmerchantable, (ii) are to be returned to the vendor, (iii) are
obsolete or slow moving, or custom items, work‑in‑process, raw materials, or
that constitute spare parts, promotional, marketing, packaging and shipping
materials or supplies used or consumed in a Borrower’s business, (iv) are
seasonal in nature and which have been packed away for sale in the subsequent
season, (v) not in compliance with all standards imposed by any Governmental
Authority having regulatory authority over such Inventory, its use or sale, or
(vi) are bill and hold goods;
(g)    Inventory that is not subject to a perfected first‑priority security
interest in favor of the Collateral Agent;
(h)    Inventory that consists of samples, labels, bags, packaging, and other
similar non-merchandise categories;
(i)    Inventory that is not insured in compliance with the provisions of
Section 5.10 hereof;
(j)    Inventory that has been sold but not yet delivered or as to which a
Borrower has accepted a deposit;
(k)    Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party from which any Borrower
or any of its Subsidiaries has received notice of a dispute in respect of any
such agreement;
(l)    Inventory consisting of Perishable Inventory which is out-of-date or near
dated; or
(m)    Inventory acquired in a Permitted Acquisition or which is not acquired
other than for the purpose of sale in a Store in the ordinary course of a
Borrower’s business, unless and until the Collateral Agent has completed or
received (A) an appraisal of such Inventory from appraisers reasonably
satisfactory to the Collateral Agent, establishes an Inventory Advance Rate and
Inventory Reserves (if applicable) therefor, and otherwise agrees that such
Inventory shall be deemed Eligible Inventory, and (B) such other due diligence
as the Agents may require, all of the results of the foregoing to be reasonably
satisfactory to the Agents.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Equipment” has the meaning set forth in the Security Agreement.

-16-

--------------------------------------------------------------------------------



“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Lead Borrower within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Lead Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Lead Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Lead
Borrower or any ERISA Affiliate.
“Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until (i) such Event of
Default has been duly waived as provided in Section 10.01 hereof, or (ii) in the
case of an Event of Default of the type described in Section 8.01(b)(ii) hereof,
such Event of Default has been cured in accordance with the terms of such
Section to the extent such Event of Default may be cured pursuant to such
Section.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrowers hereunder, (a) taxes imposed on or measured
by its overall net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which any Borrower is located and (c) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrowers under Section 10.13),
any withholding tax that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrowers with respect to such withholding tax
pursuant to Section 3.01(a).

-17-

--------------------------------------------------------------------------------



“Executive Order” has the meaning set forth in Section 10.18.
“Existing Credit Agreement” means that certain Amended and Restated Loan
Agreement dated as of October 27, 2006 between the Lead Borrower and The
Huntington National Bank, as amended and in effect as of the date hereof.
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.
“Facility Guaranty” means any guaranty made by any Guarantor in favor of, among
others, the Agents and the Lenders, in form reasonably satisfactory to the
Administrative Agent, which guaranty is delivered or required to be delivered to
the Administrative Agent pursuant to Section 6.12.
“Factored Receivables” means any Accounts of a Loan Party which have been
factored or sold by an account debtor of a Loan Party to Wells Fargo, WFRF or
any of their respective Affiliates pursuant to a factoring arrangement or
otherwise.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
on such day on such transactions as determined by the Administrative Agent.
“Fee Letter” means the letter agreement, dated April __, 2010, among the Lead
Borrower and the other Borrowers and the Administrative Agent.
“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the last day of each calendar month in accordance with the
fiscal accounting calendar of the Loan Parties.
“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the last day of each March, June, September and December
of such Fiscal Year in accordance with the fiscal accounting calendar of the
Loan Parties.
“Fiscal Year” means any period of twelve consecutive months ending on December
31 of any calendar year.
“Foreign Assets Control Regulations” has the meaning set forth in Section 10.18.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Lead Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Fronting Fee” has the meaning assigned to such term in Section 2.03(j).

-18-

--------------------------------------------------------------------------------



“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantor” means each Subsidiary of the Lead Borrower and each other Subsidiary
of the Lead Borrower that shall be required to execute and deliver a Facility
Guaranty pursuant to Section 6.12.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hamilton Beach” means Hamilton Beach Brands, Inc., a Delaware corporation.
“Holdings” means Housewares Holding Co., a Delaware corporation.
“Honor Date” has the meaning specified in Section 2.03(c)(i).

-19-

--------------------------------------------------------------------------------



“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than ninety (90) days after
the date on which such trade account payable was due by its original terms or
more than one hundred fifty (150) days after such trade account payable was
created);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    All Attributable Indebtedness in respect of Capital Lease Obligations and
Synthetic Lease Obligations of such Person;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person (including, without limitation, Disqualified Stock, or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Initial Increase” shall have the meaning provided therefor in Section 2.15(a).
“Initial Increase Effective Date” shall have the meaning provided therefor in
Section 2.15(b).
“Initial Increase Request” shall have the meaning provided therefor in Section
2.15(a).

-20-

--------------------------------------------------------------------------------



“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; all other
intellectual property; and all common law and other rights throughout the world
in and to all of the foregoing.
“Intellectual Property Security Agreements” means (a) the Grant of Security
Interest in Trademarks dated as of the Closing Date between the Lead Borrower
and the Collateral Agent, evidencing a Lien in the Trademarks (as defined in the
Security Agreement) and certain other related assets of the Lead Borrower, and
(b) any Security Agreement entered into by any Loan Party and the Collateral
hereafter, evidencing a Lien in any Intellectual Property and certain other
related assets of such Loan Party.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a LIBO Rate Loan
exceeds three (3) months, the respective dates that fall every three (3) months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the first
day after the end of each month and the Maturity Date.
“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one (1), two (2) or three (3) months
thereafter, as selected by the Lead Borrower in its Committed Loan Notice;
provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
(iii)    no Interest Period shall extend beyond the Maturity Date; and
(iv)    notwithstanding the provisions of clause (iii) no Interest Period shall
have a duration of less than one (1) month, and if any Interest Period
applicable to a LIBO Borrowing would be for a shorter period, such Interest
Period shall not be available hereunder.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
“Internal Control Event” means a material weakness in, or fraud that involves
management or other

-21-

--------------------------------------------------------------------------------



employees who have a significant role in, the Lead Borrower’s and/or its
Subsidiaries’ internal controls over financial reporting, in each case as
described in the Securities Laws.
“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or (iv)
consist of raw materials, work in process, or materials used or consumed in a
business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.
“Inventory Advance Rate” means eighty percent (80%).
“Inventory Reserves” means, without duplication of any of the factors taken into
account in determining “Appraised Value”, such reserves as may be established
from time to time by the Administrative Agent in the Administrative Agent’s
Permitted Discretion with respect to the determination of the saleability, at
retail, of the Eligible Inventory or which reflect such other factors as affect
the market value of the Eligible Inventory. Without limiting the generality of
the foregoing, Inventory Reserves may, in the Administrative Agent’s Permitted
Discretion, include (but are not limited to) reserves based on:
(a)    Obsolescence;
(b)    Seasonality;
(c)    Shrink;
(d)    Imbalance;
(e)    Change in Inventory character;
(f)    Change in Inventory composition;
(g)    Change in Inventory mix;
(h)    Markdowns (both permanent and point of sale);
(i)    Retail markons and markups inconsistent with prior period practice and
performance, industry standards, current business plans or advertising calendar
and planned advertising events; and
(j)    Out-of-date and/or expired Inventory.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition Equity Interests of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or interest in, another Person, or (c) any
Acquisition, or (d) any other investment of money or capital in order to obtain
a profitable return. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“IRS” means the United States Internal Revenue Service.

-22-

--------------------------------------------------------------------------------



“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and any Borrower (or any Subsidiary) or in favor of the L/C
Issuer and relating to any such Letter of Credit.
“Joinder Agreement” means an agreement, in form and substance reasonably
satisfactory to the Administrative Agent pursuant to which, among other things,
a Person becomes a party to, and bound by the terms of, this Agreement and/or
the other Loan Documents in the same capacity and to the same extent as either a
Borrower or a Guarantor, as the Administrative Agent may determine.
“Knowledge” means knowledge after due inquiry and diligent investigation.
“Landlord Lien State” means such state(s) in which a landlord’s claim for rent
may have priority over the lien of the Collateral Agent in any of the
Collateral.
“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Wells Fargo in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder (which
successor may only be a Lender selected by the Administrative Agent in its
reasonable discretion). The L/C Issuer may, in its discretion, arrange for one
or more Letters of Credit to be issued by Affiliates of the L/C Issuer, in which
case the term “L/C Issuer” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or

-23-

--------------------------------------------------------------------------------



premises for any period of time.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Administrative Agent.
“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
“Letter of Credit Sublimit” means an amount equal to $10,000,000.00. The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments. A permanent reduction of the Aggregate Commitments shall not
require a corresponding pro rata reduction in the Letter of Credit Sublimit;
provided, however, that if the Aggregate Commitments are reduced to an amount
less than the Letter of Credit Sublimit, then the Letter of Credit Sublimit
shall be reduced to an amount equal to (or, at Lead Borrower’s option, less
than) the Aggregate Commitments.
“Level A Pro Forma Availability Condition” shall mean, for any date of
calculation with respect to any transaction or payment, the Pro Forma
Availability following, and after giving effect to, such transaction or payment,
will be equal to or greater than twenty-five percent (25%) of the Loan Cap.
“Level B Pro Forma Availability Condition” shall mean, for any date of
calculation with respect to any transaction or payment, the Pro Forma
Availability following, and after giving effect to, such transaction or payment,
will be equal to or greater than fifty percent (50%) of the Loan Cap.
“LIBO Borrowing” means a Borrowing comprised of LIBO Loans.
“LIBO Rate” means for any Interest Period with respect to a LIBO Rate Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “LIBO Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBO Rate Loan being made, continued or
converted by Wells Fargo and with a term equivalent to such Interest Period
would be offered to Wells Fargo by major banks in the London interbank
eurodollar market in which Wells Fargo participates at their request at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the
commencement of such Interest Period.

-24-

--------------------------------------------------------------------------------



“LIBO Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBO Rate.
“Licensed Departments” means those certain licensed departments operated by the
Lead Borrower pursuant to the Licensed Department Agreements.
“Licensed Department Agreements” means (i) those certain License Agreements
between the Lead Borrower and VF Outlet, Inc., and (ii) that certain Lease
Agreement between the Lead Borrower and Home Accents Direct Outlet Center, Inc.,
in each case as amended and in effect on the date hereof and as further
described on Schedule 1.03 annexed hereto.
“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation, or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing) and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
“Liquidation” means the exercise by the Administrative Agent or Collateral Agent
of those rights and remedies accorded to such Agents under the Loan Documents
and applicable Law as a creditor of the Loan Parties with respect to the
realization on the Collateral, including (after the occurrence and continuation
of an Event of Default) the conduct by the Loan Parties acting with the consent
of the Administrative Agent, of any public, private or “going out of business”,
“store closing”, or other similarly themed sale or other disposition of the
Collateral for the purpose of liquidating the Collateral. Derivations of the
word “Liquidation” (such as “Liquidate”) are used with like meaning in this
Agreement.
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.
“Loan Account” has the meaning assigned to such term in Section 2.11(a).
“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Commitments or (b) the Borrowing Base.
“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the DDA
Notifications, the Credit Card Notifications, the Security Documents, the
Facility Guaranty, and any other instrument or agreement now or hereafter
executed and delivered in connection herewith, or in connection with any
transaction arising out of any Cash Management Services and Bank Products
provided by the Administrative Agent or any of its Affiliates, each as amended
and in effect from time to time.
“Loan Parties” means, collectively, each Borrower and each Guarantor.
“Management Fees” means any management fees or advisory fees to be paid to the
Parent or any of its Affiliates by any Loan Party in respect of management
services provided by the Parent or such Affiliates to any Loan Party.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, or condition
(financial or otherwise) of any Loan Party or the Lead

-25-

--------------------------------------------------------------------------------



Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material impairment of the rights and remedies of
the Agent or the Lenders under any Loan Document or a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party. In determining whether any
individual event would result in a Material Adverse Effect, notwithstanding that
such event in and of itself does not have such effect, a Material Adverse Effect
shall be deemed to have occurred if the cumulative effect of such event and all
other then existing events would result in a Material Adverse Effect.
“Material Contract” means, with respect to any Person, each contract (other than
a Lease) to which such Person is a party that (i) involves a termination fee or
penalty upon its termination prior to its scheduled expiration or maturity of
more than $500,000, or (ii) is otherwise material to the business, condition
(financial or otherwise), operations, performance, or properties of such Person.
“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $1,000,000. For purposes
of determining the amount of Material Indebtedness at any time, (a) the amount
of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof, (b) undrawn committed or
available amounts shall be included, and (c) all amounts owing to all creditors
under any combined or syndicated credit arrangement shall be included.
“Maturity Date” means April 29, 2013, as such date may be extended pursuant to
Section 2.17 hereof.
“Maximum Rate” has the meaning provided therefor in Section 10.09.
“Measurement Period” means, at any date of determination, the most recently
completed twelve Fiscal Months of the Lead Borrower.
“Minimum Availability Cure Provision” means (i) the issuance of Equity Interests
by the Lead Borrower to the Parent or the acceptance by the Lead Borrower of a
capital contribution from the Parent, and (ii) subject at all times to a
subordination agreement in form and substance reasonably satisfactory to the
Administrative Agent, Parent Indebtedness, in each case in an amount sufficient
to cure an Event of Default of the type specified in Section 8.01(b)(ii) to the
extent such cure is permitted hereunder.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Lead Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
“Net Proceeds” means (a) with respect to any Disposition by any Loan Party or
any of its Subsidiaries, or any Extraordinary Receipt received or paid to the
account of any Loan Party or any of its Subsidiaries, the excess, if any, of (i)
the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset by a Lien permitted
hereunder which is senior to the Collateral Agent’s Lien on such asset and that
is required to be repaid (or to establish an escrow for the future repayment
thereof) in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by such Loan Party or such Subsidiary in connection with such
transaction (including, without limitation, appraisals, and

-26-

--------------------------------------------------------------------------------



brokerage, legal, title and recording or transfer tax expenses and commissions)
paid by any Loan Party to third parties (other than Affiliates)); and
(b)    with respect to the sale or issuance of any Equity Interest by any Loan
Party or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by any Loan Party or any of its Subsidiaries, the excess of (i) the
sum of the cash and cash equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by such Loan Party or
such Subsidiary in connection therewith.
“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Note” means (a) a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C-1,
and (b) the Swing Line Note, as each may be amended, supplemented or modified
from time to time.
“NPL” means the National Priorities List under CERCLA.
“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against any Loan Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
fees, costs, expenses and indemnities are allowed claims in such proceeding, and
(b) any Other Liabilities.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.
“Other Liabilities” means (a) any obligation on account of (i) any Cash
Management Services furnished to any of the Loan Parties or any of their
Subsidiaries and/or (ii) any transaction with any Agent or any of their
respective Affiliates, which arises out of any Bank Product entered into with
any Loan Party and any such Person, as each may be amended from time to time;
and (b) any liability with respect to Factored Receivables.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other

-27-

--------------------------------------------------------------------------------



Loan Document.
“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by any Borrower of
Unreimbursed Amounts.
“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Availability is less than zero.
“Parent” means NACCO Industries, Inc., a Delaware corporation.
“Parent Indebtedness” means unsecured Indebtedness owing by any Loan Party to
the Parent, which (i) is in form and on terms approved in writing by the
Administrative Agent and expressly subordinated in right of payment to the prior
payment in full of the Obligations pursuant to a subordination agreement in form
and substance reasonably satisfactory to the Administrative Agent, and (ii) does
not cause or constitute a default or breach under any Material Contract.
“Participant” has the meaning specified in Section 10.06(d).
“Patriot Act” shall have the meaning provided in Section 10.17.
“PBGC” means the Pension Benefit Guaranty Corporation.
“PCAOB” means the Public Company Accounting Oversight Board.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
“Perishable Inventory” means inventory consisting of meat, dairy, cheese,
seafood, produce, prepared meals, delicatessen, non-artificial floral products
and bakery goods and other similar categories of Inventory which have a short
shelf life.
“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:
(a)    No Event of Default then exists and is continuing or would arise from the
consummation of such Acquisition;
(b)    Such Acquisition shall have been approved by the Board of Directors of
the Person (or similar governing body if such Person is not a corporation) which
is the subject of such Acquisition and such Person shall not have announced that
it will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable Law;

-28-

--------------------------------------------------------------------------------



(c)    The Lead Borrower shall have furnished the Administrative Agent with
thirty (30) days’ prior written notice of such intended Acquisition and shall
have furnished the Administrative Agent with a current draft of the Acquisition
Documents (and final copies thereof as and when executed), a summary of any due
diligence undertaken by the Loan Parties in connection with such Acquisition,
appropriate financial statements of the Person which is the subject of such
Acquisition, pro forma projected financial statements for the twelve (12) month
period following such Acquisition after giving effect to such Acquisition
(including balance sheets, cash flows and income statements by month for the
acquired Person, individually, and on a Consolidated basis with all Loan
Parties), and such other information as the Administrative Agent may reasonably
require, all of which shall be reasonably satisfactory to the Administrative
Agent;
(d)    Either (i) the legal structure of the Acquisition shall be acceptable to
the Administrative Agent in its reasonable discretion, or (ii) the Loan Parties
shall have provided the Administrative Agent with a favorable solvency opinion
from an unaffiliated third party valuation firm reasonably satisfactory to the
Administrative Agent;
(f)    After giving effect to the Acquisition, if the Acquisition is an
Acquisition of the Equity Interests, a Loan Party shall acquire and own,
directly or indirectly, a majority of the Equity Interests in the Person being
acquired and shall Control a majority of any voting interests or shall otherwise
Control the governance of the Person being acquired;
(g)    Any assets acquired shall be utilized in, and if the Acquisition involves
a merger, consolidation or stock acquisition, the Person which is the subject of
such Acquisition shall be engaged in, a business otherwise permitted to be
engaged in by a Borrower under this Agreement;
(h)    If the Person which is the subject of such Acquisition will be maintained
as a Subsidiary of a Loan Party, or if the assets acquired in an acquisition
will be transferred to a Subsidiary which is not then a Loan Party, such
Subsidiary shall have been joined as a “Borrower” hereunder or as a Facility
Guarantor, as the Administrative Agent shall determine, and the Collateral Agent
shall have received a first priority security and/or mortgage interest in such
Subsidiary’s Equity Interests, Inventory, Accounts, Real Estate and other
property of the same nature as constitutes collateral under the Security
Documents;
(i)    The total consideration paid for all such Acquisitions (whether in cash,
tangible property, notes or other property) after the Closing Date shall not
exceed in the aggregate the sum of $10,000,000; and
(j)    The Loan Parties shall have satisfied the Tier I Payment Conditions.
“Permitted Discretion” means the Administrative Agent’s good faith credit
judgment based upon any factor or circumstance which it reasonably believes in
good faith: (i) will or could reasonably be expected to adversely affect the
value of the Collateral, the enforceability or priority of the Collateral
Agent’s Liens thereon in favor of the Credit Parties or the amount which the
Collateral Agent and the Credit Parties would likely receive (after giving
consideration to delays in payment and costs of enforcement) in the liquidation
of such Collateral; (ii) suggests that any collateral report or financial
information delivered to the Administrative Agent by or on behalf of the Loan
Parties is incomplete, inaccurate or misleading in any material respect; (iii)
could reasonably be expected to increase the likelihood of a bankruptcy,
reorganization or other insolvency proceeding involving any Loan Party; or (iv)
creates or reasonably could be expected to create a Default or Event of Default.
In exercising such judgment, the Administrative Agent may consider such factors
or circumstances already included in or tested by the definitions of Eligible
Credit Card

-29-

--------------------------------------------------------------------------------



Receivables or Eligible Inventory, as well as any of the following: (A) the
financial and business climate and prospects of any member of the Loan Parties’
industry and general macroeconomic conditions; (B) changes in demand for and
pricing of Inventory; (C) changes in any concentration of risk with respect to
Inventory; (D) any other factors or circumstances that will or could reasonably
be expected to have a Material Adverse Effect; (E) audits of books and records
by third parties, history of chargebacks or other credit adjustments; and (F)
any other factors that change or could reasonably be expected to change the
credit risk of lending to the Borrowers on the security of the Inventory.
“Permitted Disposition” means any of the following:
(a)    dispositions of inventory in the ordinary course of business;
(b)    non-exclusive licenses of Intellectual Property of a Loan Party or any of
its Subsidiaries in the ordinary course of business;
(c)    licenses for the conduct of licensed departments within the Loan Parties’
Stores in the ordinary course of business; provided that, if requested by the
Agents, the Agents shall have entered into an intercreditor agreement with the
Person operating such licensed department on terms and conditions reasonably
satisfactory to the Agents;
(d)    dispositions of Equipment in the ordinary course of business that is
substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business or that of any Subsidiary and is not
replaced with similar property having at least equivalent value;
(e)    sales, transfers and dispositions among the Loan Parties or by any
Subsidiary to a Loan Party;
(f)    sales, transfers and dispositions of by any Subsidiary which is not a
Loan Party to another Subsidiary that is not a Loan Party;
(g)    dispositions of other Equipment or other assets of the Loan Parties
(other than those of the type included in the Borrowing Base) having a value not
exceeding $100,000 in a single transaction or $250,000 in the aggregate for all
Loan Parties in any Fiscal Year; and
(h)    sales of discontinued or past-due accounts (other than those of the type
included in the Borrowing Base) in the ordinary course of business.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by applicable Law, arising in the ordinary course of
business and securing obligations that are not overdue or are being contested in
compliance with Section 6.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Lien imposed by ERISA;

-30-

--------------------------------------------------------------------------------



(d)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(e)    Liens in respect of judgments that would not constitute an Event of
Default hereunder;
(f)    easements, covenants, conditions, restrictions, building code laws,
zoning restrictions, rights-of-way and similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of a Loan Party and such other minor title defects or survey matters that are
disclosed by current surveys that, in each case, do not materially interfere
with the current use of the real property;
(g)    Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is otherwise permitted hereunder);
(h)    Liens on fixed or capital assets acquired by any Loan Party which are
permitted under clause (c) of the definition of Permitted Indebtedness so long
as (i) such Liens and the Indebtedness secured thereby are incurred prior to or
within ninety (90) days after such acquisition, (ii) the Indebtedness secured
thereby does not exceed the cost of acquisition of such fixed or capital assets
and (iii) such Liens shall not extend to any other property or assets of the
Loan Parties;
(i)    Liens in favor the Collateral Agent;
(j)    landlords’ and lessors’ Liens in respect of rent not in default and
customary provisions in leases restricting subletting and assignment thereof;
(k)    possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Investments owned as of the date hereof
and Permitted Investments, provided that such liens (a) attach only to such
Investments and (b) secure only obligations incurred in the ordinary course and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing;
(l)    Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;
(m)    Liens arising from precautionary UCC filings regarding “true” operating
leases or, to the extent permitted under the Loan Documents, the consignment of
goods to a Loan Party;
(n)    voluntary Liens on property (other than property of the type included in
the Borrowing Base) in existence at the time such property is acquired pursuant
to a Permitted Acquisition or on such property of a Subsidiary of a Loan Party
in existence at the time such Subsidiary is acquired pursuant to a Permitted
Acquisition; provided, that such Liens are not incurred in connection with or in
anticipation of such Permitted Acquisition and do not attach to any other assets
of any

-31-

--------------------------------------------------------------------------------



Loan Party or any Subsidiary;
(o)    Liens on Permitted L/C Facility Cash Collateral to secure Permitted
Indebtedness of the type described in clause (j) of the definition thereof; and
(p)    Liens in favor of customs and revenues authorities imposed by applicable
Law arising in the ordinary course of business in connection with the
importation of goods and securing obligations that are being contested in good
faith by appropriate proceedings, (B) the applicable Loan Party or Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP, and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation.
“Permitted Holders” means, collectively, the parties to the Stockholders’
Agreement, dated as of March 15, 1990, by and among National City Bank
(Cleveland, Ohio), as depository, the Participating Stockholders (as defined
therein) and the Parent, as amended and in effect on the date hereof.
“Permitted Indebtedness” means each of the following as long as no Default or
Event of Default exists and is continuing or would arise from the incurrence
thereof:
(a)    Indebtedness outstanding on the date hereof and listed on Schedule 7.03
and any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, and the direct or contingent
obligor with respect thereto is not changed as a result of or in connection with
such refinancing, refunding, renewal or extension, (ii) the result of such
extension, renewal or replacement shall not be an earlier maturity date or
decreased weighted average life of such Indebtedness, and (iii) the terms
relating to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;
(b)    Indebtedness of any Loan Party to any other Loan Party;
(c)    purchase money Indebtedness of any Loan Party to finance the acquisition
of any fixed or capital assets, including Capital Lease Obligations and
Synthetic Lease Obligations, and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof or
result in an earlier maturity date or decreased weighted average life thereof
provided that the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such refinancing, refunding, renewing or extending
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the Loan
Parties or the Lenders than the terms of any agreement or instrument governing
the Indebtedness being refinanced, refunded, renewed or extended and the
interest rate applicable to any such refinancing, refunding, renewing

-32-

--------------------------------------------------------------------------------



or extending Indebtedness does not exceed the then applicable market interest
rate, provided, however, that the aggregate principal amount of Indebtedness
permitted by this clause (c) shall not exceed $1,000,000 at any time outstanding
and further provided that, if requested by the Collateral Agent, the Loan
Parties shall cause the holders of such Indebtedness to enter into a Collateral
Access Agreement on terms reasonably satisfactory to the Collateral Agent;
(d)    obligations (contingent or otherwise) of any Loan Party or any Subsidiary
thereof existing or arising under any Swap Contract, provided that such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates, and not for purposes
of speculation or taking a “market view;” provided that the aggregate notional
value thereof shall not exceed $20,000,000 at any time outstanding;
(e)    Contingent liabilities under surety bonds or similar instruments incurred
in the ordinary course of business in connection with the construction or
improvement of Stores;
(f)    the Parent Indebtedness, provided that such Parent Indebtedness is
expressly subordinated in right of payment to the prior payment in full of the
Obligations pursuant to a subordination agreement in form and substance
reasonably satisfactory to the Administrative Agent;
(g)    Indebtedness with respect to the deferred purchase price for any
Permitted Acquisition, provided that such Indebtedness does not require the
payment in cash of principal (other than in respect of working capital
adjustments) prior to the Maturity Date, has a maturity which extends beyond the
Maturity Date, and is subordinated to the Obligations on terms reasonably
acceptable to the Agents;
(h)    Indebtedness of any Person that becomes a Subsidiary of a Loan Party in a
Permitted Acquisition, which Indebtedness is existing at the time such Person
becomes a Subsidiary of a Loan Party (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Subsidiary of a Loan Party);
(i)    the Obligations;
(j)    Indebtedness with respect to the Permitted L/C Facility; and
(k)    unsecured Indebtedness not otherwise permitted under this definition not
to exceed $250,000 in the aggregate at any one time for all Loan Parties on a
consolidated basis, provided that such Indebtedness is subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent.
“Permitted Investments” means each of the following as long as no Default or
Event of Default exists and is continuing or would arise from the making of such
Investment:
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s

-33-

--------------------------------------------------------------------------------



or at least “A-1” (or the then equivalent grade) by S&P, in each case with
maturities of not more than 180 days from the date of acquisition thereof;
(c)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;
(d)    Fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into;
(e)    Investments, classified in accordance with GAAP as current assets of the
Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest solely in one or
more of the types of securities described in clauses (a) through (d) above;
(f)    Investments existing on the Closing Date, and set forth on Schedule 7.02,
but not any increase in the amount thereof or any other modification of the
terms thereof;
(g)    (i) Investments by any Loan Party and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, and (ii) additional
Investments by any Loan Party and its Subsidiaries in Loan Parties (other than
the Parent);
(h)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(i)    Guarantees constituting Permitted Indebtedness;
(j)    Investments by any Loan Party in Swap Contracts entered into in the
ordinary course of business and for bona fide business (and not speculative
purposes) to protect against fluctuations in interest rates in respect of the
Obligations;
(k)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(l)    advances to officers, directors and employees of the Loan Parties and
Subsidiaries in the ordinary course of business in an amount not to exceed
$50,000 to any individual at any time or in an aggregate amount not to exceed
$100,000 at any time outstanding, in each case for travel,

-34-

--------------------------------------------------------------------------------



entertainment, relocation and analogous ordinary business purposes;
(m)    Investments constituting Permitted Acquisitions;
(n)    Capital contributions made by any Loan Party to another Loan Party; and
(o)    other Investments not otherwise permitted in an amount not to exceed
$250,000 in the aggregate at any time;
provided, however, that notwithstanding the foregoing, no such Investments
specified in clauses (a) through (e) shall be permitted unless such Investments
are pledged to the Collateral Agent as additional collateral for the Obligations
pursuant to such agreements as may be reasonably required by the Collateral
Agent.
“Permitted L/C Facility” means a letter of credit facility from time to time
established by the Lead Borrower with a financial institution providing for the
issuance of letters of credit (other than Letters of Credit issued under this
Agreement), which letters of credit may be obtained from such financial
institution solely to the extent that the L/C Issuer has failed to issue, within
ten (10) days following a Borrower’s request therefor, a Letter of Credit
pursuant hereto under circumstances that would otherwise require such issuance
in accordance with Section 2.03 hereof; provided that the maximum principal
amount of the Permitted L/C Facility shall not exceed $10,000,000 at any time.
“Permitted L/C Facility Cash Collateral” means cash, cash equivalents, and/or
marketable securities of the Lead Borrower from time to time deposited or
maintained with the financial institution party to the Permitted L/C Facility
which are subject to a security interest in favor of such financial institution
to secure the Lead Borrower’s obligations under the Permitted L/C Facility.
“Permitted Organizational Status Change” means the potential change of
organizational status by Lead Borrower from a corporation organized under the
law of the State of Delaware to a limited liability company organized under the
law of the State of Ohio.
“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its discretion, which:
(a)    Is made to maintain, protect or preserve the Collateral and/or the Credit
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Credit Parties; or
(b)    Is made to enhance the likelihood of, or to maximize the amount of,
repayment of any Obligation;
(c)    Is made to pay any other amount chargeable to any Loan Party hereunder;
and
(d)    Together with all other Permitted Overadvances then outstanding, shall
not (i) exceed ten percent (10%) of the Borrowing Base at any time or (ii)
unless a Liquidation is occurring, remain outstanding for more than forty-five
(45) consecutive Business Days, unless in each case, the Required Lenders
otherwise agree.
provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Lender’s obligations with respect to
Letters of Credit, or (ii) result in any claim or liability against the
Administrative Agent (regardless of the amount of any Overadvance) for
Unintentional Overadvances and such Unintentional Overadvances shall not reduce
the amount of Permitted Overadvances

-35-

--------------------------------------------------------------------------------



allowed hereunder, and further provided that in no event shall the
Administrative Agent make an Overadvance, if after giving effect thereto, the
principal amount of the Credit Extensions would exceed the Aggregate Commitments
(as in effect prior to any termination of the Commitments pursuant to Section
2.06 hereof).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Lead Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
“Platform” has the meaning specified in Section 6.02.
“Prepayment Event” means:
(a)    Any Disposition (including pursuant to a sale and leaseback transaction)
of any property or asset of a Loan Party, but excluding the disposition of
Inventory in the ordinary course of business; provided that, so long as no Cash
Dominion Event has occurred and is continuing, any Disposition in an amount not
in excess of $500,000 in the aggregate for all such Dispositions from and after
the Closing Date until the Termination Date shall not be deemed a Prepayment
Event;
(b)    Any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of a Loan Party, unless (i) the proceeds therefrom are required to be paid
to the holder of a Lien on such property or asset having priority over the Lien
of the Collateral Agent or (ii) prior to the occurrence of a Cash Dominion
Event, the proceeds therefrom are utilized for purposes of replacing or
repairing the assets in respect of which such proceeds, awards or payments were
received within 180 days of the occurrence of the damage to or loss of the
assets being repaired or replaced;
(c)    The issuance by a Loan Party of any Equity Interests, other than any such
issuance of Equity Interests (i) to a Loan Party, (ii) as consideration for a
Permitted Acquisition or (iii) as a compensatory issuance to any employee,
director, or consultant (including under any option plan);
(d)    The incurrence by a Loan Party of any Indebtedness for borrowed money
other than Permitted Indebtedness of the type described in clause (c) of such
definition; or
(e)    The receipt by any Loan Party of any Extraordinary Receipts.
“Pro Forma Availability” shall mean, for any date of calculation, after giving
pro forma effect to the transaction then to be consummated, the projected
Average Daily Availability for each Fiscal Month during any subsequent projected
twelve (12) Fiscal Months.
“Public Lender” has the meaning specified in Section 6.02.
“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.
“Register” has the meaning specified in Section 10.06(c).

-36-

--------------------------------------------------------------------------------



“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Parent and its Subsidiaries as prescribed
by the Securities Laws.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, attorneys,
representatives and advisors of such Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Reports” has the meaning provided in Section 9.12(b).
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the Administrative Agent to endeavor to cause
the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, Lenders holding in the aggregate more than 50% of the Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition); provided that the Commitment
of, and the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender or Deteriorating Lender shall be excluded for purposes of
making a determination of Required Lenders.
“Reserves” means all (if any) Inventory Reserves and Availability Reserves.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
or any of the other individuals designated in writing to the Administrative
Agent by an existing Responsible Officer of a Loan Party as an authorized
signatory of any certificate or other document to be delivered hereunder. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment. Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

-37-

--------------------------------------------------------------------------------



“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.
“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Collateral Agent.
“Security Documents” means the Security Agreement, the Intellectual Property
Security Agreements, the Blocked Account Agreements, the DDA Notifications, the
Credit Card Notifications, and each other security agreement or other instrument
or document executed and delivered to the Collateral Agent pursuant to this
Agreement or any other Loan Document granting a Lien to secure any of the
Obligations.
“Settlement Date” has the meaning provided in Section 2.14(a).
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.
“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.
“Shrink Reserve” means an amount reasonably estimated by the Agents to be equal
to that amount which is required in order that the Shrink reflected in
Borrowers’ stock ledger would be reasonably equivalent to the Shrink calculated
as part of the Borrowers’ most recent physical inventory.
“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and (e)
such Person is not engaged in a business or a transaction, and is not about to
engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged. The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.
“Specified Financial Statements” means (i) the audited consolidated balance
sheet of the Parent and its Subsidiaries for the fiscal year ended December 31,
2009, and the related consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such fiscal year of the Parent and its
Subsidiaries, including the notes thereto, and (ii) the reviewed balance sheet
of the Lead Borrower and its Subsidiaries for the fiscal year ended December 31,
2009, and the related consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such fiscal year of the Lead Borrower
and its Subsidiaries.
“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and

-38-

--------------------------------------------------------------------------------



that (a) is used in lieu or in support of performance guaranties or performance,
surety or similar bonds (excluding appeal bonds) arising in the ordinary course
of business, (b) is used in lieu or in support of stay or appeal bonds, (c)
supports the payment of insurance premiums for reasonably necessary casualty
insurance carried by any of the Loan Parties, or (d) supports payment or
performance for identified purchases or exchanges of products or services in the
ordinary course of business.
“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBO
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.
“Subordinated Indebtedness” means Indebtedness (including, without limitation,
the Parent Indebtedness) which is expressly subordinated in right of payment to
the prior payment in full of the Obligations and which is in form and on terms
approved in writing by the Administrative Agent.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares Equity Interests having ordinary voting power for the election of
directors or other governing body are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any

-39-

--------------------------------------------------------------------------------



date on or after the date such Swap Contracts have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).
“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means WFRF, in its capacity as provider of Swing Line Loans,
or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
“Swing Line Note” means the promissory note of the Borrowers substantially in
the form of Exhibit C-2, payable to the order of the Swing Line Lender,
evidencing the Swing Line Loans made by the Swing Line Lender.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $3,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Tax Sharing Agreement” means that certain Amended and Restated Tax Sharing
Agreement, dated as of December 22, 2007, among the Parent and the other members
of the affiliated group of corporations (within the meaning of Section 1504(a)
of the Internal Revenue Code), as such Tax Sharing Agreement is in effect as of
the date hereof or as hereafter amended, restated, supplemented or otherwise
modified in a manner not materially adverse to the Administrative Agent and the
other Credit Parties.
“Termination Date” means the earliest to occur of (i) the Maturity Date, (ii)
the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII, or (iii) the termination of the
Commitments in accordance with the provisions of Section 2.06(a) hereof.
“Tier 1 Payment Conditions” means, at the time of determination with respect to
any specified transaction or payment, that (a) no Default then exists and is
continuing or would arise as a result of entering into such transaction or the
making such payment, (b) after giving effect to such transaction or payment, the

-40-

--------------------------------------------------------------------------------



Level A Pro Forma Availability Condition has been satisfied, and (c) (i) the
Consolidated Fixed Charge Coverage Ratio, after giving effect to such
transaction or payment, and (ii) the Consolidated Fixed Charge Coverage Ratio,
on a pro forma basis calculated monthly for the twelve month period ending on
the date of such transaction or payment and determined as if such transaction or
payment occurred on the first day of such twelve month period, in each case will
be equal to or greater than 1.1:1.0. Prior to undertaking any transaction or
payment which is subject to the Tier 1 Payment Conditions, the Loan Parties
shall deliver to the Administrative Agent evidence of satisfaction of the
conditions contained in clauses (b) and (c) above on a basis (including, without
limitation, giving due consideration to results for prior periods) reasonably
satisfactory to the Administrative Agent.
“Tier 2 Payment Conditions” means, at the time of determination with respect to
any specified transaction or payment, that (a) no Default then exists and is
continuing or would arise as a result of entering into such transaction or the
making such payment, (b) after giving effect to such transaction or payment, the
Level A Pro Forma Availability Condition has been satisfied. Prior to
undertaking any transaction or payment which is subject to the Tier 2 Payment
Conditions, the Loan Parties shall deliver to the Administrative Agent evidence
of satisfaction of the conditions contained in clause (b) above on a basis
(including, without limitation, giving due consideration to results for prior
periods) reasonably satisfactory to the Administrative Agent.
“Tier 3 Payment Conditions” means, at the time of determination with respect to
any specified transaction or payment, that (a) no Default then exists and is
continuing or would arise as a result of entering into such transaction or the
making such payment, (b) after giving effect to such transaction or payment, the
Level B Pro Forma Availability Condition has been satisfied. Prior to
undertaking any transaction or payment which is subject to the Tier 3 Payment
Conditions, the Loan Parties shall deliver to the Administrative Agent evidence
of satisfaction of the conditions contained in clause (b) above on a basis
(including, without limitation, giving due consideration to results for prior
periods) reasonably satisfactory to the Administrative Agent.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Trading with the Enemy Act” has the meaning set forth in Section 10.18.
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBO Rate Loan.
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.
“UFCA” has the meaning specified in Section 10.21(d).
“UFTA” has the meaning specified in Section 10.21(d).
“Unfunded Pension Liability” means the excess of a Pension Plan's benefit
liabilities over the value

-41-

--------------------------------------------------------------------------------



of assets of the Pension Plan. For this purpose, the benefit liabilities of a
Pension Plan for a plan year shall be the Pension Plan's "funding target"
determined under Section 430(d)(1) of the Code (without regard to Section
430(i)(1) of the Code) for the plan year, and value of the assets for such plan
year shall be such value as is used pursuant to Section 430 of the Code for
purposes of determining the annual contribution requirements with respect to the
Pension Plan for such plan year.
“Unintentional Overadvance” means an Overadvance which, to the Administrative
Agent’s knowledge, did not constitute an Overadvance when made but which has
become an Overadvance resulting from changed circumstances beyond the control of
the Credit Parties, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Borrowing Base or misrepresentation
by the Loan Parties.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person, the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.
“Wells Fargo” means Wells Fargo Bank, N.A., and its successors.
“WFRF” means Wells Fargo Retail Finance, LLC, and its successors.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

-42-

--------------------------------------------------------------------------------



(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Specified Financial Statements,
except as otherwise specifically prescribed herein.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Lead Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Lead Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
1.04    Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.06    Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
Stated Amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms of any
Issuer Documents related thereto, provides for one or more automatic increases
in the Stated Amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum Stated Amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum Stated Amount is in
effect at such time.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Committed Loans; Reserves. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Committed
Loan”) to the Borrowers from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any

(43)

--------------------------------------------------------------------------------



time outstanding the lesser of (x) the amount of such Lender’s Commitment, or
(y) such Lender’s Applicable Percentage of the Borrowing Base; subject in each
case to the following limitations:
(i)    after giving effect to any Committed Borrowing, the Total Outstandings
shall not exceed the lesser of (A) the Aggregate Commitments, or (B) the
Borrowing Base,
(ii)    after giving effect to any Committed Borrowing, the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment,
(iii)    The Outstanding Amount of all L/C Obligations shall not at any time
exceed the Letter of Credit Sublimit
Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01. Committed Loans may be
Base Rate Loans or LIBO Rate Loans, as further provided herein.
(b)    The following are the Inventory Reserves and Availability Reserves as of
the Closing Date:
(i)    Additional Inventory Reserves in connection with damaged and defective
goods, closed Stores and ineligible departments;
(ii)    Rent Reserve (an Availability Reserve): An amount equal to two (2)
months’ rent for all of the Borrowers’ leased locations in each Landlord Lien
State, other than leased locations with respect to which the Collateral Agent
has received a Collateral Access Agreement in form reasonably satisfactory to
the Collateral Agent;
(iii)    Customer Deposits Reserve (an Availability Reserve): An amount equal to
one hundred percent (100%) of the Customer Deposits;
(iv)    Customer Credit Liabilities Reserve (an Availability Reserve): An amount
equal to fifty percent (50%) of the Customer Credit Liabilities as reflected in
the Borrowers’ books and records; and
(v)    Additional Availability Reserves in connection with Texas sales Taxes and
Texas personal property Taxes.
(c)    The Administrative Agent shall have the right, at any time and from time
to time after the Closing Date in its Permitted Discretion to establish, modify
or eliminate Reserves.
2.02    Borrowings, Conversions and Continuations of Committed Loans.
(a)    Committed Loans (other than Swing Line Loans) shall be either Base Rate
Loans or LIBO Loans as the Lead Borrower may request subject to and in
accordance with this Section 2.02. All Swing Line Loans shall be only Base Rate
Loans. Subject to the other provisions of this Section 2.02, Committed
Borrowings of more than one Type may be incurred at the same time.
(b)    Each Committed Borrowing, each conversion of Committed Loans from one
Type

(44)

--------------------------------------------------------------------------------



to the other, and each continuation of LIBO Rate Loans shall be made upon the
Lead Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three (3) Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of LIBO Rate
Loans or of any conversion of LIBO Rate Loans to Base Rate Loans, and (ii) one
(1) Business Day prior to the requested date of any Borrowing of Base Rate
Loans. Each telephonic notice by the Lead Borrower pursuant to this Section
2.02(b) must be confirmed promptly by delivery to the Administrative Agent of a
written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the Lead Borrower. Each Borrowing of, conversion to or
continuation of LIBO Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Lead Borrower is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of LIBO Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Lead Borrower fails
to specify a Type of Committed Loan in a Committed Loan Notice or if the Lead
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Committed Loans shall be made as, or converted to, Base Rate
Loans. Any such automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable LIBO Rate Loans. If the Lead Borrower requests a Borrowing of,
conversion to, or continuation of LIBO Rate Loans in any such Committed Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a LIBO Rate Loan.
(c)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Lead Borrower, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(b). In the case of a Committed Borrowing, each Lender
shall make the amount of its Committed Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 1:00 p.m. on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in Section
4.02 (and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall use reasonable efforts to make all funds so received
available to the Borrowers in like funds by no later than 4:00 p.m. on the day
of receipt by the Administrative Agent either by (i) crediting the account of
the Lead Borrower on the books of Wells Fargo with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the Lead
Borrower; provided, however, that if, on the date the Committed Loan Notice with
respect to such Borrowing is given by the Lead Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrowers as provided above.
(d)    The Administrative Agent, without the request of the Lead Borrower, may
advance any interest, fee, service charge, Credit Party Expenses, or other
payment to which any Credit Party is entitled from the Loan Parties pursuant
hereto or any other Loan Document and may charge the same to the Loan Account
notwithstanding that an Overadvance may result thereby. The Administrative Agent
shall advise the Lead Borrower of any such advance or charge promptly after the
making thereof. Such action on the part of the Administrative Agent shall not
constitute a waiver of the Administrative Agent’s rights and the

(45)

--------------------------------------------------------------------------------



Borrowers’ obligations under Section 2.05(c). Any amount which is added to the
principal balance of the Loan Account as provided in this Section 2.02(d) shall
bear interest at the interest rate then and thereafter applicable to Base Rate
Loans.
(e)    Except as otherwise provided herein, a LIBO Rate Loan may be continued or
converted only on the last day of an Interest Period for such LIBO Rate Loan.
During the existence and continuation of a Default, no Loans may be requested
as, converted to or continued as LIBO Rate Loans without the Consent of the
Required Lenders.
(f)    The Administrative Agent shall promptly notify the Lead Borrower and the
Lenders of the interest rate applicable to any Interest Period for LIBO Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Lead Borrower and the
Lenders of any change in Wells Fargo’s prime rate used in determining the Base
Rate promptly following the public announcement of such change.
(g)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than five (5) Interest Periods
in effect with respect to LIBO Loans.
(h)    The Administrative Agent, the Lenders and the Swing Line Lender shall
have no obligation to make any Loan or to endeavor to cause the L/C Issuer to
provide any Letter of Credit if an Overadvance would result. The Administrative
Agent may, in its discretion, make Permitted Overadvances without the consent of
the Lenders, the Swing Line Lender and the L/C Issuer and each Lender shall be
bound thereby. Any Permitted Overadvance may constitute a Swing Line Loan. A
Permitted Overadvance is for the account of the Borrowers and shall constitute a
Base Rate Loan and an Obligation and shall be repaid by the Borrowers in
accordance with the provisions of Section 2.05(c). The making of any such
Permitted Overadvance on any one occasion shall not obligate the Administrative
Agent or any Lender to make or permit any Permitted Overadvance on any other
occasion or to permit such Permitted Overadvances to remain outstanding. The
making by the Administrative Agent of a Permitted Overadvance shall not modify
or abrogate any of the provisions of Section 2.03 regarding the Lenders’
obligations to purchase participations with respect to Letter of Credits or of
Section 2.04 regarding the Lenders’ obligations to purchase participations with
respect to Swing Line Loans. The Administrative Agent shall have no liability
for, and no Loan Party or Credit Party shall have the right to, or shall, bring
any claim of any kind whatsoever against the Administrative Agent with respect
to Unintentional Overadvances regardless of the amount of any such
Overadvance(s).
2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the
Administrative Agent, in reliance upon the agreements of the Lenders set forth
in this Section 2.03, shall endeavor to cause the L/C Issuer from time to time
on any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date, to issue Letters of Credit for the account of the
Borrowers, and to amend or extend Letters of Credit previously issued by it, in
accordance with Section 2.03(b) below; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrowers and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the lesser of the Aggregate Commitments or the Borrowing Base, (y)
the aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s

(46)

--------------------------------------------------------------------------------



Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Lead Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrowers that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.
(ii)    No Letter of Credit shall be issued if:
(A)    subject to Section 2.03(b)(iii), the expiry date of such requested
Standby Letter of Credit would occur more than twelve months after the date of
issuance or last extension, unless the Required Lenders have approved such
expiry date; or
(B)    subject to Section 2.03(b)(iii), the expiry date of such requested
Commercial Letter of Credit would occur more than 150 days after the date of
issuance or last extension, unless the Required Lenders have approved such
expiry date; or
(C)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless either such Letter of Credit is Cash
Collateralized on or prior to the Letter of Credit Expiration Date or all the
Lenders have approved such expiry date.
(iii)    No Letter of Credit shall be issued without the prior consent of the
Administrative Agent if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial Stated Amount less than $25,000,
in the case of a Commercial Letter of Credit, or $50,000, in the case of a
Standby Letter of Credit;
(D)    such Letter of Credit is to be denominated in a currency other than
Dollars;
(E)    such Letter of Credit contains any provisions for automatic reinstatement
of the Stated Amount after any drawing thereunder; or

(47)

--------------------------------------------------------------------------------



(F)    a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender or Deteriorating Lender
hereunder, unless the Administrative Agent or L/C Issuer has entered into
satisfactory arrangements with the Borrowers or such Lender to eliminate the L/C
Issuer’s risk with respect to such Lender.
(iv)    The Borrowers shall not permit any Letter of Credit to be amended if (A)
the L/C Issuer would not be permitted at such time to issue such Letter of
Credit in its amended form under the terms hereof or (B) the beneficiary of such
Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(v)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Lead Borrower delivered to the L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two (2) Business
Days (or such other date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the Administrative
Agent and the L/C Issuer: (A) the proposed issuance date of the requested Letter
of Credit (which shall be a Business Day); (B) the amount thereof; (C) the
expiry date thereof; (D) the name and address of the beneficiary thereof; (E)
the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
Administrative Agent or L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the Administrative Agent and
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the Administrative Agent or
the L/C Issuer may require. Additionally, the Lead Borrower shall furnish to the
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may require.
(ii)    Unless the L/C Issuer has received written notice from any Lender, the
Administrative Agent or any Loan Party, at least one (1) Business Day prior to
the requested date of issuance or amendment of the applicable Letter of Credit,
that one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, endeavor to issue a Letter of Credit for the
account of the applicable Borrower or enter into the applicable amendment, as
the case may be, in each case in accordance with the L/C Issuer's usual and

(48)

--------------------------------------------------------------------------------



customary business practices. Immediately upon the issuance or amendment of each
Letter of Credit, each Lender shall be deemed to (without any further action),
and hereby irrevocably and unconditionally agrees to, purchase from the L/C
Issuer, without recourse or warranty, a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit. Upon any change in the Commitments
under this Agreement, it is hereby agreed that with respect to all L/C
Obligations, there shall be an automatic adjustment to the participations hereby
created to reflect the new Applicable Percentages of the assigning and assignee
Lenders.
(iii)    If the Lead Borrower so requests in any applicable Letter of Credit
Application, the Administrative Agent may, in its sole and absolute discretion,
endeavor to cause the L/C Issuer to issue a Standby Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Standby Letter of Credit) by
giving prior notice to the beneficiary thereof not later than a day (the
“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Standby Letter of Credit is issued. Unless otherwise directed
by the Administrative Agent or the L/C Issuer, the Lead Borrower shall not be
required to make a specific request to the Administrative Agent or the L/C
Issuer for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Standby Letter of Credit at any time
to an expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the Administrative Agent shall instruct the L/C Issuer not to
permit any such extension if (A) the Administrative Agent has determined that it
would not be permitted, or would have no obligation, at such time to endeavor to
cause the L/C Issuer to issue such Standby Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) the L/C Issuer has received
notice (which may be by telephone or in writing) on or before the day that is
five (5) Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or the Lead Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Lead Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the Administrative Agent shall notify
the Lead Borrower thereof; provided, however, that any failure to give or delay
in giving such notice shall not relieve the Borrowers of their obligation to
reimburse the L/C Issuer and the Lenders with respect to any such payment. Not
later than 11:00 a.m. on the date of any payment by the L/C Issuer under a
Letter of Credit (each such date, an “Honor Date”), the Borrowers shall
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing. If the Borrowers fail to so reimburse the L/C Issuer
by such time, the Administrative Agent shall promptly notify each Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Lender’s Applicable Percentage thereof. In such event,
the Borrowers shall be deemed to have requested a Committed Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject

(49)

--------------------------------------------------------------------------------



to the amount of the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to the Administrative Agent for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrowers in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
(iv)    Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
(v)    Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Lead Borrower of a Committed Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrowers to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the

(50)

--------------------------------------------------------------------------------



foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be. A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrowers or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrowers to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any

(51)

--------------------------------------------------------------------------------



arising in connection with any proceeding under any Debtor Relief Law;
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any of
their Subsidiaries; or
(vi)    the fact that any Event of Default shall have occurred and be
continuing.
The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will immediately notify the Administrative Agent and the L/C
Issuer. The Borrowers shall be conclusively deemed to have waived any such claim
against the L/C Issuer and its correspondents unless such notice is given as
aforesaid.
(f)    Role of L/C Issuer. Each Lender and the Borrowers agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; (iii) any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any error in interpretation of technical
terms; or (iv) the due execution, effectiveness, validity or enforceability of
any document or instrument related to any Letter of Credit or Issuer Document.
The Borrowers hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrowers’ pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the L/C
Issuer's willful misconduct or gross negligence or the L/C Issuer's willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary (or the L/C Issuer may refuse to
accept and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit), and the L/C Issuer shall
not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
(g)    Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing that remains
outstanding, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrowers shall, in each
case, immediately Cash

(52)

--------------------------------------------------------------------------------



Collateralize the then Outstanding Amount of all L/C Obligations. Sections 2.05
and 8.02(c) set forth certain additional requirements to deliver Cash Collateral
hereunder. For purposes of this Section 2.03, Section 2.05 and Section 8.02(c),
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances in an
amount equal to 105% of the Outstanding Amount of all L/C Obligations, pursuant
to documentation in form and substance satisfactory to the Administrative Agent
and the L/C Issuer (which documents are hereby Consented to by the Lenders). The
Borrowers hereby grant to the Collateral Agent a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in the Cash Collateral Account.
If at any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the Borrowers will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited as Cash Collateral, an amount equal
to the excess of (x) such aggregate Outstanding Amount over (y) the total amount
of funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the L/C Issuer and, to the extent not so applied, shall thereafter be
applied to satisfy other Obligations.
(h)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Lead Borrower when a Letter of Credit is issued, (i) the
rules of the ISP shall apply to each Standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each Commercial Letter of Credit.
(i)    Letter of Credit Fees. The Borrowers shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate times the daily Stated Amount under each
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit). For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of the Letter of
Credit shall be determined in accordance with Section 1.06. Letter of Credit
Fees shall be (i) due and payable on the first day after the end of each month
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand, and
(ii) computed on a monthly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
of each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, while any
Event of Default exists and is continuing, all Letter of Credit Fees shall
accrue at the Default Rate as provided in Section 2.08(b) hereof.
(j)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrowers shall pay to the Administrative Agent, for the account of
the L/C Issuer, a fronting fee (the “Fronting Fee”) (i) with respect to each
Commercial Letter of Credit, at a rate equal to 0.125% per annum, computed on
the amount of such Letter of Credit, and payable upon the issuance or amendment
thereof, and (ii) with respect to each Standby Letter of Credit, at a rate equal
to 0.125% per annum, computed on the daily amount available to be drawn under
such Letter of Credit and on a monthly basis in arrears. Such Fronting Fees
shall be due and payable on the first day of each month, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of the Letter of Credit shall be determined in accordance with Section
1.06. In addition, the Borrowers shall pay

(53)

--------------------------------------------------------------------------------



to the Administrative Agent, for the account of the L/C Issuer, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.
(k)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender may, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, make loans (each such loan, a “Swing Line Loan”) to
the Borrowers from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Applicable Percentage of the Outstanding Amount of
Committed Loans and L/C Obligations of the Lender acting as Swing Line Lender,
may exceed the amount of such Lender’s Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the Total Outstandings shall not
exceed the lesser of (A) the Aggregate Commitments, or (B) the Borrowing Base,
and (ii) the aggregate Outstanding Amount of the Committed Loans of any Lender
at such time, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations at such time, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all Swing Line Loans at such time shall not exceed
such Lender’s Commitment, and provided, further, that the Borrowers shall not
use the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan, and provided further that the Swing Line Lender shall not be obligated to
make any Swing Line Loan at any time when any Lender is at such time a
Defaulting Lender or Deteriorating Lender hereunder, unless the Swing Line
Lender has entered into satisfactory arrangements with the Borrowers or such
Lender to eliminate the Swing Line Lender’s risk with respect to such Lender.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall bear
interest only at a rate based on the Base Rate. Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan. The
Swing Line Lender shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by the Swing Line Lender in connection with Swing Line Loans
made by it or proposed to be made by it as if the term “Administrative Agent” as
used in Article IX included the Swing Line Lender with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the Swing
Line Lender.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Lead Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Lead Borrower. Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the

(54)

--------------------------------------------------------------------------------



Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent at the request
of the Required Lenders prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender may, not later than 3:00 p.m.
on the borrowing date specified in such Swing Line Loan Notice, make the amount
of its Swing Line Loan available to the Borrowers at its office by crediting the
account of the Lead Borrower on the books of the Swing Line Lender in
immediately available funds.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorize the
Swing Line Lender to so request on their behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender's Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Lead Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in immediately available funds for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(55)

--------------------------------------------------------------------------------



(iv)    Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrowers or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrowers to repay Swing
Line Loans, together with interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.05    Prepayments.
(a)    The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three (3) Business Days prior to any date of prepayment of LIBO
Rate Loans and (B) on the date of prepayment of Base Rate Loans; and (ii) any
prepayment of LIBO Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof, or, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if LIBO
Rate Loans, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Lead Borrower, the Borrowers shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a LIBO Rate Loan shall be

(56)

--------------------------------------------------------------------------------



accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each such prepayment shall
be applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.
(b)    The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Swing Line Lender (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swing Line Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. on the date of
the prepayment, and (ii) any such prepayment shall be in a minimum principal
amount of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Lead Borrower, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.
(c)    If for any reason the Total Outstandings at any time exceed the lesser of
the Aggregate Commitments or the Borrowing Base, each as then in effect, the
Borrowers shall immediately prepay Loans, Swing Line Loans and L/C Borrowings
and/or Cash Collateralize the L/C Obligations (other than L/C Borrowings) in an
aggregate amount equal to such excess; provided, however, that the Borrowers
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Loans the Total
Outstandings exceed the lesser of the Aggregate Commitments or the Borrowing
Base, each as then in effect.
(d)    The Borrowers shall prepay the Loans and Cash Collateralize the L/C
Obligations in accordance with the provisions of Section 6.13 hereof.
(e)    The Borrowers shall prepay the Loans and Cash Collateralize the L/C
Obligations in an amount equal to the Net Cash Proceeds received by a Loan Party
on account of a Prepayment Event, irrespective of whether a Cash Dominion Event
then exists and is continuing.
(f)    Prepayments made pursuant to Section 2.05(c), (d) and (e) above, first,
shall be applied ratably to the L/C Borrowings and the Swing Line Loans, second,
shall be applied ratably to the outstanding Committed Loans, third, shall be
used to Cash Collateralize the remaining L/C Obligations; and, fourth, the
amount remaining, if any, after the prepayment in full of all L/C Borrowings,
Swing Line Loans and Committed Loans outstanding at such time and the Cash
Collateralization of the remaining L/C Obligations in full may be retained by
the Borrowers for use in the ordinary course of its business. Upon the drawing
of any Letter of Credit that has been Cash Collateralized, the funds held as
Cash Collateral shall be applied (without any further action by or notice to or
from the Borrowers or any other Loan Party) to reimburse the L/C Issuer or the
Lenders, as applicable.
2.06    Termination or Reduction of Commitments.
(a)    The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Administrative Agent, terminate the Aggregate Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit or from time to time permanently reduce the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five (5) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000 or any whole multiple of $500,000 in excess
thereof, (iii) the Borrowers shall not terminate or reduce (A) the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, (B)
the Letter of Credit Sublimit if, after giving effect thereto, the Outstanding
Amount of L/C Obligations not fully Cash Collateralized hereunder would exceed
the Letter of Credit

(57)

--------------------------------------------------------------------------------



Sublimit, and (C) the Swing Line Sublimit if, after giving effect thereto, and
to any concurrent payments hereunder, the Outstanding Amount of Swing Line Loans
hereunder would exceed the Swing Line Sublimit, and (iv) the Borrowers shall not
reduce the Aggregate Commitments prior to the first anniversary of the Closing
Date.
(b)    If, after giving effect to any reduction of the Aggregate Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of
the Aggregate Commitments, such Letter of Credit Sublimit or Swing Line Sublimit
shall be automatically reduced by the amount of such excess.
(c)    The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit
or the Aggregate Commitments under this Section 2.06. Upon any reduction of the
Aggregate Commitments, the Commitment of each Lender shall be reduced by such
Lender’s Applicable Percentage of such reduction amount. All fees (including,
without limitation, commitment fees, Early Termination Fees, and Letter of
Credit Fees) and interest in respect of the Aggregate Commitments accrued until
the effective date of any termination of the Aggregate Commitments shall be paid
on the effective date of such termination.
2.07    Repayment of Loans.
(a)    The Borrowers shall repay to the Lenders on the Termination Date the
aggregate principal amount of Committed Loans outstanding on such date.
(b)    To the extent not previously paid, the Borrowers shall repay the
outstanding balance of the Swing Line Loans on the Termination Date.
2.08    Interest.
(a)    Subject to the provisions of Section 2.08(b) below, (i) each LIBO Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the LIBO Rate for such Interest
Period plus the Applicable Margin; (ii) each Base Rate Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Margin; and (iii)
each Swing Line Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Margin.
(b)    (i)    If any amount payable under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    If any other Event of Default exists and is continuing, then the
Administrative Agent may, and upon the request of the Required Lenders shall,
notify the Lead Borrower that all outstanding Obligations shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate and thereafter such Obligations shall bear interest at the Default
Rate to the fullest extent permitted by applicable Laws.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(58)

--------------------------------------------------------------------------------



(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees. In addition to certain fees described in subsections (i) and (j)
of Section 2.03:
(a)    Commitment Fee. The Borrowers shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to one-half of one percent (0.50%) times the actual daily
amount by which the Aggregate Commitments exceed the sum of (i) the Outstanding
Amount of Loans and (ii) the Outstanding Amount of L/C Obligations. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable monthly in arrears on the first day
after the end of each month, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period. The commitment
fee shall be calculated monthly in arrears.
(b)    Early Termination Fee. In the event that the Termination Date occurs, for
any reason, prior to the second anniversary of the Closing Date, or in the event
that the Borrowers reduce (but do not terminate) the Aggregate Commitments by an
amount in excess of $10,000,000 prior to the second anniversary of the Closing
Date, the Borrowers shall pay to the Administrative Agent, for the ratable
benefit of the Lenders, a fee (the “Early Termination Fee”) in respect of
amounts which are or become payable by reason thereof equal to one percent
(1.00%) of (i) in the case of the occurrence of the Termination Date, the
greater of (A) the Adjusted Aggregate Commitments, or (B) the Aggregate
Commitments then in effect (without regard to any termination thereof), or (ii)
in the case of a reduction of the Aggregate Commitments, the amount of such
reduction in the Aggregate Commitments, as applicable. All parties to this
Agreement agree and acknowledge that the Lenders will have suffered damages on
account of the early termination of this Agreement or any portion of the
Commitments and that, in view of the difficulty in ascertaining the amount of
such damages, the Early Termination Fee constitutes reasonable compensation and
liquidated damages to compensate the Lenders on account thereof.
(c)    Other Fees. The Borrowers shall pay to the Administrative Agent for its
own account fees in the amounts and at the times specified in the Fee Letter.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.10    Computation of Interest and Fees. All computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by the Administrative Agent (the “Loan
Account”) in the ordinary course of business. In addition, each Lender may
record in such Lender’s internal records, an appropriate notation evidencing the
date and amount of each Loan from such Lender, each payment and prepayment of
principal of any such Loan, and each payment of interest, fees and other amounts
due in connection with the Obligations due to such Lender. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the

(59)

--------------------------------------------------------------------------------



Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
Upon receipt of an affidavit of a Lender as to the loss, theft, destruction or
mutilation of such Lender’s Note and upon cancellation of such Note, the
Borrowers will issue, in lieu thereof, a replacement Note in favor of such
Lender, in the same principal amount thereof and otherwise of like tenor.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m., at the option of the Administrative Agent, shall be deemed received
on the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by the Borrowers shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBO Rate Loans (or in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrowers
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Committed Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in

(60)

--------------------------------------------------------------------------------



accordance with banking industry rules on interbank compensation plus any
administrative processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrowers, the interest rate applicable to Base Rate
Loans. If the Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period. If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing.
Any payment by the Borrowers shall be without prejudice to any claim the
Borrowers may have against a Lender that shall have failed to make such payment
to the Administrative Agent.
(ii)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Lead Borrower prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
A notice of the Administrative Agent to any Lender or the Lead Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof (subject to the
provisions of the last paragraph of Section 4.02 hereof), the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13    Sharing of Payments by Lenders. If any Credit Party shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of, interest on, or other amounts with respect to, any of the
Obligations resulting in such Lender’s receiving payment of a proportion

(61)

--------------------------------------------------------------------------------



of the aggregate amount of such Obligations greater than its pro rata share
thereof as provided herein (including as in contravention of the priorities of
payment set forth in Section 8.03), then the Credit Party receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Obligations of the other
Credit Parties, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Credit Parties ratably
and in the priorities set forth in Section 8.03, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by the Loan Parties pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrowers or any Subsidiary
thereof (as to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.14    Settlement Amongst Lenders
(a)    The amount of each Lender’s Applicable Percentage of outstanding Loans
(including outstanding Swing Line Loans, shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Loans (including Swing Line Loans) and
repayments of Loans (including Swing Line Loans) received by the Administrative
Agent as of 3:00 p.m. on the first Business Day (such date, the “Settlement
Date”) following the end of the period specified by the Administrative Agent.
(b)    The Administrative Agent shall deliver to each of the Lenders promptly
after a Settlement Date a summary statement of the amount of outstanding
Committed Loans and Swing Line Loans for the period and the amount of repayments
received for the period. As reflected on the summary statement, (i) the
Administrative Agent shall transfer to each Lender its Applicable Percentage of
repayments, and (ii) each Lender shall transfer to the Administrative Agent (as
provided below) or the Administrative Agent shall transfer to each Lender, such
amounts as are necessary to insure that, after giving effect to all such
transfers, the amount of Committed Loans made by each Lender shall be equal to
such Lender’s Applicable Percentage of all Committed Loans outstanding as of
such Settlement Date. If the summary statement requires transfers to be made to
the Administrative Agent by the Lenders and is received prior to 1:00 p.m. on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if received after 1:00 p.m., then no later
than 3:00 p.m. on the next Business Day. The obligation of each Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent. If and to the extent any Lender shall not
have so made its transfer to the Administrative Agent, such Lender agrees to pay
to the Administrative Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent, equal to the greater of the Federal Funds Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank

(62)

--------------------------------------------------------------------------------



compensation plus any administrative, processing, or similar fees customarily
charged by the Administrative Agent in connection with the foregoing.
2.15    Initial Increase in Commitments.
(a)    Request for Initial Increase. On or before the first anniversary of the
Closing Date, upon notice to the Administrative Agent (which shall promptly
notify the Lenders), the Lead Borrower shall on a one-time basis request an
increase in the Aggregate Commitments (the “Initial Increase”) by an amount
equal to $5,000,000.00 (such request, the “Initial Increase Request”). Unless
the Initial Increase Effective Date (as defined below) shall have occurred on or
before the first anniversary of the Closing Date, the Aggregate Commitments
shall be increased by the amount of the Initial Increase on the first
anniversary of the Closing Date, without further action or notice required by
any Loan Party, any Agent or any other Person.
(b)    Initial Increase Effective Date and Allocations. Upon the increase of the
Aggregate Commitments in accordance with this Section, the Administrative Agent,
in consultation with the Lead Borrower, shall determine the effective date,
which effective date shall be no later than the first anniversary of the Closing
Date (such effective date, the “Initial Increase Effective Date”). If the Lead
Borrower has failed to make the Initial Increase Request on or prior to the
first anniversary of the Closing Date, the Initial Increase Effective Date shall
be the first anniversary of the Closing Date. The allocations of the Initial
Increase shall be made in accordance with the Commitment Percentages of the
Lenders as in effect immediately prior to the Initial Increase Effective Date.
On the Initial Increase Effective Date (i) the Aggregate Commitments under, and
for all purposes of, this Agreement shall be increased by the aggregate amount
of such Initial Increase, and (ii) Schedule 2.01 shall be deemed modified,
without further action or notice required by any Loan Party, any Agent or any
other Person, to reflect the revised Commitments and Applicable Percentages of
the Lenders.
(c)    Condition to Effectiveness of Initial Increase. As a condition precedent
to such increase, no Default or Event of Default shall then exist and be
continuing. The Borrowers shall prepay any Committed Loans outstanding on the
Initial Increase Effective Date (and pay any additional amounts required
pursuant to Section 3.05) to the extent necessary to keep the outstanding
Committed Loans ratable with any revised Applicable Percentages arising from any
nonratable increase in the Commitments under this Section.
(d)    Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.
2.16    Additional Increase in Commitments.
(a)    Request for Additional Increase. Provided no Default then exists and is
continuing or would arise therefrom, upon notice to the Administrative Agent
(which shall promptly notify the Lenders), the Lead Borrower may from time to
time on or after the Initial Increase Effective Date request an increase in the
Aggregate Commitments (each, an “Additional Increase”) by an amount (for all
such requests) not exceeding $10,000,000.00 (each such request, an “Additional
Increase Request”); provided that (i) any such request for an increase shall be
in a minimum amount of $2,000,000.00, and (ii) the Lead Borrower may make a
maximum of three (3) such Additional Increase Requests. At the time of sending
such notice, the Lead Borrower (in consultation with the Administrative Agent)
shall specify the time period within which each Lender is requested to respond
(which shall in no event be less than ten (10) Business Days from the date of
delivery of such notice to the Lenders).
(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount

(63)

--------------------------------------------------------------------------------



equal to, greater than, or less than its Applicable Percentage of such
Additional Increase Request. Any Lender not responding within such time period
shall be deemed to have declined to increase its Commitment.
(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Lead Borrower and each Lender of the
Lenders’ responses to each Additional Increase Request. To achieve the full
amount of an Additional Increase and subject to the approval of the
Administrative Agent, the L/C Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld), to the extent that the existing Lenders
decline to increase their Commitments, or decline to increase their Commitments
to the amount requested by the Lead Borrower, the Administrative Agent, in
consultation with the Lead Borrower, will use its reasonable efforts to arrange
for other Eligible Assignees to become a Lender hereunder (each such additional
lender, an “Additional Commitment Lender”) and to issue commitments in an amount
equal to the amount of the increase in the Aggregate Commitments requested by
the Lead Borrower pursuant to the applicable Additional Increase Request and not
accepted by the existing Lenders (and the Lead Borrower may also invite
additional Eligible Assignees to become Lenders), provided, however, that
without the consent of the Administrative Agent, at no time shall the Commitment
of any Additional Commitment Lender be less than $5,000,000.
(d)    Additional Increase Effective Date and Allocations. If the Aggregate
Commitments are increased in accordance with this Section with respect to an
Additional Increase, the Administrative Agent, in consultation with the Lead
Borrower, shall determine the effective date (each, an “Additional Increase
Effective Date”) and the final allocation of such Additional Increase. The
Administrative Agent shall promptly notify the Lead Borrower and the Lenders of
the final allocation of such Additional Increase and the applicable Additional
Increase Effective Date, and on the applicable Additional Increase Effective
Date (i) the Aggregate Commitments under, and for all purposes of, this
Agreement shall be increased by the aggregate amount of such Additional
Increase, and (ii) Schedule 2.01 shall be deemed modified, without further
action, to reflect the revised Commitments and Applicable Percentages of the
Lenders.
(e)    Conditions to Effectiveness of Additional Increase. As a condition
precedent to each Additional Increase, (i) the Lead Borrower shall deliver to
the Administrative Agent a certificate of each Loan Party dated as of applicable
Additional Increase Effective Date signed by a Responsible Officer of such Loan
Party (A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such Additional Increase, and (B) in the case of the
Borrowers, certifying that, before and after giving effect to such Additional
Increase, the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects on and as of
the applicable Additional Increase Effective Date, except to the extent that (x)
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and (y) such representations and warranties are qualified by “materiality”
or “Material Adverse Effect”, in which case they are true and correct in all
respects, and except that for purposes of this Section 2.16, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01, (ii) the Borrowers, the Administrative
Agent, and any Additional Commitment Lender shall have executed and delivered a
joinder to the Loan Documents in such form as the Administrative Agent shall
reasonably require; (iii) the Borrowers shall have paid such fees and other
compensation to the Additional Commitment Lenders as the Lead Borrower and such
Additional Commitment Lenders shall agree; (iv) the Borrowers shall have paid
such fees to the Administrative Agent as are specified in the Fee Letter; (v)
upon the request of the Administrative Agent, the Borrowers shall deliver to the
Administrative Agent and the Lenders an opinion or opinions, in form and
substance reasonably satisfactory to the Administrative Agent, from counsel to
the Borrowers reasonably satisfactory to the Administrative Agent and dated such
date; (vi) the Borrowers and the Additional Commitment Lender shall have
delivered such other instruments, documents and agreements

(64)

--------------------------------------------------------------------------------



as the Administrative Agent may reasonably have requested; and (vii) no Default
or Event of Default exists and is continuing. The Borrowers shall prepay any
Committed Loans outstanding on the applicable Additional Increase Effective Date
(and pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section.
(f)    Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.
2.17    Extension of Maturity Date. The Lead Borrower may, on one occasion
following the Closing Date, request an extension of the Maturity Date for a
period of one (1) year, provided that the Lead Borrower shall provide written
notice to the Administrative Agent of such request on or before six (6) months
prior to the Maturity Date then in effect. Provided that, following such
request, (i) the Administrative Agent and the Lenders have received all
necessary or appropriate credit approvals with respect to such extension, (ii)
the Borrowers have paid such fees to the Administrative Agent as are specified
in the Fee Letter with respect to such extension, and (iii) no Event of Default
then exists and is continuing, the Maturity Date shall be so extended.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT OF LEAD BORROWER
3.01    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrowers shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrowers shall make
such deductions and (iii) the Borrowers shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(c)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Lead Borrower by a
Lender or the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error. The Lead Borrower shall have
the right, at its own expense, to apply or request the applicable Lender to
appeal a request for reimbursement for such Indemnified Taxes or Other Taxes.

(65)

--------------------------------------------------------------------------------



(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Lead Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e)    Status of Lenders. Any Foreign Lender hereunder must be entitled to a
complete exemption from withholding tax under the law of the jurisdiction in
which any Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document, and each such Foreign Lender shall deliver to the Lead Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Lead Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding. Such delivery shall be provided on the Closing Date and on or
before such documentation expires or becomes obsolete or after the occurrence of
an event requiring a change in the documentation most recently delivered. In
addition, any Lender, if requested by the Lead Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Lead Borrower or the Administrative Agent as will
enable the Lead Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.
Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Lead Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Lead Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
(i)    duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(ii)    duly completed copies of Internal Revenue Service Form W-8ECI,
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
(iv)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Lead Borrower to determine the withholding or
deduction required to be made.
(f)    Treatment of Certain Refunds. If the Administrative Agent, any Lender or
the L/C Issuer determines, in its reasonable discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrowers or with respect to which the Borrowers have paid additional amounts
pursuant to this Section, it shall pay to the Borrowers an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrowers under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all reasonable out-of-pocket

(66)

--------------------------------------------------------------------------------



expenses of the Administrative Agent, such Lender or the L/C Issuer, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the
Borrowers, upon the request of the Administrative Agent, such Lender or the L/C
Issuer, agree to repay the amount paid over to the Borrowers (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the L/C Issuer in the
event the Administrative Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent, any Lender or the L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrowers or any other Person.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund LIBO Rate
Loans, or to determine or charge interest rates based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Lead Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue LIBO Rate Loans or to convert Base Rate Loans to LIBO Rate Loans shall
be suspended until such Lender notifies the Administrative Agent and the Lead
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all LIBO Rate Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBO Rate Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such LIBO Rate Loans. Upon any such prepayment
or conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.
3.03    Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a LIBO Rate Loan or a conversion
to or continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank market for the applicable amount and Interest
Period of such LIBO Rate Loan, (b) adequate and reasonable means do not exist
for determining the LIBO Rate for any requested Interest Period with respect to
a proposed LIBO Rate Loan , or (c) the LIBO Rate for any requested Interest
Period with respect to a proposed LIBO Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Lead Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain LIBO Rate Loans shall be suspended
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, the Lead Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of LIBO
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.
3.04    Increased Costs; Reserves on LIBO Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBO Rate) or the
L/C Issuer;
(ii)    subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LIBO

(67)

--------------------------------------------------------------------------------



Rate Loan made by it, or change the basis of taxation of payments to such Lender
or the L/C Issuer in respect thereof (except for Indemnified Taxes or Other
Taxes covered by Section 3.01 and the imposition of, or any change in the rate
of, any Excluded Tax payable by such Lender or the L/C Issuer); or
(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBO Loans made
by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Lead Borrower shall
be conclusive absent manifest error. The Borrowers shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Lead Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(68)

--------------------------------------------------------------------------------



(e)    Reserves on LIBO Rate Loans. The Borrowers shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as "Eurocurrency liabilities"), additional interest on the
unpaid principal amount of each LIBO Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Lead Borrower shall have received at least ten (10) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice ten (10) days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable ten (10) days
from receipt of such notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Lead
Borrower; or
(c)    any assignment of a LIBO Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Lead Borrower
pursuant to Section 10.13;
excluding any loss of anticipated profits but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBO
Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use commercially reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(69)

--------------------------------------------------------------------------------



(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrowers may replace such Lender in accordance with Section
10.13.
3.07    Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.
3.08    Designation of Lead Borrower as Borrowers’ Agent.
(a)    Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as such Borrower’s agent to obtain Credit Extensions, the proceeds of
which shall be available to each Borrower for such uses as are permitted under
this Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to each Credit Party on account of Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such Credit Extensions are recorded on the books and records
of the Lead Borrower and of any other Borrower. In addition, each Loan Party
other than the Borrowers hereby irrevocably designates and appoints the Lead
Borrower as such Loan Party’s agent to represent such Loan Party in all respects
under this Agreement and the other Loan Documents.
(b)    Each Borrower recognizes that credit available to it hereunder is in
excess of and on better terms than it otherwise could obtain on and for its own
account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers. Consequently, each
Borrower hereby assumes and agrees to discharge all Obligations of each of the
other Borrowers.
(c)    The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a
Credit Extension. Neither the Administrative Agent nor any other Credit Party
shall have any obligation to see to the application of such proceeds therefrom.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01    Conditions of Initial Credit Extension. The obligation of each Lender to
make its initial Credit Extension and of the Administrative Agent to endeavor to
cause the L/C Issuer to issue its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals, telecopies or other electronic image scan transmission (e.g.,
“pdf” or “tif ” via e-mail) (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent:
(i)    executed counterparts of this Agreement sufficient in number for
distribution to the Administrative Agent, each Lender and the Lead Borrower;
(ii)    a Note executed by the Borrowers in favor of each Lender requesting a
Note;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/

(70)

--------------------------------------------------------------------------------



or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing (A) the authority of each Loan Party
to enter into this Agreement and the other Loan Documents to which such Loan
Party is a party or is to become a party and (B) the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party or is to become a party;
(iv)    copies of each Loan Party’s Organization Documents and such other
documents and certifications as the Administrative Agent may reasonably require
to evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to so qualify in such jurisdiction could not reasonably be expected
to have a Material Adverse Effect;
(v)    a favorable opinion of Jones Day, counsel to the Loan Parties, addressed
to the Administrative Agent and each Lender, as to such matters concerning the
Loan Parties and the Loan Documents as the Administrative Agent may reasonably
request;
(vi)    a certificate signed by a Responsible Officer of the Lead Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Specified Financial Statements of the type described in clause (ii) of
the definition thereof that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect, (C) to the
Solvency of the Loan Parties as of the Closing Date after giving effect to the
transactions contemplated hereby, and (D) either that (1) no consents, licenses
or approvals are required in connection with the execution, delivery and
performance by such Loan Party and the validity against such Loan Party of the
Loan Documents to which it is a party, or (2) that all such consents, licenses
and approvals have been obtained and are in full force and effect;
(vii)    evidence that all insurance required to be maintained pursuant to the
Loan Documents and all endorsements in favor of the Agents required under the
Loan Documents have been obtained and are in effect;
(viii)    a payoff letter from The Huntington National Bank under the Existing
Credit Agreement reasonably satisfactory in form and substance to the
Administrative Agent evidencing that the Existing Credit Agreement has been or
concurrently with the Closing Date is being terminated, all obligations
thereunder are being paid in full, and all Liens securing obligations under the
Existing Credit Agreement have been or concurrently with the Closing Date are
being released;
(ix)    the Security Documents and certificates evidencing any stock being
pledged thereunder, together with undated stock powers executed in blank, each
duly executed by the applicable Loan Parties;
(x)    all other Loan Documents, each duly executed by the applicable Loan
Parties;
(xi)    (A)    appraisals (based on net liquidation value) by a third party
appraiser acceptable to the Collateral Agent of all Inventory of the Borrowers,
the results of which

(71)

--------------------------------------------------------------------------------



are reasonably satisfactory to the Collateral Agent; (B) a written report
regarding the results of a commercial finance examination of the Loan Parties,
which shall be reasonably satisfactory to the Collateral Agent; and (C) other
due diligence materials (including, without limitation, with respect to the Loan
Parties’ and their Affiliates’ organizational structure and appropriate
background checks) reasonably requested by the Administrative Agent;
(xii)    results of searches or other evidence reasonably satisfactory to the
Collateral Agent (in each case dated as of a date reasonably satisfactory to the
Collateral Agent) indicating the absence of Liens on the assets of the Loan
Parties, except for Permitted Encumbrances and Liens for which termination
statements and releases, and releases or subordination agreements reasonably
satisfactory to the Collateral Agent are being tendered concurrently with such
extension of credit or other arrangements reasonably satisfactory to the
Collateral Agent for the delivery of such termination statements and releases,
satisfactions and discharges have been made;
(xiii)    (A)    all documents and instruments, including Uniform Commercial
Code financing statements, required by law or reasonably requested by the
Collateral Agent to be filed, registered or recorded to create or perfect the
first priority Liens intended to be created under the Loan Documents and all
such documents and instruments shall have been so filed, registered or recorded
to the satisfaction of the Collateral Agent, (B) the DDA Notifications, Credit
Card Notifications, and Blocked Account Agreements required pursuant to Section
6.13 hereof, (C) control agreements with respect to the Loan Parties’ securities
and investment accounts, and (D) Collateral Access Agreements as required by the
Collateral Agent; and
(xiv)    such other assurances, certificates, documents, consents or opinions as
the Agents reasonably may require.
(b)    After giving effect to (i) the first funding under the Loans, (ii) any
charges to the Loan Account made in connection with the establishment of the
credit facility contemplated hereby and (iii) all Letters of Credit to be issued
at, or immediately subsequent to, such establishment, Availability shall be not
less than $10,000,000.
(c)    The Administrative Agent shall have received a Borrowing Base Certificate
dated the Closing Date, relating to the month ended on March 31, 2010, and
executed by a Responsible Officer of the Lead Borrower.
(d)    The Administrative Agent shall be reasonably satisfied that any financial
statements delivered to it fairly present the business and financial condition
of the Loan Parties and that there has been no Material Adverse Effect since the
date of the most recent financial information delivered to the Administrative
Agent.
(e)    The Administrative Agent shall have received and be satisfied with (i) a
detailed forecast for the period commencing on the Closing Date and ending with
the end of the Fiscal Year of the Lead Borrower and its Subsidiaries ending
December 31, 2010, which shall include an Availability model, Consolidated
income statement, balance sheet, and statement of cash flow, by month, each
prepared in conformity with GAAP and consistent with the Loan Parties’ then
current practices and (b) such other information (financial or otherwise)
reasonably requested by the Administrative Agent.

(72)

--------------------------------------------------------------------------------



(f)    There shall not be pending any litigation or other proceeding, the result
of which, either individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.
(g)    There shall not have occurred any default of any Material Contract of any
Loan Party.
(h)    The consummation of the transactions contemplated hereby shall not
violate any Applicable Law or any Organization Document.
(i)    The Lead Borrower and its Subsidiaries shall have maintained a capital
structure satisfactory to the Administrative Agent in its reasonable discretion.
(j)    The Administrative Agent shall have received evidence, in form and
substance reasonably satisfactory to the Administrative Agent, that all of the
Loan Parties’ accounts payable are within stated invoice terms as of the Closing
Date, or as permitted in the ordinary course of the Loan Parties’ business
consistent with past practices.
(k)    All fees required to be paid to the Agents on or before the Closing Date
(including, without limitation, any such fees set forth in the Fee Letter),
shall have been paid in full, and all fees required to be paid to the Lenders on
or before the Closing Date shall have been paid in full.
(l)    The Borrowers shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrowers and the Administrative Agent).
(m)    The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act.
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
reasonably satisfactory to a Lender unless the Administrative Agent shall have
received notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of LIBO Rate Loans) and of the Administrative Agent to endeavor to
cause each L/C Issuer to issue each Letter of Credit is subject to the following
conditions precedent:
(a)    The representations and warranties of each other Loan Party contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except to the extent that (i) such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects

(73)

--------------------------------------------------------------------------------



as of such earlier date, and (ii) such representations are qualified by
“materiality” or “Material Adverse Effect”, in which case they shall be true and
correct in all respects, and except that for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01.
(b)    No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the Swing Line Lender shall
have received a Request for Credit Extension in accordance with the requirements
hereof.
(d)    No event or circumstance which could reasonably be expected to result in
a Material Adverse Effect shall have occurred.
(e)    No Overadvance shall result from such Credit Extension.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of LIBO
Rate Loans) submitted by the Borrowers shall be deemed to be a representation
and warranty by the Borrowers that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension. The conditions set forth in this Section 4.02 are for the sole
benefit of the Credit Parties but until the Required Lenders otherwise direct
the Administrative Agent to cease making Committed Loans, the Lenders will fund
their Applicable Percentage of all Loans and L/C Advances and participate in all
Swing Line Loans and Letters of Credit whenever made or issued, which are
requested by the Lead Borrower and which, notwithstanding the failure of the
Loan Parties to comply with the provisions of this Article IV, agreed to by the
Administrative Agent, provided, however, the making of any such Loans or the
issuance of any Letters of Credit shall not be deemed a modification or waiver
by any Credit Party of the provisions of this Article IV on any future occasion
or a waiver of any rights or the Credit Parties as a result of any such failure
to comply.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Administrative Agent and the other Credit Parties that:
5.01    Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is a corporation, limited liability company, partnership or limited
partnership, duly incorporated, organized or formed, validly existing and, where
applicable, in good standing under the Laws of the jurisdiction of its
incorporation, organization, or formation (b) has all requisite power and
authority and all requisite governmental licenses, permits, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, where
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect. Schedule 5.01 annexed hereto sets
forth, as of the Closing Date, each Loan Party’s name as it appears in official
filings in its state of incorporation or organization, its state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, and its federal employer
identification

(74)

--------------------------------------------------------------------------------



number.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person's Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract or any agreement,
instrument or document evidencing any Material Indebtedness to which such Person
is a party or affecting such Person or the properties of such Person or any of
its Subsidiaries or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any material arbitral award to which such Person or
its property is subject; (c) result in or require the creation of any Lien upon
any asset of any Loan Party (other than Liens in favor of the Collateral Agent
under the Security Documents); or (d) violate any Law.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof) or (b) such as have been
obtained or made and are in full force and effect.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered, will have been, duly executed and delivered by each Loan Party
that is party thereto. This Agreement constitutes, and each other Loan Document
when so delivered will constitute, a legal, valid and binding obligation of such
Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
5.05    Financial Statements; No Material Adverse Effect.
(a)    The Specified Financial Statements of the type described in clause (ii)
of the definition thereof (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present the financial condition of the Lead Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all Material Indebtedness and other liabilities, direct
or contingent, of the Lead Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.
(b)    The unaudited Consolidated balance sheet of the Lead Borrower and its
Subsidiaries dated March 31, 2010, and the related Consolidated statements of
income or operations, Shareholders’ Equity and cash flows for the Fiscal Quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Lead Borrower and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby, subject, in the case
of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments. Schedule 5.05 sets forth all Material Indebtedness and other
liabilities, direct or contingent, of the Loan Parties and their Consolidated
Subsidiaries as of the date of such financial statements, including liabilities
for taxes, material commitments and Material Indebtedness.

(75)

--------------------------------------------------------------------------------



(c)    Since December 31, 2009, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
(d)    To the best Knowledge of the Lead Borrower, no Internal Control Event
exists or has occurred since December 31, 2009 that has resulted in or could
reasonably be expected to result in a misstatement in any material respect, in
any financial information delivered or to be delivered to the Administrative
Agent or the Lenders, of (i) covenant compliance calculations provided hereunder
or (ii) the assets, liabilities, financial condition or results of operations of
the Lead Borrower and its Subsidiaries on a Consolidated basis.
(e)    The Consolidated forecasted balance sheet and statements of income and
cash flows of the Lead Borrower and its Subsidiaries delivered pursuant to
Section 6.01(c) were prepared in good faith on the basis of the assumptions
which in the reasonable belief of the Lead Borrower were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Loan Parties’ best estimate of its future financial
performance, it being understood that forecasts are estimates and such forecasts
are not facts and that actual results may differ materially from any such
forecasts.
5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the Knowledge of the Loan Parties, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against any Loan Party or any of its Subsidiaries or against any of its
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) except as specifically disclosed in Schedule 5.06, either individually or in
the aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect, and there has been no adverse change in the status, or
financial effect on any Loan Party or any Subsidiary thereof, of the matters
described on Schedule 5.06.
5.07    No Default. No Loan Party or any Subsidiary is in default under or with
respect to, or party to, any Material Contract or any Material Indebtedness. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
5.08    Ownership of Property; Liens.
(a)    Each of the Loan Parties and each Subsidiary thereof has good record and
marketable title in fee simple to or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business. Each of the
Loan Parties and each Subsidiary has good and marketable title to, valid
leasehold interests in, or valid licenses to use all personal property and
assets material to the ordinary conduct of its business.
(b)    Schedule 5.08(b)(1) sets forth as of the Closing Date the address
(including street address, county and state) of all Real Estate that is owned by
the Loan Parties and each of their Subsidiaries, together with a list of the
holders of any mortgage or other Lien thereon as of the Closing Date. Each Loan
Party and each of its Subsidiaries has good, marketable and insurable fee simple
title to the real property owned by such Loan Party or such Subsidiary, free and
clear of all Liens, other than Permitted Encumbrances. Schedule 5.08(b)(2) sets
forth as of the Closing Date the address (including street address, county and
state) of all Leases of the Loan Parties, together with a list of the lessor and
its contact information with respect to each such Lease as of the Closing Date.
Each of such Leases is in full force and effect and the Loan Parties are not in
default of the terms thereof, except with respect to any such default that could
not reasonably be expected to have a Material Adverse Effect.

(76)

--------------------------------------------------------------------------------



(c)    Schedule 7.01 sets forth as of the Closing Date a complete and accurate
list of all Liens (other than Permitted Encumbrances of the type set forth in
clauses (a), (b), (f), or (i) through (l) of the definition thereof) on the
property or assets of each Loan Party and each of its Subsidiaries, showing as
of the Closing Date the lienholder thereof, the principal amount of the
obligations secured thereby and the property or assets of such Loan Party or
such Subsidiary subject thereto. The property of each Loan Party and each of its
Subsidiaries is subject to no Liens, other than Permitted Encumbrances.
(d)    Schedule 7.02 sets forth as of the Closing Date a complete and accurate
list of all Investments held by any Loan Party or any Subsidiary of a Loan Party
on the Closing Date, showing as of the date hereof the amount, obligor or issuer
and maturity, if any, thereof.
(e)    Schedule 7.03 sets forth a complete and accurate list of all Indebtedness
of each Loan Party or any Subsidiary of a Loan Party on the Closing Date,
showing as of the date hereof the amount, obligor or issuer and maturity
thereof.
5.09    Environmental Compliance.
(a)    Except as specifically disclosed in Schedule 5.09, no Loan Party or any
Subsidiary thereof (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability, except, in each case, as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(b)    Except as otherwise set forth in Schedule 5.09, (i) none of the
properties currently or formerly owned or operated by any Loan Party or any
Subsidiary thereof is listed or proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list or is adjacent to any such
property; (ii) there are no and never have been any underground or above-ground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any property currently owned or operated by any Loan Party or any Subsidiary
thereof or, to the best Knowledge of the Loan Parties, on any property formerly
owned or operated by any Loan Party or Subsidiary thereof that could result in a
material Environmental Liability; (iii) to the best Knowledge of the Loan
Parties, there is no asbestos or asbestos-containing material on any property
currently owned or operated by any Loan Party or Subsidiary thereof in violation
in any material respect of any Environmental Law; and (iv) Hazardous Materials
have not been released, discharged or disposed of on any property currently or
formerly owned or operated by any Loan Party or any Subsidiary thereof in
violation in any material respect of any Environmental Law.
(c)    Except as otherwise set forth on Schedule 5.09, no Loan Party or any
Subsidiary thereof is undertaking, and no Loan Party or any Subsidiary thereof
has completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and to the best Knowledge of the Loan Parties, all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by any Loan Party or
any Subsidiary thereof have been disposed of in a manner not reasonably expected
to result in material liability to any Loan Party or any Subsidiary thereof.

(77)

--------------------------------------------------------------------------------



5.10    Insurance. The properties of the Loan Parties and their Subsidiaries are
insured with financially sound and reputable insurance companies which are not
Affiliates of the Loan Parties, in such amounts, with such deductibles and
covering such risks (including, without limitation, workmen’s compensation,
public liability, business interruption and property damage insurance) as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Loan Parties or the applicable
Subsidiary operates. Schedule 5.10 sets forth as of the Closing Date a
description of all insurance maintained by or on behalf of the Loan Parties and
their Subsidiaries as of the Closing Date. Each insurance policy listed on
Schedule 5.10 is in full force and effect and all premiums in respect thereof
that are due and payable have been paid.
5.11    Taxes. The Loan Parties and their Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings being diligently conducted, for which adequate
reserves have been provided in accordance with GAAP, as to which Taxes no Lien
has been filed and which contest effectively suspends the collection of the
contested obligation and the enforcement of any Lien securing such obligation.
There is no proposed tax assessment against any Loan Party or any Subsidiary
that would, if made, have a Material Adverse Effect. No Loan Party or any
Subsidiary thereof is a party to any tax sharing agreement other than the Tax
Sharing Agreement.
5.12    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
Knowledge of the Lead Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification. The Loan Parties and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan. No Lien imposed under the Code or ERISA exists or is likely
to arise on account of any Plan.
(b)    There are no pending or, to the best Knowledge of the Lead Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    Except as could not reasonably be expected to result in a Material
Adverse Effect, (i) no ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither
any Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); (iv)
neither any Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) neither any Loan Party nor any ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA.
5.13    Subsidiaries; Equity Interests. The Loan Parties have no Subsidiaries
other than those

(78)

--------------------------------------------------------------------------------



specifically disclosed in Part (a) of Schedule 5.13, which Schedule sets forth
the legal name, jurisdiction of incorporation or formation and authorized Equity
Interests of each such Subsidiary. All of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by a Loan Party (or a Subsidiary of a Loan Party) in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens except for
those created under the Security Documents. Except as set forth in Schedule
5.13, there are no outstanding rights to purchase any Equity Interests in any
Subsidiary. The Loan Parties have no equity investments in any other corporation
or entity other than those specifically disclosed in Part (b) of Schedule 5.13.
All of the outstanding Equity Interests in the Loan Parties have been validly
issued, and are fully paid and non-assessable and are owned in the amounts
specified on Part (c) of Schedule 5.13 free and clear of all Liens except for
those created under the Security Documents. The copies of the Organization
Documents of each Loan Party and each amendment thereto provided pursuant to
Section 4.01 are true and correct copies of each such document, each of which is
valid and in full force and effect.
5.14    Margin Regulations; Investment Company Act.
(a)    No Loan Party is engaged or will be engaged, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. None of the proceeds of the
Credit Extensions shall be used directly or indirectly for the purpose of
purchasing or carrying any margin stock, for the purpose of reducing or retiring
any Indebtedness that was originally incurred to purchase or carry any margin
stock or for any other purpose that might cause any of the Credit Extensions to
be considered a “purpose credit” within the meaning of Regulations T, U, or X
issued by the FRB.
(b)    None of the Loan Parties, any Person Controlling any Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
5.15    Disclosure. Each Loan Party has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.
5.16    Compliance with Laws. Each of the Loan Parties and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.17    Intellectual Property; Licenses, Etc. The Loan Parties and their
Subsidiaries own, or possess the right to use, all of the Intellectual Property,
licenses, permits and other authorizations that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person. To the best Knowledge of the Lead Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by

(79)

--------------------------------------------------------------------------------



any Loan Party or any Subsidiary infringes upon any rights held by any other
Person. No claim or litigation regarding any of the foregoing is pending or, to
the best Knowledge of the Lead Borrower, threatened, which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
5.18    Labor Matters.
Except as could not reasonably be expected to result in a Material Adverse
Effect, there are no strikes, lockouts, slowdowns or other material labor
disputes against any Loan Party or any Subsidiary thereof pending or, to the
Knowledge of any Loan Party, threatened. The hours worked by and payments made
to employees of the Loan Parties comply in all material respects with the Fair
Labor Standards Act and any other applicable federal, state, local or foreign
Law dealing with such matters. No Loan Party or any of its Subsidiaries has
incurred any liability or obligation under the Worker Adjustment and Retraining
Act or similar state Law which could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Except as could not
reasonably be expected to result in a Material Adverse Effect, all payments due
from any Loan Party and its Subsidiaries, or for which any claim may be made
against any Loan Party or any of its Subsidiaries, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
properly accrued in accordance with GAAP as a liability on the books of such
Loan Party. Except as set forth on Schedule 5.18, no Loan Party or any
Subsidiary is a party to or bound by any collective bargaining agreement,
management agreement, employment agreement, bonus, restricted stock, stock
option, or stock appreciation plan or agreement or any similar plan, agreement
or arrangement. There are no representation proceedings pending or, to any Loan
Party’s Knowledge, threatened to be filed with the National Labor Relations
Board, and no labor organization or group of employees of any Loan Party or any
Subsidiary has made a pending demand for recognition. Except as could not
reasonably be expected to result in a Material Adverse Effect, there are no
complaints, unfair labor practice charges, grievances, arbitrations, unfair
employment practices charges or any other claims or complaints against any Loan
Party or any Subsidiary pending or, to the Knowledge of any Loan Party,
threatened to be filed with any Governmental Authority or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment of any employee of any Loan Party or any of its
Subsidiaries. The consummation of the transactions contemplated by the Loan
Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Subsidiaries is bound.
5.19    Security Documents.
(a)    The Security Agreement creates in favor of the Collateral Agent, for the
benefit of the Secured Parties referred to therein, a legal, valid, continuing
and enforceable security interest in the Pledged Securities and Intercompany
Notes (in each case as defined in the Security Agreement), the enforceability of
which is subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law, and the Pledged Securities and Intercompany Notes (in each
case as defined in the Security Agreement) have been delivered to the Collateral
Agent (together with stock powers or other appropriate instruments of transfer
executed in blank form). The Collateral Agent has a fully perfected first
priority Lien on, and security interest in, to and under all right, title and
interest of each pledgor thereunder in such Collateral, and such security
interest is in each case prior and superior in right and interest to any other
Person other than Permitted Encumbrances entitled to priority by operation of
law.
(b)    The Security Agreement creates in favor of the Collateral Agent, for the
benefit of the Secured Parties referred to therein, a legal, valid, continuing
and enforceable security interest in the Collateral, the enforceability of which
is subject to applicable bankruptcy, insolvency,

(80)

--------------------------------------------------------------------------------



reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. The financing statements, releases and other
filings are in appropriate form and have been or will be filed in the offices
specified in the Perfection Certificate. Upon such filings and/or the obtaining
of “control” (as defined in the UCC), the Collateral Agent will have a perfected
Lien on, and security interest in, to and under all right, title and interest of
the grantors thereunder in all Collateral that may be perfected by filing,
recording or registering a financing statement or analogous document (including
without limitation the proceeds of such Collateral subject to the limitations
relating to such proceeds in the UCC) or by obtaining control, under the UCC (in
effect on the date this representation is made) in each case prior and superior
in right to any other Person other than Permitted Encumbrances entitled to
priority by operation of law.
(c)    When the Intellectual Property Security Agreements are filed in the
United States Patent and Trademark Office and the United States Copyright Office
and when financing statements, releases and other filings in appropriate form
are filed in the offices specified on the Perfection Certificate, the Security
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the applicable Loan Parties in the Intellectual
Property Collateral (as defined in the Security Agreement) in which a security
interest may be perfected by filing, recording or registering a security
agreement, financing statement or analogous document in the United States Patent
and Trademark Office or the United States Copyright Office, as applicable, in
each case prior and superior in right to any other Person (it being understood
that subsequent recordings in the United States Patent and Trademark Office and
the United States Copyright Office may be necessary to perfect a Lien on
registered trademarks, trademark applications and copyrights acquired by the
Loan Parties after the date hereof) other than Permitted Encumbrances entitled
to priority by operation of law.
5.20    Solvency
After giving effect to the transactions contemplated by this Agreement, and
before and after giving effect to each Credit Extension, the Loan Parties, on a
Consolidated basis, are Solvent. No transfer of property has been or will be
made by any Loan Party and no obligation has been or will be incurred by any
Loan Party in connection with the transactions contemplated by this Agreement or
the other Loan Documents with the intent to hinder, delay, or defraud either
present or future creditors of any Loan Party.
5.21    Deposit Accounts; Credit Card Arrangements.
(a)    Annexed hereto as Schedule 5.21(a) is a list of all DDAs maintained by
the Loan Parties as of the Closing Date, which Schedule includes, with respect
to each DDA (i) the name and address of the depository; (ii) the account
number(s) maintained with such depository; (iii) a contact person at such
depository, and (iv) the identification of each Blocked Account Bank.
(b)    Annexed hereto as Schedule 5.21(b) is a list describing all arrangements
as of the Closing Date to which any Loan Party is a party with respect to the
processing and/or payment to such Loan Party of the proceeds of any credit card
charges and debit card charges for sales made by such Loan Party.
5.22    Brokers. No broker or finder brought about the obtaining, making or
closing of the Loans or transactions contemplated by the Loan Documents, and no
Loan Party or Affiliate thereof has any obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith.
5.23    Customer and Trade Relations. Except as could not reasonably be expected
to result in

(81)

--------------------------------------------------------------------------------



a Material Adverse Effect, there exists no actual or, to the Knowledge of any
Loan Party, threatened, termination or cancellation of, or any adverse
modification or change in the business relationship of any Loan Party with any
supplier material to its operations.
5.24    Material Contracts. Schedule 5.24 sets forth all Material Contracts to
which any Loan Party is a party or is bound as of the Closing Date. The Loan
Parties have delivered true, correct and complete copies of such Material
Contracts to the Administrative Agent on or before the date hereof. The Loan
Parties are not in breach or in default in any material respect of or under any
Material Contract and have not received any notice of the intention of any other
party thereto to terminate any Material Contract.
5.25    Casualty. Neither the businesses nor the properties of any Loan Party or
any of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
ARTICLE VI
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary to:
6.01    Financial Statements. Deliver to the Administrative Agent, in form and
detail reasonably satisfactory to the Administrative Agent:
(a)    as soon as available, (i) but in any event within ninety (90) days after
the end of each Fiscal Year of the Parent (commencing with the Fiscal Year ended
December 31, 2009), a Consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such Fiscal Year, and the related consolidated
statements of income or operations, Shareholders’ Equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report of
a Registered Public Accounting Firm of nationally recognized standing, which
report shall be prepared in accordance with generally accepted auditing
standards, and (ii) as soon as available, but in any event within ninety (90)
days after the end of each Fiscal Year of the Lead Borrower (commencing with the
Fiscal Year ended December 31, 2009), a Consolidated balance sheet of the Lead
Borrower and its Subsidiaries as at the end of such Fiscal Year, and the related
consolidated statements of income or operations, Shareholders’ Equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be reviewed by a
Registered Public Accounting Firm of nationally recognized standing reasonably
acceptable to the Administrative Agent and certified by a Responsible Officer of
the Lead Borrower to the effect that such statements are fairly stated in all
material respects when considered in relation to the consolidated financial
statements of the Lead Borrower and its Subsidiaries;
(b)    as soon as available, but in any event within thirty (30) days after the
end of each of the Fiscal Months of each Fiscal Year of the Lead Borrower
(commencing with the Fiscal Month ended January 31, 2010, a consolidated balance
sheet of the Lead Borrower and its Subsidiaries as

(82)

--------------------------------------------------------------------------------



at the end of such Fiscal Month, and the related consolidated statements of
income or operations, Shareholders’ Equity and cash flows for such Fiscal Month,
and for the portion of the Lead Borrower’s Fiscal Year then ended, setting forth
in each case in comparative form the figures for (A) such period set forth in
the projections delivered pursuant to Section 6.01(c) hereof, (B) the
corresponding Fiscal Month of the previous Fiscal Year and (C) the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by a Responsible Officer of the Lead Borrower as
fairly presenting the financial condition, results of operations, Shareholders’
Equity and cash flows of the Lead Borrower and its Subsidiaries as of the end of
such Fiscal Month in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnote; and
(c)    (i) as soon as available, but in any event not later than the earlier of
(A) the date which is two weeks following the board meeting of the Lead
Borrower’s Board of Directors (the “Board”) at which the Board shall have
approved forecasts prepared by management of the Lead Borrower of the type
described in this clause (c), and (B) sixty (60) days after the end of each
Fiscal Year of the Lead Borrower, forecasts prepared by management of the Lead
Borrower, in form reasonably satisfactory to the Administrative Agent, of
consolidated balance sheets and statements of income or operations and cash
flows of the Lead Borrower and its Subsidiaries on a monthly basis for the
immediately following Fiscal Year (including the Fiscal Year in which the
Maturity Date occurs), and (ii) as soon as available, any significant revisions
to such forecast with respect to such Fiscal Year.
6.02    Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail satisfactory to the Administrative Agent:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the Fiscal Month ended January 31, 2010, a duly completed
Compliance Certificate signed by a Responsible Officer of the Lead Borrower, and
in the event of any change in generally accepted accounting principles used in
the preparation of such financial statements, the Lead Borrower shall also
provide a statement of reconciliation conforming such financial statements to
GAAP, and (ii) a copy of management’s discussion and analysis with respect to
such financial statements;
(b)    on the seventh (7th) Business Day of each Fiscal Month (or, if such day
is not a Business Day, on the next succeeding Business Day), a Borrowing Base
Certificate showing the Borrowing Base as of the close of business as of the
last day of the immediately preceding Fiscal Month, each Borrowing Base
Certificate to be certified as complete and correct by a Responsible Officer of
the Lead Borrower; provided that at any time that an Accelerated Borrowing Base
Delivery Event has occurred and is continuing, such Borrowing Base Certificate
shall be delivered on Wednesday of each week (or, if Wednesday is not a Business
Day, on the next succeeding Business Day), as of the close of business on the
immediately preceding Saturday;
(c)    promptly upon receipt, copies of any detailed audit reports, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of the Lead Borrower or any other Loan
Party by its Registered Public Accounting Firm in connection with the accounts
or books of the Lead Borrower, any other Loan Party or any Subsidiary, or any
audit of any of them, including, without limitation, specifying any Internal
Control Event;
(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Loan Parties, and copies

(83)

--------------------------------------------------------------------------------



of all annual, regular, periodic and special reports and registration statements
which any Loan Party may file or be required to file with the SEC under Section
13 or 15(d) of the Securities Exchange Act of 1934 or with any national
securities exchange, and in any case not otherwise required to be delivered to
the Administrative Agent pursuant hereto;
(e)    The financial and collateral reports described on Schedule 6.02 hereto,
at the times set forth in such Schedule;
(f)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;
(g)    as soon as available, but in any event within thirty (30) days after the
end of each fiscal year of the Loan Parties, a report summarizing the insurance
coverage (specifying type, amount and carrier) in effect for each Loan Party and
its Subsidiaries and containing such additional information as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably specify;
(h)    promptly after the Administrative Agent’s request therefor, copies of all
Material Contracts and documents evidencing Material Indebtedness;
(i)    promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from any Governmental Authority (including,
without limitation, the SEC (or comparable agency in any applicable non-U.S.
jurisdiction)) concerning any proceeding with, or investigation or possible
investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which, if adversely determined, could reasonably
expected to have a Material Adverse Effect; and
(j)    promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b), or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Lead Borrower posts such documents, or provides a link thereto on the Lead
Borrower’s website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Lead Borrower’s behalf
on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Lead
Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests the Lead Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Lead Borrower shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Lead Borrower
shall be required to provide paper copies of the Compliance Certificates
required by Section 6.02(b) to the Administrative Agent. The Administrative
Agent shall have no obligation to request the delivery or to

(84)

--------------------------------------------------------------------------------



maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Loan Parties with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
The Loan Parties hereby acknowledge that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”). The Loan Parties hereby agree that they will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Loan Parties
shall be deemed to have authorized the Administrative Agent, the L/C Issuer and
the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Loan Parties or their securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Administrative Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”
6.03    Notices. Promptly notify the Administrative Agent:
(a)    of the occurrence of any Default upon any Responsible Officer’s obtaining
Knowledge thereof;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Material Contract or with respect to Material Indebtedness of
any Loan Party or any Subsidiary thereof; (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Subsidiary
thereof and any Governmental Authority; or (iii) the commencement of, or any
material development in, any litigation or proceeding affecting any Loan Party
or any Subsidiary thereof, including pursuant to any applicable Environmental
Laws, in each case upon any Responsible Officer’s obtaining Knowledge thereof;
(c)    of the occurrence of any ERISA Event upon any Responsible Officer’s
obtaining Knowledge thereof;
(d)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;
(e)    of any change in any Loan Party’s senior executive officers;
(f)    of the discharge by any Loan Party of its present Registered Public
Accounting Firm or any withdrawal or resignation by such Registered Public
Accounting Firm;
(g)    of any collective bargaining agreement or other labor contract to which a
Loan Party becomes a party, or the application for the certification of a
collective bargaining agent;

(85)

--------------------------------------------------------------------------------



(h)    of the filing of any Lien for unpaid Taxes against any Loan Party upon
any Responsible Officer’s obtaining Knowledge thereof;
(i)    of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed, in each case upon any Responsible Officer’s
obtaining Knowledge thereof;
(j)    of (i) the entry by a Loan Party into a Material Contract, (ii) the
incurrence by a Loan Party of Material Indebtedness, (iii) the voluntary grant
of any Lien upon any property of a Loan Party, (iv) any Responsible Officer’s
obtaining Knowledge of any involuntary grant of any Lien upon any property of a
Loan Party, or (v) the making of any Investments by a Loan Party (other than any
Investments constituting deposits of cash into a DDA, Blocked Account or
Concentration Account to the extent permitted pursuant to Section 6.13 hereof);
and
(k)    of any failure by any Loan Party to pay rent at any one (1) or more of
such Loan Party’s locations if such failure continues for more than ten (10)
days following the day on which such rent first came due and such failure,
individually or in the aggregate, would be reasonably likely to result in a
Material Adverse Effect.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Lead Borrower setting forth details of the occurrence
referred to therein and stating what action the Lead Borrower has taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.03(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.
6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, (b) all lawful claims (including, without limitation,
claims of landlords, warehousemen, customs brokers, and carriers) which, if
unpaid, would by law become a Lien upon its property; and (c) all Indebtedness,
as and when due and payable, but subject to any subordination provisions
contained in any instrument or agreement evidencing such Indebtedness, except,
in each case, where (i) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (ii) such Loan Party has set aside on its
books adequate reserves with respect thereto in accordance with GAAP, (iii) such
contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation, (iv) no Lien has been filed
with respect thereto and (v) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect. Nothing
contained herein shall be deemed to limit the rights of the Agents with respect
to determining Reserves pursuant to this Agreement.
6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its Intellectual Property, except to the extent such
Intellectual Property is no longer used or useful in the conduct of the business
of the Loan Parties.
6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties

(86)

--------------------------------------------------------------------------------



and equipment necessary in the operation of its business in good working order
and condition, ordinary wear and tear excepted; and (b) make all necessary
repairs thereto and renewals and replacements thereof except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.
6.07    Maintenance of Insurance.
(a)    Maintain with financially sound and reputable insurance companies
reasonably acceptable to the Administrative Agent not Affiliates of the Loan
Parties, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business and operating in the same or similar locations or as is
required by applicable Law, of such types and in such amounts (after giving
effect to any self-insurance compatible with the following standards) as are
customarily carried under similar circumstances by such other Persons and as are
reasonably acceptable to the Administrative Agent;
(b)    Fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (i) a
non-contributing mortgage clause (regarding improvements to real property) and
lenders’ loss payable clause (regarding personal property), in form and
substance satisfactory to the Collateral Agent, which endorsements or amendments
shall provide that the insurer shall pay all proceeds otherwise payable to the
Loan Parties under the policies directly to the Collateral Agent, (ii) a
provision to the effect that none of the Loan Parties, Credit Parties or any
other Person shall be a co-insurer and (iii) such other provisions as the
Collateral Agent may reasonably require from time to time to protect the
interests of the Credit Parties. Commercial general liability policies shall be
endorsed to name the Collateral Agent as an additional insured. Business
interruption policies shall name the Collateral Agent as a loss payee and shall
be endorsed or amended to include (i) a provision that, from and after the
Closing Date, the insurer shall pay all proceeds otherwise payable to the Loan
Parties under the policies directly to the Collateral Agent, (ii) a provision to
the effect that none of the Loan Parties, the Administrative Agent, the
Collateral Agent or any other party shall be a co‑insurer and (iii) such other
provisions as the Collateral Agent may reasonably require from time to time to
protect the interests of the Credit Parties. Each such policy referred to in
this Section 6.07(b) shall also provide that it shall not be canceled, modified
or not renewed (i) by reason of nonpayment of premium except upon not less than
thirty (30) days’ prior written notice thereof by the insurer to the Collateral
Agent (giving the Collateral Agent the right to cure defaults in the payment of
premiums) or (ii) for any other reason except upon not less than thirty (30)
days’ prior written notice thereof by the insurer to the Collateral Agent. The
Lead Borrower shall deliver to the Collateral Agent, prior to the cancellation,
modification or non-renewal of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Collateral Agent, including an insurance binder) together with
evidence satisfactory to the Collateral Agent of payment of the premium
therefor.
(c)    None of the Credit Parties, or their agents or employees shall be liable
for any loss or damage insured by the insurance policies required to be
maintained under this Section 6.07. Each Loan Party shall look solely to its
insurance companies or any other parties other than the Credit Parties for the
recovery of such loss or damage and such insurance companies shall have no
rights of subrogation against any Credit Party or its agents or employees. If,
however, the insurance policies do not provide waiver of subrogation rights
against such parties, as required above, then the Loan Parties hereby agree, to
the extent permitted by law, to waive their right of recovery, if any, against
the Credit Parties and their agents and employees. The designation of any form,
type or amount of insurance coverage by the any Credit Party under this Section
6.07 shall in no event be deemed a

(87)

--------------------------------------------------------------------------------



representation, warranty or advice by such Credit Party that such insurance is
adequate for the purposes of the business of the Loan Parties or the protection
of their properties.
(d)    Maintain for themselves and their Subsidiaries, a Directors and Officers
insurance policy, and a “Blanket Crime” policy including employee dishonesty,
forgery or alteration, theft, disappearance and destruction, robbery and safe
burglary, property, and computer fraud coverage with responsible companies in
such amounts as are customarily carried by business entities engaged in similar
businesses similarly situated, and will upon request by the Administrative Agent
furnish the Administrative Agent certificates evidencing renewal of each such
policy.
(e)    Permit any representatives that are designated by the Collateral Agent to
inspect the insurance policies maintained by or on behalf of the Loan Parties
and to inspect books and records related thereto and any properties covered
thereby. The Loan Parties shall pay the reasonable fees and expenses of any
representatives retained by the Collateral Agent to conduct any such inspection.
(f)    The Administrative Agent acknowledges that the insurance policies
described on Schedule 5.10 are satisfactory to it as of the Closing Date and are
in compliance with the provisions of this Section 6.07.
6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been set aside and maintained by the
Loan Parties in accordance with GAAP; (b) such contest effectively suspends
enforcement of the contested Laws, and (c) the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect.
6.09    Books and Records; Accountants.
(a)    Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Loan Parties or such Subsidiary, as the case may be; and (ii) maintain such
books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Loan Parties or such Subsidiary, as the case may be.
(b)    at all times retain a Registered Public Accounting Firm which is are
reasonably satisfactory to the Administrative Agent and shall instruct such
Registered Public Accounting Firm to cooperate with, and be available to, the
Administrative Agent or its representatives to discuss the Loan Parties’
financial performance, financial condition, operating results, controls, and
such other matters, within the scope of the retention of such Registered Public
Accounting Firm, as may be raised by the Administrative Agent.
(c)    The Administrative Agent acknowledges that RSM McGladrey, Inc., the Loan
Parties’ Registered Public Accounting Firm as of the Closing Date, is
satisfactory to it as of the Closing Date.
6.10    Inspection Rights.
(a)    Permit representatives and independent contractors of the Administrative
Agent to

(88)

--------------------------------------------------------------------------------



visit and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
Registered Public Accounting Firm, all at the expense of the Loan Parties and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Lead Borrower;
provided, however, that when an Event of Default exists the Administrative Agent
(or any of its representatives or independent contractors) may do any of the
foregoing at the expense of the Loan Parties at any time during normal business
hours and without advance notice. The inspection rights pursuant to this Section
6.10(a) shall be in addition to the rights of the Administrative Agent pursuant
to Section 6.10(b) and Section 6.15.
(b)    Upon the request of the Administrative Agent after reasonable prior
notice, permit the Administrative Agent or professionals (including investment
bankers, consultants, accountants, lawyers and appraisers) retained by the
Administrative Agent to conduct appraisals, commercial finance examinations and
other evaluations, including, without limitation, of (i) the Lead Borrower’s
practices in the computation of the Borrowing Base and (ii) the assets included
in the Borrowing Base and related financial information such as, but not limited
to, sales, gross margins, payables, accruals and reserves. The Loan Parties
shall pay the fees and expenses of the Administrative Agent and such
professionals with respect to one (1) commercial finance examination and one (1)
appraisal in each Fiscal Year; provided that if during any Fiscal Year,
Availability shall be greater than or equal to twenty five percent (25%) of the
Loan Cap but less than fifty percent (50%) of the Loan Cap for more than five
(5) consecutive calendar days on two (2) occasions during such Fiscal Year, then
the Loan Parties shall pay the fees and expenses of the Administrative Agent and
such professionals with respect to two (2) inventory appraisals and two (2)
commercial finance examinations during such Fiscal Year; provided further that
if Availability shall be less than twenty five percent (25%) of the Loan Cap for
more than five (5) consecutive calendar days on two (2) occasions during any
Fiscal Year, then the Loan Parties shall pay the fees and expenses of the
Administrative Agent and such professionals with respect to three (3) inventory
appraisals and three (3) commercial finance examinations during such Fiscal
Year. Notwithstanding the foregoing, the Administrative Agent may cause
additional appraisals and commercial finance examinations to be undertaken (i)
as it in its Permitted Discretion deems necessary or appropriate, at its own
expense or, (ii) if required by applicable Law or if a Default shall have
occurred and be continuing, at the expense of the Loan Parties.
6.11    Use of Proceeds. Use the proceeds of the Credit Extensions (a) to
refinance existing Indebtedness on the Closing Date, (b) to finance the
acquisition of working capital assets of the Borrowers, including the purchase
of inventory and equipment, in each case in the ordinary course of business, (c)
to finance Capital Expenditures of the Borrowers, and (d) for general corporate
purposes of the Loan Parties, in each case to the extent expressly permitted
under applicable Law and the Loan Documents.
6.12    Additional Loan Parties. Notify the Administrative Agent at the time
that any Person becomes a Subsidiary, and promptly thereafter (and in any event
within fifteen (15) days), cause any such Person (a) to (i) become a Loan Party
by executing and delivering to the Administrative Agent a Joinder to this
Agreement or a counterpart of the Facility Guaranty or such other document as
the Administrative Agent shall deem appropriate for such purpose, (ii) grant a
Lien to the Collateral Agent on such Person’s assets to secure the Obligations,
and (iii) deliver to the Administrative Agent documents of the types referred to
in clauses (iii) and (iv) of Section 4.01(a) and favorable opinions of counsel
to such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(a)), and (b) if any Equity Interests or Indebtedness of such Person are owned
by or on behalf of any Loan Party, to pledge such Equity Interests and
promissory notes evidencing such Indebtedness (except

(89)

--------------------------------------------------------------------------------



that, if such Subsidiary is a CFC, the Equity Interests of such Subsidiary to be
pledged may be limited to 65% of the outstanding voting Equity Interests of such
Subsidiary and 100% of the non-voting Equity Interests of such Subsidiary and
such time period may be extended based on local law or practice), in each case
in form, content and scope reasonably satisfactory to the Administrative Agent.
In no event shall compliance with this Section 6.12 waive or be deemed a waiver
or Consent to any transaction giving rise to the need to comply with this
Section 6.12 if such transaction was not otherwise expressly permitted by this
Agreement or constitute or be deemed to constitute, with respect to any
Subsidiary, an approval of such Person as a Borrower or permit the inclusion of
any acquired assets in the computation of the Borrowing Base.
6.13    Cash Management.
(a)    Within the time periods set forth below:
(i)    On or prior to thirty (30) days following the Closing Date, deliver to
the Administrative Agent copies of notifications (each, a “DDA Notification”)
substantially in the form attached hereto as Exhibit F which have been executed
on behalf of such Loan Party and delivered to each depository institution listed
on Schedule 5.21(a);
(ii)    On or prior to the Closing Date, deliver to the Administrative Agent
copies of notifications (each, a “Credit Card Notification”) substantially in
the form attached hereto as Exhibit G which have been executed on behalf of such
Loan Party and delivered to such Loan Party’s credit card clearinghouses and
processors listed on Schedule 5.21(b); and
(iii)    On or prior to the Closing Date, enter into a Blocked Account Agreement
reasonably satisfactory in form and substance to the Agents with each Blocked
Account Bank (collectively, the “Blocked Accounts”).
(b)    The Loan Parties shall ACH or wire transfer no less frequently than
Monday and Friday of each week (or, in each case, on the next succeeding
Business Day if any such Monday or Friday is not a Business Day) (or with such
greater frequency as is necessary such that at no time is there a balance in any
individual DDA in excess of $5,000), consistent with past practices (and whether
or not there are then any outstanding Obligations) to a Blocked Account all
amounts on deposit in each such DDA and all payments due from credit card
processors; provided that, upon the occurrence of a Cash Dominion Event, the
Loan Parties shall ACH or wire transfer no less frequently than daily (and
whether or not there are then any outstanding Obligations) to a Blocked Account
the then contents of each DDA (net of the sum of (A) any minimum balance, not to
exceed $2,500.00, as may be required to be kept in the subject DDA by the
depository institution at which such DDA is maintained, plus (B) other amounts
received after 4:00 p.m. on any day of an ACH or wire transfer).
(c)    Each Blocked Account Agreement (other than with respect to operating
accounts) shall require after the occurrence and during the continuance of a
Cash Dominion Event the ACH or wire transfer no less frequently than daily (and
whether or not there are then any outstanding Obligations) to the concentration
account maintained by the Collateral Agent at Wells Fargo (the “Concentration
Account”), of all cash receipts and collections, including, without limitation,
the following:
(i)    all available cash receipts from the sale of Inventory and other assets
(whether or not constituting Collateral);
(ii)    all proceeds of collections of Accounts;

(90)

--------------------------------------------------------------------------------



(iii)    all Net Proceeds, and all other cash payments received by a Loan Party
from any Person or from any source or on account of any sale or other
transaction or event, including, without limitation, any Prepayment Event;
(iv)    the then contents of each DDA (net of the sum of (A) any minimum
balance, not to exceed $2,500.00, as may be required to be kept in the subject
DDA by the depository institution at which such DDA is maintained, plus (B)
other amounts received after 4:00 p.m. on any day of an ACH or wire transfer));
(v)    the then entire ledger balance of each Blocked Account (net of the sum of
(A) any minimum balance, not to exceed $2,500.00, as may be required to be kept
in the subject DDA by the depository institution at which such DDA is
maintained, plus (B) other amounts received after 4:00 p.m. on any day of an ACH
or wire transfer); and
(vi)    the proceeds of all credit card charges.
(d)    The Concentration Account shall at all times be under the sole dominion
and control of the Collateral Agent. The Loan Parties hereby acknowledge and
agree that (i) the Loan Parties have no right of withdrawal from the
Concentration Account, (ii) the funds on deposit in the Concentration Account
shall at all times be collateral security for all of the Obligations and (iii)
the funds on deposit in the Concentration Account shall be applied as provided
in this Agreement. In the event that, notwithstanding the provisions of this
Section 6.13, any Loan Party receives or otherwise has dominion and control of
any such proceeds or collections, such proceeds and collections shall be held in
trust by such Loan Party for the Collateral Agent, shall not be commingled with
any of such Loan Party’s other funds or deposited in any account of such Loan
Party and shall, not later than the Business Day after receipt thereof, be
deposited into the Concentration Account or dealt with in such other fashion as
such Loan Party may be instructed by the Collateral Agent.
(e)    Upon the request of the Administrative Agent, the Loan Parties shall
cause bank statements and/or other reports to be delivered to the Administrative
Agent not less often than monthly, accurately setting forth all amounts
deposited in each Blocked Account to ensure the proper transfer of funds as set
forth above.
(f)    Within ninety (90) days following the Closing Date, the Loan Parties
shall have (i) closed all DDAs consisting of concentration accounts and all
operating accounts maintained by the Loan Parties at The Huntington National
Bank or any of its Affiliates, and (ii) provided to the Administrative Agent, in
form and substance satisfactory to the Administrative Agent, evidence
demonstrating the closure of such concentration accounts and operating accounts.
6.14    Information Regarding the Collateral.
(a)    Furnish to the Administrative Agent at least thirty (30) days’ prior
written notice (except as provided in clause (iii) below) of any change in:
(i) any Loan Party’s name or in any trade name used to identify it in the
conduct of its business or in the ownership of its properties; (ii) the location
of any Loan Party’s chief executive office, its principal place of business, any
office in which it maintains books or records relating to Collateral owned by it
or any office or facility at which Collateral owned by it is located (including
the establishment of any such new office or facility); (iii) any Loan Party’s
organizational structure or jurisdiction of incorporation or formation, provided
that with respect to the Permitted Organizational Status Change, fifteen (15)
days’ prior written notice shall be required; or (iv) any Loan Party’s Federal
Taxpayer Identification Number or organizational identification number assigned
to it by its state of

(91)

--------------------------------------------------------------------------------



organization. The Loan Parties agree not to effect or permit any change referred
to in the preceding sentence unless all filings have been made under the UCC or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected first priority
security interest in all the Collateral for its own benefit and the benefit of
the other Credit Parties.
(b)    Should any of the information on any of the Schedules hereto become
inaccurate or misleading in any material respect as a result of changes after
the Closing Date, the Lead Borrower shall advise the Administrative Agent in
writing of such revisions or updates as may be necessary or appropriate to
update or correct the same. From time to time as may be reasonably requested by
the Administrative Agent, or at any time at the Lead Borrower’s option, the Lead
Borrower shall supplement each Schedule hereto, or any representation herein or
in any other Loan Document, with respect to any matter arising after the Closing
Date that, if existing or occurring on the Closing Date, would have been
required to be set forth or described in such Schedule or as an exception to
such representation or that is necessary to correct any information in such
Schedule or representation which has been rendered inaccurate thereby (and, in
the case of any supplements to any Schedule, such Schedule shall be
appropriately marked to show the changes made therein). Notwithstanding the
foregoing, no supplement or revision to any Schedule or representation shall be
deemed the Credit Parties’ consent to the matters reflected in such updated
Schedules or revised representations nor permit the Loan Parties to undertake
any actions otherwise prohibited hereunder or fail to undertake any action
required hereunder from the restrictions and requirements in existence prior to
the delivery of such updated Schedules or such revision of a representation; nor
shall any such supplement or revision to any Schedule or representation be
deemed the Credit Parties’ waiver of any Default or Event of Default resulting
from the matters disclosed therein.
6.15    Physical Inventories.
(a)    Cause not less than one (1) physical inventory to be undertaken, at the
expense of the Loan Parties, in each twelve (12) month period and periodic cycle
counts, in each case consistent with past practices, conducted by such inventory
takers as are reasonably satisfactory to the Collateral Agent and following such
methodology as is consistent with the methodology used in the immediately
preceding inventory or as otherwise may be reasonably satisfactory to the
Collateral Agent. The Lead Borrower, within thirty (30) days following the
completion of such inventory, shall provide the Collateral Agent with a
reconciliation of the results of such inventory (as well as of any other
physical inventory or cycle counts undertaken by a Loan Party) and shall post
such results to the Loan Parties’ stock ledgers and general ledgers, as
applicable.
(b)    The Collateral Agent, at the expense of the Loan Parties, may participate
in and/or observe each scheduled physical count of Inventory which is undertaken
on behalf of any Loan Party; provided that the Loan Parties shall only be
responsible for costs and expenses incurred by the Collateral Agent in
connection with the Collateral Agent’s participation in and/or observation of
such physical count of (i) any distribution center, and (ii) ten (10) stores.
Notwithstanding the foregoing, the Collateral Agent may participate in and/or
observe additional physical counts of Inventory (i) as it in its Permitted
Discretion deems necessary or appropriate, at its own expense or, (ii) if
required by applicable Law or if a Default shall have occurred and be
continuing, at the expense of the Loan Parties.
(c)    Without limiting the Collateral Agent’s rights under clause (b) hereof,
permit the Collateral Agent, in its reasonable discretion, if any Default or
Event of Default exists and is continuing, to cause additional such inventories
to be taken as the Collateral Agent determines (each, at the expense of the Loan
Parties).
6.16    Environmental Laws.

(92)

--------------------------------------------------------------------------------



(a)    Conduct its operations and keep and maintain its Real Estate in material
compliance with all Environmental Laws; (b) obtain and renew all environmental
permits necessary for its operations and properties; and (c) implement any and
all investigation, remediation, removal and response actions that are
appropriate or necessary to maintain the value and marketability of the Real
Estate or to otherwise comply with Environmental Laws pertaining to the
presence, generation, treatment, storage, use, disposal, transportation or
release of any Hazardous Materials on, at, in, under, above, to, from or about
any of its Real Estate, provided, however, that neither a Loan Party nor any of
its Subsidiaries shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and adequate reserves have
been set aside and are being maintained by the Loan Parties with respect to such
circumstances in accordance with GAAP.
6.17    Further Assurances.
(a)    Execute any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any applicable Law, or which any Agent may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties. The Loan Parties also agree to provide to the
Agents, from time to time upon request, evidence reasonably satisfactory to the
Agents as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.
(b)    If any material assets are acquired by any Loan Party after the Closing
Date (other than assets constituting Collateral under the Security Documents
that become subject to the Lien of the Security Documents upon acquisition
thereof), notify the Agents thereof, and the Loan Parties will cause such assets
to be subjected to a Lien securing the Obligations and will take such actions as
shall be necessary or shall be requested by any Agent to grant and perfect such
Liens, including actions described in paragraph (a) of this Section 6.17, all at
the expense of the Loan Parties. In no event shall compliance with this Section
6.17(b) waive or be deemed a waiver or Consent to any transaction giving rise to
the need to comply with this Section 6.17 if such transaction was not otherwise
expressly permitted by this Agreement or constitute or be deemed to constitute
Consent to the inclusion of any acquired assets in the computation of the
Borrowing Base.
(c)    Use, and cause each of the Subsidiaries to use, their commercially
reasonable efforts to obtain lease terms in any lease entered into by any Loan
Party after the date hereof not expressly prohibiting the recording in the
relevant real estate filing office of an appropriate memorandum of lease and the
encumbrancing of the leasehold interest of such Loan Party in the property that
is the subject of such lease.
(d)    Upon the request of the Collateral Agent, use commercially reasonable
efforts to cause each of its customs brokers to deliver an agreement (including,
without limitation, a Customs Broker Agreement) to the Collateral Agent covering
such matters and in such form as the Collateral Agent may reasonably require.
(e)    Upon the request of the Collateral Agent, use commercially reasonable
efforts to cause any of its landlords to deliver a Collateral Access Agreement
to the Collateral Agent in such form as the Collateral Agent may reasonably
require.
6.18    Compliance with Terms of Leaseholds. Except as otherwise expressly
permitted hereunder, (i) make all payments and otherwise perform all obligations
in respect of all Leases of real property to which any Loan Party or any of its
Subsidiaries is a party, keep such Leases in full force and effect and

(93)

--------------------------------------------------------------------------------



not allow such Leases to lapse or be terminated or any rights to renew such
leases to be forfeited or cancelled, in each case except in the Loan Parties’
ordinary course of business consistent with past practices, and (ii) notify the
Administrative Agent of any material default or termination notice by any party
with respect to such Leases and cooperate with the Administrative Agent in all
respects to cure any such default, and cause each of its Subsidiaries to do so.
6.19    Material Contracts. (i) Except as could not reasonably be expected to
result in a Material Adverse Effect, perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect and enforce each such
Material Contract in accordance with its terms, and (ii) following the
occurrence and during the continuation of an Event of Default, take all such
action to such end as may be from time to time reasonably requested by the
Administrative Agent and, upon request of the Administrative Agent, make to each
other party to each such Material Contract such demands and requests for
information and reports or for action as any Loan Party or any of its
Subsidiaries is entitled to make under such Material Contract, and cause each of
its Subsidiaries to do so.
ARTICLE VII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired or sign or
file or suffer to exist under the UCC or any similar Law or statute of any
jurisdiction a financing statement that names any Loan Party or any Subsidiary
thereof as debtor; sign or suffer to exist any security agreement authorizing
any Person thereunder to file such financing statement; sell any of its property
or assets subject to an understanding or agreement (contingent or otherwise) to
repurchase such property or assets with recourse to it or any of its
Subsidiaries; or assign or otherwise transfer any accounts or other rights to
receive income, other than, as to all of the above, Permitted Encumbrances.
7.02    Investments. Make any Investments, except Permitted Investments.
7.03    Indebtedness; Disqualified Stock.
(a) Create, incur, assume, guarantee, suffer to exist or otherwise become or
remain liable with respect to, any Indebtedness, except Permitted Indebtedness
or (b) issue Disqualified Stock.
7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, (or agree to do any of the foregoing), except that, so long
as no Default or Event of Default shall have occurred and be continuing prior to
or immediately after giving effect to any action described below or would result
therefrom:
(a)    any Subsidiary which is not a Loan Party may merge with (i) a Loan Party,
provided that the Loan Party shall be the continuing or surviving Person, or
(ii) any one or more other Subsidiaries which are not Loan Parties, provided
that when any wholly-owned Subsidiary is merging with another Subsidiary, the
wholly-owned Subsidiary shall be the continuing or surviving Person;
(b)    any Subsidiary which is a Loan Party may merge into any Subsidiary which
is a

(94)

--------------------------------------------------------------------------------



Loan Party or into any Borrower, provided that in any merger involving any
Borrower, such Borrower shall be the continuing or surviving Person;
(c)    in connection with a Permitted Acquisition, any Subsidiary of a Loan
Party may merge with or into or consolidate with any other Person or permit any
other Person to merge with or into or consolidate with it; provided that (i) the
Person surviving such merger shall be a wholly-owned Subsidiary of a Loan Party
and (ii) in the case of any such merger to which any Loan Party is a party, such
Loan Party is the surviving Person;
(d)    any CFC that is not a Loan Party may merge into any CFC that is not a
Loan Party; and
(e)    subject to the provisions of Section 6.14 hereof, the Lead Borrower may
consummate the Permitted Organizational Status Change.
7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except Permitted Dispositions.
7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests or accept any capital contribution (other
than with respect to a Minimum Availability Cure Provision to the extent
permitted hereunder), except that, so long as no Default or Event of Default
shall have occurred and be continuing prior to or immediately after giving
effect to any action described below or would result therefrom.
(a)    each Subsidiary of a Loan Party may make Restricted Payments to any Loan
Party;
(b)    (i) if the Tier 1 Payment Conditions are satisfied, the Lead Borrower may
make Restricted Payments to the Parent, in an amount not to exceed, when
aggregated with the Restricted Payments described in clause (ii) below and
payments of the Parent Indebtedness made pursuant to Section 7.07(c)(i) and
Section 7.07(c)(ii), $6,000,000.00 in the aggregate in any twelve-month period;
(ii) if the Tier 2 Payment Conditions are satisfied, the Lead Borrower may make
Restricted Payments to the Parent, in an amount not to exceed, when aggregated
with all Restricted Payments made pursuant to clause (i) above and payments of
the Parent Indebtedness made pursuant to Section 7.07(c)(i) and Section
7.07(c)(ii), $2,000,000.00 in the aggregate in any twelve-month period; and
(iii) if the Tier 3 Payment Conditions are satisfied, the Lead Borrower may make
other Restricted Payments to the Parent; and
(c)    the Loan Parties and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;
(d)    the Lead Borrower may pay Management Fees to the extent permitted
pursuant to Section 7.09 hereof;
(e)    the Lead Borrower may make such payments as are required under the Tax
Sharing Agreement to the extent permitted pursuant to Section 7.09 hereof; and
(f)    the Lead Borrower may make dividends or distributions to Holdings
consistent with past practices (i) to pay franchise taxes and other amounts
allocable to the Lead Borrower and its Subsidiaries required by Holdings or the
Parent to maintain the Lead Borrower’s corporate existence,

(95)

--------------------------------------------------------------------------------



(ii) to pay the Parent fees, determined on an arms’ length basis at comparable
market rates, for services provided by the Parent in the ordinary course of
business to the Lead Borrower and its Subsidiaries consistent with past
practices that would otherwise have been performed by third parties, and (iii)
to reimburse the Parent for the payment of reasonable and necessary amounts
actually incurred by the Parent relating to travel and entertainment expenses
and legal, consulting, software, accounting, auditing, actuarial and other
similar services provided by third parties and directly relating to the Lead
Borrower or any of its Subsidiaries in the ordinary course of business; provided
that in no event shall such amounts described in this clause (iii) exceed in the
aggregate in any Fiscal Year $1,250,000 minus any payments to Hamilton Beach
made in accordance with Section 7.09(e) hereof.
7.07    Prepayments of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness, or make any payment in violation of any subordination terms of any
Subordinated Indebtedness, except (a) as long as no Event of Default then exists
and is continuing, regularly scheduled or mandatory repayments, repurchases,
redemptions or defeasances of Permitted Indebtedness (other than Subordinated
Indebtedness), (b) as long as no Event of Default then exists and is continuing,
repayments and prepayments of Subordinated Indebtedness (other than Parent
Indebtedness) in accordance with the subordination terms thereof, (c)(i) as long
as the Tier 1 Payment Conditions are satisfied, repayments of the Parent
Indebtedness in an amount not to exceed, when aggregated with all Restricted
Payments made pursuant to Section 7.06(b)(i) and Section 7.06(b)(ii) and
payments of the Parent Indebtedness made pursuant to clause (ii) below),
$6,000,000.00 in the aggregate in any twelve-month period; (ii) as long as the
Tier 2 Payment Conditions are satisfied, repayments of the Parent Indebtedness
in an amount not to exceed, when aggregated with all Restricted Payments made
pursuant to Section 7.06(b)(i) and Section 7.06(b)(ii) and payments of the
Parent Indebtedness made pursuant to clause (i) above, $2,000,000.00 in the
aggregate in any twelve-month period; and (iii) if the Tier 3 Payment Conditions
are satisfied, other repayments of the Parent Indebtedness, in each case in
accordance with the subordination terms thereof, (d) voluntary prepayments,
repurchases, redemptions or defeasances of Permitted Indebtedness (but excluding
on account of any Subordinated Indebtedness) as long as the Tier I Payment
Conditions are satisfied, and (e) refinancings and refundings of such
Indebtedness in compliance with Section 7.02(e).
7.08    Change in Nature of Business. Engage in any line of business
substantially different from the business conducted by the Loan Parties and
their Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
7.09    Transactions with Affiliates. Enter into, renew, extend or be a party to
any transaction of any kind with any Affiliate of any Loan Party, whether or not
in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Loan Parties or such Subsidiary as would be
obtainable by the Loan Parties or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate, provided that
the foregoing restriction shall not apply to:
(a)    a transaction between or among the Loan Parties,
(b)    reasonable payments on account of Management Fees payable to the Parent
on a quarterly basis in advance after the Closing Date in an amount not to
exceed $500,000.00 in any calendar year, provided that no such payments on
account of Management Fees may be made if any Event of Default then exists or
would arise therefrom,
(c)    payments by the Lead Borrower under the Tax Sharing Agreement to the
extent such payments do not exceed the amount of federal income Taxes the Lead
Borrower would be

(96)

--------------------------------------------------------------------------------



obligated to pay in the absence of such Tax Sharing Agreement,
(d)    to the extent Hamilton Beach is a Subsidiary of the Parent, payments by
the Lead Borrower to Hamilton Beach for the reimbursement of reasonable and
necessary amounts actually incurred by Hamilton Beach relating to self-insured
medical and dental claims directly relating to the Lead Borrower or any of its
Subsidiaries in the ordinary course of business; provided that in no event shall
such amounts described in this clause (d) exceed the sum of the amount of such
claims actually paid by Hamilton Beach plus interest incurred thereon at a rate
per annum not in excess of the greater of (i) then Applicable Margin for Base
Rate Loans, and (ii) the then applicable interest rate applicable to loans
substantially similar to Base Rate Loans provided to Hamilton Beach pursuant to
any documents evidencing Indebtedness owing by Hamilton Beach to one or more
lenders for the purpose of financing working capital and other general corporate
purposes, and
(e)    to the extent Hamilton Beach is a Subsidiary of the Parent, payments by
the Lead Borrower to Hamilton Beach for the reimbursement of reasonable and
necessary amounts actually incurred by Hamilton Beach relating to legal,
auditing, actuarial and other similar services provided by third parties and
directly relating to the Lead Borrower or any of its Subsidiaries in the
ordinary course of business; provided that in no event shall such amounts
described in this clause (e) exceed in the aggregate in any Fiscal Year
$1,250,000 minus any payments to the Parent made in accordance with Section
7.06(f)(iii) hereof.
7.10    Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that (a)
limits the ability (i) of any Subsidiary to make Restricted Payments or other
distributions to any Loan Party or to otherwise transfer property to or invest
in a Loan Party, (ii) of any Subsidiary to Guarantee the Obligations, (iii) of
any Subsidiary to make or repay loans to a Loan Party, or (iv) of the Loan
Parties or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person in favor of the Collateral Agent; provided, however,
that this clause (iv) shall not prohibit any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under clause (c) of
the definition of Permitted Indebtedness solely to the extent any such negative
pledge relates to the property financed by or the subject of such Indebtedness;
or (b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.
7.11    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, (a)
to purchase or carry margin stock (within the meaning of Regulation U of the
FRB) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund Indebtedness originally incurred for such purpose; or
(b) for purposes other than those permitted under this Agreement.
7.12    Amendment of Material Documents.
Amend, modify or waive any of a Loan Party’s rights under (a) its Organization
Documents in a manner materially adverse to the Credit Parties, or (b) any
Material Contract or Material Indebtedness (other than on account of any
refinancing thereof otherwise permitted hereunder), in each case to the extent
that such amendment, modification or waiver would be reasonably likely to have a
Material Adverse Effect.
7.13    Fiscal Year.
Change the Fiscal Year of any Loan Party, or the accounting policies or
reporting practices of the Loan Parties, except as required by GAAP.

(97)

--------------------------------------------------------------------------------



7.14    Deposit Accounts; Credit Card Processors.
(a)    Open new DDAs or Blocked Accounts unless the Loan Parties shall have
delivered to the Collateral Agent appropriate DDA Notifications or Blocked
Account Agreements consistent with the provisions of Section 6.13 and otherwise
reasonably satisfactory to the Collateral Agent.
(b)    Engage any new credit card processors unless the Loan Parties shall have
delivered to the Collateral Agent, Credit Card Notifications consistent with the
provisions of Section 6.13 and otherwise reasonably satisfactory to the
Collateral Agent.
(c)    No Loan Party shall maintain any bank accounts or enter into any
agreements with credit card processors other than the ones expressly
contemplated herein or in Section 6.13 hereof.
7.15    Minimum Availability. Permit Availability at any time to be less than
the greater of (a) ten percent (10%) of the Loan Cap, or (b) (i) from and after
the Closing Date to (but not including) the Initial Increase Effective Date,
$2,500,000.00, and (ii) from and after the Initial Increase Effective Date,
$3,000,000.00.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. The Borrowers or any other Loan Party fails to pay when and
as required to be paid herein, (i) any amount of principal of any Loan or any
L/C Obligation, or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) any interest on any Loan or on any L/C Obligation, or any
fee due hereunder, or (iii) any other amount payable hereunder or under any
other Loan Document; or
(b)    Specific Covenants. (i) Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05,
6.07, 6.10, 6.11, 6.12, 6.13, 6.14 6.18 or Article VII (other than Section
7.15); or (ii) any Loan Party fails to perform or observe any term, covenant or
agreement contained in Section 7.15, provided that the Event of Default
described in this clause (b)(ii) shall be deemed cured without further action by
any Person if within five (5) Business Days of such failure, the Parent shall
have effected a Minimum Availability Cure Provision, provided further that the
Parent may not effect more than one (1) Minimum Availability Cure Provision
during any calendar year or more than two (2) Minimum Availability Cure
Provisions from the Closing Date through and including the Maturity Date; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith (including, without
limitation, any Borrowing Base Certificate) shall be incorrect or misleading in
any material respect when made or deemed made; or
(e)    Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any

(98)

--------------------------------------------------------------------------------



payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Indebtedness
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement), or (B) fails
to observe or perform any other agreement or condition relating to any such
Material Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Material Indebtedness or the beneficiary or beneficiaries of any Guarantee
thereof (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (as so defined); or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or a proceeding shall be commenced or a petition filed,
without the application or consent of such Person, seeking or requesting the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed and the appointment continues
undischarged, undismissed or unstayed for thirty (30) calendar days or an order
or decree approving or ordering any of the foregoing shall be entered; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for thirty (30) calendar days, or
an order for relief is entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due in the ordinary course of business, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person; or
(h)    Judgments. There is entered against any Loan Party or any Subsidiary
thereof (i) one or more judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding $500,000 (to
the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage), or (ii) any one or more
non-monetary judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer

(99)

--------------------------------------------------------------------------------



Plan which has resulted or could reasonably be expected to result in liability
of any Loan Party under Title IV of ERISA to the Pension Plan, Multiemployer
Plan or the PBGC which would reasonably likely result in a Material Adverse
Effect, or with respect to which an action is commenced to attach or levy upon
any assets of any Loan Party to enforce or secure any such liability, or (ii) a
Loan Party or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan
which would reasonably likely result in a Material Adverse Effect, or with
respect to which an action is commenced to attach or levy upon any assets of any
Loan Party to enforce or secure any such liability; or
(j)    Invalidity of Loan Documents. (i) Any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document or
seeks to avoid, limit or otherwise adversely affect any Lien purported to be
created under any Security Document; or (ii) any Lien purported to be created
under any Security Document shall cease to be, or shall be asserted by any Loan
Party or any other Person not to be, a valid and perfected Lien on any
Collateral, with the priority required by the applicable Security Document; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Cessation of Business. Except as otherwise expressly permitted hereunder,
any Loan Party shall take any action to suspend the operation of its business in
the ordinary course, liquidate all or a material portion of its assets or Store
locations, or employ an agent or other third party to conduct a program of
closings, liquidations or “Going-Out-Of-Business” sales of any material portion
of its business; or
(m)    Loss of Collateral. There occurs any uninsured loss to any portion of the
Collateral in an amount greater than $500,000; or
(n)    Breach of Contractual Obligation. Any Loan Party or any Subsidiary
thereof fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
Material Contract or fails to observe or perform any other agreement or
condition relating to any such Material Contract or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
counterparty to such Material Contract to terminate such Material Contract; or
(o)    Indictment. The indictment or institution of any legal process or
proceeding against, any Loan Party or any Subsidiary thereof, under any federal,
state, municipal, and other criminal statute, rule, regulation, order, or other
requirement having the force of law for a felony;
(p)    Guaranty. The termination or attempted termination of any Facility
Guaranty except as expressly permitted hereunder or under any other Loan
Document;
(q)    Subordination. (i) The subordination provisions of the documents
evidencing or governing any Subordinated Indebtedness (the “Subordinated
Provisions”) shall, in whole or in part,

(100)

--------------------------------------------------------------------------------



terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the applicable Subordinated Indebtedness; or
(ii) any Borrower or any other Loan Party shall, directly or indirectly, disavow
or contest in any manner (A) the effectiveness, validity or enforceability of
any of the Subordination Provisions, (B) that the Subordination Provisions exist
for the benefit of the Credit Parties, or (C) that all payments of principal of
or premium and interest on the applicable Subordinated Indebtedness, or realized
from the liquidation of any property of any Loan Party, shall be subject to any
of the Subordination Provisions.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent may, or, at the request of the Required
Lenders shall, take any or all of the following actions:
(a)    declare the Commitments of each Lender to make Loans and any obligation
of the Administrative Agent to endeavor to cause the L/C Issuer to make L/C
Credit Extensions to be terminated, whereupon such Commitments and obligation
shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties;
(c)    require that the Loan Parties Cash Collateralize the L/C Obligations; and
(d)    whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, proceed to protect, enforce and exercise all rights
and remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or applicable Law, including, but not limited to, by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties;
provided, however, that upon the entry of an order for relief with respect to
any Loan Party or any Subsidiary thereof under any Debtor Relief Laws, the
obligation of each Lender to make Loans and any obligation of the Administrative
Agent to endeavor to cause the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Loan Parties to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.
No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations (excluding the Other
Liabilities)

(101)

--------------------------------------------------------------------------------



constituting fees, indemnities, Credit Party Expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and the Collateral Agent and amounts payable under Article III) payable to
the Administrative Agent and the Collateral Agent, each in its capacity as such;
Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, Credit Party Expenses, and other amounts
(other than principal, interest and fees) payable to the Lenders and the L/C
Issuer (including fees, charges and disbursements of counsel to the respective
Lenders and the L/C Issuer and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause Second payable to
them;
Third, to the extent not previously reimbursed by the Lenders, to payment to the
Lenders of that portion of the Obligations constituting principal and accrued
and unpaid interest on any Permitted Overadvances, ratably among the Lenders in
proportion to the amounts described in this clause Third payable to them;
Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;
Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans L/C Borrowings and other Obligations, and fees
(including Letter of Credit Fees but excluding any Early Termination Fees),
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Fifth payable to them;
Sixth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;
Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Seventh
held by them;
Eighth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;
Ninth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations as provided
in Section 10.04(g), but excluding any Other Liabilities), ratably among the
Credit Parties in proportion to the respective amounts described in this clause
Ninth held by them
Tenth, to payment of that portion of the Obligations arising from Cash
Management Services to the extent secured under the Security Documents, ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Tenth held by them;
Eleventh, to payment of all other Obligations arising from Bank Products to the
extent secured under the Security Documents, ratably among the Credit Parties in
proportion to the respective amounts described in this clause Eleventh held by
them;
Twelfth, to payment of all other Other Liabilities, ratably among the Credit
Parties in

(102)

--------------------------------------------------------------------------------



proportion to the respective amounts described in this clause Twelfth held by
them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Seventh above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
ARTICLE IX
ADMINISTRATIVE AGENT
9.01    Appointment and Authority.
(a)    Each of the Lenders and the Swing Line Lender hereby irrevocably appoints
WFRF to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Loan Party or any Subsidiary thereof shall have rights as a third
party beneficiary of any of such provisions.
(b)    Each of the Lenders (in its capacities as a Lender) and the Swing Line
Lender hereby irrevocably appoints WFRF as Collateral Agent and authorizes the
Collateral Agent to act as the agent of such Lender for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Collateral Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Collateral Agent pursuant to Section 9.05 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Collateral Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c)), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents, as if
set forth in full herein with respect thereto.
9.02    Rights as a Lender. The Persons serving as the Agents hereunder shall
have the same rights and powers in their capacity as a Lender as any other
Lender and may exercise the same as though they were not the Administrative
Agent or the Collateral Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent or the Collateral Agent hereunder
in its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Loan Parties
or any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent or the Collateral Agent hereunder and without any duty to
account therefor to the Lenders.
9.03    Exculpatory Provisions. The Agents shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agents:

(103)

--------------------------------------------------------------------------------



(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Collateral Agent, as applicable, is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that no Agent shall be required to take any action that, in
its respective opinion or the opinion of its counsel, may expose such Agent to
liability or that is contrary to any Loan Document or applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent, the Collateral Agent or any of its Affiliates in any capacity.
No Agent shall be liable for any action taken or not taken by it (i) with the
Consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.
The Agents shall not be deemed to have knowledge of any Default unless and until
notice describing such Default is given to such Agent by the Loan Parties, a
Lender or the L/C Issuer. Upon the occurrence of an Event of Default, the Agents
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by the Applicable Lenders. Unless and until the Agents
shall have received such direction, the Agents may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to any
such Default or Event of Default as it shall deem advisable in the best interest
of the Credit Parties. In no event shall the Agents be required to comply with
any such directions to the extent that any Agent believes that its compliance
with such directions would be unlawful.
The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agents.
9.04    Reliance by Agents.
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including, but not limited to, any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by

(104)

--------------------------------------------------------------------------------



the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received written notice to the contrary from
such Lender or the L/C Issuer prior to the making of such Loan or the issuance
of such Letter of Credit. Each Agent may consult with legal counsel (who may be
counsel for any Loan Party), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
9.05    Delegation of Duties. Each Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub‑agents appointed by such Agent. Each Agent and
any such sub‑agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub‑agent and to the Related
Parties of the Agents and any such sub‑agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as such Agent.
9.06    Resignation of Agents. Either Agent may at any time give written notice
of its resignation to the Lenders and the Lead Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, with the
consent of the Lead Borrower (which consent shall not be unreasonably withheld,
delayed or conditioned) so long as no Default or Event of Default has occurred
and is continuing, to appoint a successor, which shall be a bank with an office
in the United States, or an Affiliate of any such bank with an office in the
United States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
on behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent or Collateral Agent, as applicable, meeting the qualifications set forth
above; provided that if the Administrative Agent or the Collateral Agent shall
notify the Lead Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any Collateral held by the Collateral Agent on behalf of the
Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Collateral Agent shall continue to hold such collateral security until such time
as a successor Collateral Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent or Collateral Agent, as
applicable, hereunder, such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring (or retired)
Agent, and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Lead Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 10.04 shall continue
in effect for the benefit of such retiring Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Administrative Agent
or Collateral Agent hereunder.
Any resignation by WFRF as Administrative Agent pursuant to this Section shall
also constitute its resignation as Swing Line Lender and the resignation of
Wells Fargo as L/C Issuer. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and

(105)

--------------------------------------------------------------------------------



become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer and Swing Line Lender, (b) the retiring L/C Issuer and Swing
Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Agents or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the L/C
Issuer also acknowledges that it will, independently and without reliance upon
the Agents or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder. Except as provided in Section 9.12,
the Agents shall not have any duty or responsibility to provide any Credit Party
with any other credit or other information concerning the affairs, financial
condition or business of any Loan Party that may come into the possession of the
Agents.
9.08    [Reserved]
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Loan Parties) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer, the Administrative Agent and the other Credit Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the L/C Issuer, the Administrative Agent, such Credit Parties and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuer the Administrative Agent and such Credit Parties under Sections
2.03(i), 2.03(j), 2.09 and 10.04) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to

(106)

--------------------------------------------------------------------------------



authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
9.10    Collateral and Guaranty Matters. The Credit Parties irrevocably
authorize the Agents, at their option and in their reasonable discretion,
(a)    to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations for which no claim has been asserted) and the expiration or
termination of all Letters of Credit, (ii) that is sold or to be sold as part of
or in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) if approved, authorized or ratified in writing by the
Applicable Lenders in accordance with Section 10.01;
(b)    to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by clause (h) of the definition of Permitted
Encumbrances; and
(c)    to release any Guarantor from its obligations under the Facility Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
Upon request by any Agent at any time, the Applicable Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty pursuant to this Section 9.10. In each
case as specified in this Section 9.10, the Agents will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Facility Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.
9.11    Notice of Transfer.
The Agents may deem and treat a Lender party to this Agreement as the owner of
such Lender’s portion of the Obligations for all purposes, unless and until, and
except to the extent, an Assignment and Acceptance shall have become effective
as set forth in Section 10.06.
9.12    Reports and Financial Statements.
By signing this Agreement, each Lender:
(a)    agrees to furnish the Administrative Agent, on the first day of each
month (and at such other times as the Administrative Agent may reasonably
request) with a summary of all Other Liabilities due or to become due to such
Lender. In connection with any distributions to be made hereunder, the
Administrative Agent shall be entitled to assume that no amounts are due to any
Lender on account of Other Liabilities unless the Administrative Agent has
received written notice thereof from such Lender;
(b)    is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after they become available, copies of all financial statements
required to be delivered by the Lead Borrower hereunder and all commercial
finance examinations and appraisals of the

(107)

--------------------------------------------------------------------------------



Collateral received by the Agents (collectively, the “Reports”);
(c)    expressly agrees and acknowledges that the Administrative Agent makes no
representation or warranty as to the accuracy of the Reports, and shall not be
liable for any information contained in any Report;
(d)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agents or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties' books and records, as well as
on representations of the Loan Parties' personnel;
(e)    agrees to keep all Reports confidential in accordance with the provisions
of Section 10.07 hereof; and
(f)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agents and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender's participation in, or the
indemnifying Lender's purchase of, a Loan or Loans; and (ii) to pay and protect,
and indemnify, defend, and hold the Agents and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including attorney costs) incurred by the
Agents and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.
9.13    Agency for Perfection.
Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agents and the Lenders, in assets which,
in accordance with Article 9 of the UCC or any other applicable Law of the
United States can be perfected only by possession. Should any Lender (other than
the Agents) obtain possession of any such Collateral, such Lender shall notify
the Agents thereof, and, promptly upon the Collateral Agent's request therefor
shall deliver such Collateral to the Collateral Agent or otherwise deal with
such Collateral in accordance with the Collateral Agent's instructions.
9.14    Indemnification of Agents. The Lenders hereby agree to indemnify the
Agents, the L/C Issuer and any Related Party, as the case may be (to the extent
not reimbursed by the Loan Parties and without limiting the obligations of Loan
Parties hereunder), ratably according to their Applicable Percentages, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against any
Agent in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted to be taken by any Agent in connection
therewith; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as determined by a final and nonappealable judgment of a
court of competent jurisdiction.
9.15    Relation among Lenders. The Lenders are not partners or co-venturers,
and no Lender shall be liable for the acts or omissions of, or (except as
otherwise set forth herein in case of the Agents) authorized to act for, any
other Lender.

(108)

--------------------------------------------------------------------------------



9.16    Defaulting Lender.
(a)    If for any reason any Lender shall fail or refuse to abide by its
obligations under this Agreement, including without limitation its obligation to
make available to Administrative Agent its Applicable Percentage of any Loans,
expenses or setoff or purchase its Applicable Percentage of a participation
interest in the Swing Line Loans or L/C Borrowings and such failure is not cured
within one (1) Business Day after receipt from the Administrative Agent of
written notice thereof, then, in addition to the rights and remedies that may be
available to the other Credit Parties, the Loan Parties or any other party at
law or in equity, and not at limitation thereof, (i) such Defaulting Lender’s
right to participate in the administration of, or decision-making rights related
to, the Obligations, this Agreement or the other Loan Documents shall be
suspended during the pendency of such failure or refusal, and (ii) a Defaulting
Lender shall be deemed to have assigned any and all payments due to it from the
Loan Parties, whether on account of outstanding Loans, interest, fees or
otherwise, to the remaining non-Defaulting Lenders for application to, and
reduction of, their proportionate shares of all outstanding Obligations until,
as a result of application of such assigned payments the Lenders’ respective
Applicable Percentages of all outstanding Obligations shall have returned to
those in effect immediately prior to such delinquency and without giving effect
to the nonpayment causing such delinquency, and (iii) at the option of the
Administrative Agent, any amount payable to such Defaulting Lender hereunder
(whether on account of principal, interest, fees or otherwise) shall, in lieu of
being distributed to such Defaulting Lender, be retained by the Administrative
Agent as cash collateral for future funding obligations of the Defaulting Lender
in respect of any Loan or existing or future participating interest in any Swing
Line Loan or Letter of Credit. The Defaulting Lender’s decision-making and
participation rights and rights to payments as set forth in clauses (i) and (ii)
hereinabove shall be restored only upon the payment by the Defaulting Lender of
its Applicable Percentage of any Obligations, any participation obligation, or
expenses as to which it is delinquent, together with interest thereon at the
rate set forth in Section 2.08(b) hereof from the date when originally due until
the date upon which any such amounts are actually paid.
(b)    The non-Defaulting Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment, without any further action by the Defaulting Lender
for no cash consideration (pro rata, based on the respective Commitments of
those Lenders electing to exercise such right), of the Defaulting Lender’s
Commitment to fund future Loans. Upon any such purchase of the Applicable
Percentage of any Defaulting Lender, the Defaulting Lender’s share in future
Credit Extensions and its rights under the Loan Documents with respect thereto
shall terminate on the date of purchase, and the Defaulting Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest, including, if so requested, an Assignment and Acceptance.
(c)    Each Defaulting Lender shall indemnify the Administrative Agent and each
non-Defaulting Lender from and against any and all loss, damage or expenses,
including but not limited to reasonable attorneys’ fees and funds advanced by
the Administrative Agent or by any non-Defaulting Lender, on account of a
Defaulting Lender’s failure to timely fund its Applicable Percentage of a Loan
or to otherwise perform its obligations under the Loan Documents.
ARTICLE X
MISCELLANEOUS
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no Consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Administrative Agent, with the Consent of the Required Lenders, and the

(109)

--------------------------------------------------------------------------------



Lead Borrower or the applicable Loan Party, as the case may be, and acknowledged
by the Administrative Agent, and each such waiver or Consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:
(a)    extend or, increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written Consent of
such Lender;
(b)    as to any Lender, postpone any date fixed by this Agreement or any other
Loan Document for (i) except as provided in Section 2.17, any scheduled payment
(including the Maturity Date) or mandatory prepayment of principal, interest,
fees or other amounts due hereunder or under any of the other Loan Documents
without the written Consent of such Lender entitled to such payment, or (ii) any
scheduled or mandatory reduction of the Aggregate Commitments hereunder or under
any other Loan Document without the written Consent of such Lender;
(c)    as to any Lender, reduce the principal of, or the rate of interest
specified herein on, any Loan or L/C Borrowing, or (subject to clause (iv) of
the second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document, without the written Consent of each
Lender entitled to such amount; provided, however, that only the Consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrowers to pay interest or Letter of
Credit Fees at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;
(d)    as to any Lender, change Section 2.13 or Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written Consent of such Lender;
(e)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
Consent of each Lender;
(f)    except as expressly permitted hereunder or under any other Loan Document,
release, or limit the liability of, any Loan Party without the written Consent
of each Lender;
(g)    except for Permitted Dispositions, release all or substantially all of
the Collateral from the Liens of the Security Documents without the written
Consent of each Lender;
(h)    except as provided in Section 2.15 and Section 2.16, increase the
Aggregate Commitments without the written Consent of each Lender;
(i)    change the definition of the term “Borrowing Base” or any component
definition thereof if as a result thereof the amounts available to be borrowed
by the Borrowers would be increased without the written Consent of each Lender,
provided that the foregoing shall not limit the ability of the Administrative
Agent to change, establish or eliminate any Reserves, in each case in its
Permitted Discretion;
(j)    modify the definition of Permitted Overadvance so as to increase the
amount thereof or, except as provided in such definition, the time period for a
Permitted Overadvance without the written Consent of each Lender; and

(110)

--------------------------------------------------------------------------------



(k)    except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written Consent of each Lender;
and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or Consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) no
amendment, waiver or Consent shall, unless in writing and signed by the
Collateral Agent in addition to the Lenders required above, affect the rights or
duties of the Collateral Agent under this Agreement or any other Loan Document,
and (v) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or Consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.
If any Lender does not Consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the Consent of each Lender and that has been approved by the Required
Lenders, the Lead Borrower may replace such Non-Consenting Lender in accordance
with Section 10.13; provided that such amendment, waiver, consent or release can
be effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Lead Borrower to be made
pursuant to this paragraph).
10.02    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Loan Parties, the Agents, the L/C Issuer or the Swing Line
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and

(111)

--------------------------------------------------------------------------------



the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Lead
Borrower may, in its reasonable discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agents or any of their Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Loan Parties’
or the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Loan Party, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of the Loan Parties, the Agents, the L/C
Issuer and the Swing Line Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Lead Borrower, the Agents, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

(112)

--------------------------------------------------------------------------------



(e)    Reliance by Agents, L/C Issuer and Lenders. The Agents, the L/C Issuer
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of the Loan Parties even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Agents, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Loan Parties. All telephonic notices to and other telephonic communications with
the Agents may be recorded by the Agents, and each of the parties hereto hereby
consents to such recording.
10.03    No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether any Credit Party may have had notice or
knowledge of such Default at the time.
10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrowers shall pay all Credit Party Expenses.
(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Agents (and any sub-agent thereof), each other Credit Party, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless (on an after tax basis)
from, any and all losses, claims, causes of action, damages, liabilities,
settlement payments, costs, and related expenses (including the fees, charges
and disbursements of any counsel for any Indemnitee), incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Agents (and any sub-agents thereof) and their Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by any Loan Party or any of its Subsidiaries, or any Environmental
Liability related in any way to any Loan Party or any of its Subsidiaries, (iv)
any claims of, or amounts paid by any Credit Party to, a Blocked Account Bank or
other Person which has entered into a control agreement with any Credit Party
hereunder, or (v) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Borrower or any
other Loan Party or any of the Loan Parties’ directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not

(113)

--------------------------------------------------------------------------------



caused by or arising, in whole or in part, out of the comparative, contributory
or sole negligence of the Indemnitee; provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by a Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee's obligations hereunder or under any other Loan
Document, if the Borrowers or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
(c)    Reimbursement by Lenders. Without limiting their obligations under
Section 9.14 hereof, to the extent that the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by it, each Lender severally agrees to pay to the Agents (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agents (or any such sub-agent) or the L/C Issuer in its capacity as
such, or against any Related Party of any of the foregoing acting for the Agents
(or any such sub-agent) or L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable on demand
therefor.
(f)    Survival. The agreements in this Section shall survive the resignation of
any Agent and the L/C Issuer, the assignment of any Commitment or Loan by any
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its reasonable discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Law or otherwise, then (a) to the extent of such recovery, the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment

(114)

--------------------------------------------------------------------------------



had not been made or such setoff had not occurred, and (b) each Lender and the
L/C Issuer severally agrees to pay to the Agents upon demand its Applicable
Percentage (without duplication) of any amount so recovered from or repaid by
the Agents, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect. The obligations of the Lenders and the L/C Issuer under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder or
under any other Loan Document without the prior written Consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.06(b), (ii) by way of
participation in accordance with the provisions of subsection Section 10.06(d),
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.06(f) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Credit Parties) any legal or equitable right, remedy or claim under or by reason
of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
(i)    Minimum Amounts
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Default has occurred and is continuing, the Lead Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an

(115)

--------------------------------------------------------------------------------



assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Lead Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) a Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500, provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    Minimum Hold. At all times, WFRF and/or its Affiliates shall hold at
least fifty percent (50%) of the Aggregate Commitments except with the consent
of the Lead Borrower (not to be unreasonably withheld or delayed); provided that
no such consent shall be required if an Event of Default shall have occurred and
be continuing.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Loan Parties,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this

(116)

--------------------------------------------------------------------------------



Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Lead Borrower and any Lender at any reasonable
time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Administrative Agent, sell participations to
any Person (other than a natural person or the Loan Parties or any of the Loan
Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion
of such Lender's rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender's obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Loan Parties, the
Agents, the Lenders and the L/C Issuer shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. Any Participant shall agree in writing to
comply with all confidentiality obligations set forth in Section 10.07 as if
such Participant was a Lender hereunder.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Loan Parties agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Lead Borrower's prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Lead Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 3.01(e) as though it were a
Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
(h)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding

(117)

--------------------------------------------------------------------------------



anything to the contrary contained herein, if at any time WFRF assigns all of
its Commitment and Loans pursuant to subsection (b) above, Wells Fargo may, (i)
upon thirty (30) days’ notice to the Lead Borrower and the Lenders, resign as
L/C Issuer and/or (ii) upon thirty (30) days’ notice to the Lead Borrower, WFRF
may resign as Swing Line Lender. In the event of any such resignation as L/C
Issuer or Swing Line Lender, the Lead Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Lead Borrower to appoint any such
successor shall affect the resignation of Wells Fargo as L/C Issuer or of WFRF
as Swing Line Lender, as the case may be. If Wells Fargo resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If WFRF resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Wells Fargo to effectively
assume the obligations of Wells Fargo with respect to such Letters of Credit.
10.07    Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, funding sources, attorneys, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Loan Party and its obligations, (g) with the consent of the Lead
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
any Credit Party or any of their respective Affiliates on a non-confidential
basis from a source other than the Loan Parties.
For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided
that, in the case of information received from any Loan Party or any Subsidiary
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

(118)

--------------------------------------------------------------------------------



Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender, the L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the
Administrative Agent or the Required Lenders, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
L/C Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the Obligations now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, regardless of the adequacy of the Collateral, and
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Lead Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, pdf or other
electronic transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.
10.11    Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on

(119)

--------------------------------------------------------------------------------



their behalf and notwithstanding that any Credit Party may have had notice or
knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding. Further, the provisions of Sections 3.01, 3.04, 3.05 and 10.04 and
Article IX shall survive and remain in full force and effect regardless of the
repayment of the Obligations, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof. In connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Agents may require
such indemnities and collateral security as they shall reasonably deem necessary
or appropriate to protect the Credit Parties against (x) loss on account of
credits previously applied to the Obligations that may subsequently be reversed
or revoked, (y) any obligations that may thereafter arise with respect to the
Other Liabilities and (z) any Obligations that may thereafter arise under
Section 10.04.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)    the Borrowers shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

(120)

--------------------------------------------------------------------------------



10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICT OF LAWS THEREOF.
(b)    SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE LOAN PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE LOAN PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
(e)    ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY ACTION
COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK OR ANY FEDERAL
COURT SITTING THEREIN AS THE ADMINISTRATIVE AGENT MAY ELECT IN ITS SOLE
DISCRETION AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH
RESPECT TO ANY SUCH ACTION.
10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR

(121)

--------------------------------------------------------------------------------



RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY AND WHETHER INITIATED BY OR AGAINST ANY SUCH PERSON OR IN WHICH ANY SUCH
PERSON IS JOINED AS A PARTY LITIGANT). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties,
on the one hand, and the Credit Parties, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the each Credit Party is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) none of the Credit Parties has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Loan Parties with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any of the Credit
Parties has advised or is currently advising any Loan Party or any of its
Affiliates on other matters) and none of the Credit Parties has any obligation
to any Loan Party or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Credit Parties and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and none of the Credit Parties has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Credit Parties have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each of the Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate. Each of the Loan Parties hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against each of the
Credit Parties with respect to any breach or alleged breach of agency or
fiduciary duty.
10.17    Patriot Act Notice. Each Lender that is subject to the Patriot Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the Patriot Act. Each Loan Party is in compliance, in
all material respects, with the Patriot Act. No part of the proceeds of the
Loans will be used by the Loan Parties, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977,

(122)

--------------------------------------------------------------------------------



as amended.
10.18    Foreign Asset Control Regulations. Neither of the advance of the Loans
nor the use of the proceeds of any thereof will violate the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) (the "Trading With the Enemy Act")
or any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the "Foreign Assets
Control Regulations") or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the "Executive Order") and (b) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). Furthermore,
none of the Borrowers or their Affiliates (a) is or will become a "blocked
person" as described in the Executive Order, the Trading With the Enemy Act or
the Foreign Assets Control Regulations or (b) engages or will engage in any
dealings or transactions, or be otherwise associated, with any such "blocked
person" or in any manner violative of any such order.
10.19    Time of the Essence. Time is of the essence of the Loan Documents.
10.20    Press Releases.
(a)    Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of Administrative Agent or its Affiliates or referring
to this Agreement or the other Loan Documents without at least two (2) Business
Days’ prior notice to Administrative Agent and without the prior written consent
of Administrative Agent unless (and only to the extent that) such Credit Party
or Affiliate is required to do so under applicable Law and then, in any event,
such Credit Party or Affiliate will consult with Administrative Agent before
issuing such press release or other public disclosure.
(b)    Each Loan Party consents to the publication by Administrative Agent or
any Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Loan Party’s name, product photographs,
logo or trademark. Administrative Agent or such Lender shall provide a draft
reasonably in advance of any advertising material to the Lead Borrower for
review and comment prior to the publication thereof. Administrative Agent
reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.
10.21    Additional Waivers.
(a)    The Obligations are the joint and several obligation of each Loan Party.
To the fullest extent permitted by Applicable Law, the obligations of each Loan
Party shall not be affected by (i) the failure of any Credit Party to assert any
claim or demand or to enforce or exercise any right or remedy against any other
Loan Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
Collateral Agent or any other Credit Party.
(b)    The obligations of each Loan Party shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or

(123)

--------------------------------------------------------------------------------



compromise of any of the Obligations, and shall not be subject to any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of any Agent or any other Credit Party to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of law or
equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).
(c)    To the fullest extent permitted by applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the indefeasible payment in full in cash of all the Obligations and the
termination of the Commitments. The Collateral Agent and the other Credit
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or non-judicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any other Loan Party, or exercise
any other right or remedy available to them against any other Loan Party,
without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
paid in full in cash and the Commitments have been terminated. Each Loan Party
waives any defense arising out of any such election even though such election
operates, pursuant to applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Loan Party against
any other Loan Party, as the case may be, or any security.
(d)    Each Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations and no Loan Party will demand, sue for or otherwise
attempt to collect any such indebtedness. If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Administrative Agent to be credited
against the payment of the Obligations, whether matured or unmatured, in
accordance with the terms of this Agreement and the other Loan Documents.
Subject to the foregoing, to the extent that any Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations
constituting Revolving Loans made to another Borrower hereunder or other
Obligations incurred directly and primarily by any other Borrower (an
"Accommodation Payment"), then the Borrower making such Accommodation Payment
shall be entitled to contribution and indemnification from, and be reimbursed
by, each of the other Borrowers in an amount, for each of such other Borrowers,
equal to a fraction of such Accommodation Payment, the numerator of which
fraction is such other Borrower's Allocable Amount and the denominator of which
is the sum of the Allocable Amounts of all of the Borrowers. As of any date of
determination, the "Allocable Amount" of each Borrower shall be equal to the
maximum amount of liability for Accommodation Payments which could be asserted
against such Borrower hereunder without (a) rendering such Borrower "insolvent"
within the meaning of Section 101 (31) of the Bankruptcy Code, Section 2 of the
Uniform Fraudulent Transfer

(124)

--------------------------------------------------------------------------------



Act ("UFTA") or Section 2 of the Uniform Fraudulent Conveyance Act ("UFCA"),
(b) leaving such Borrower with unreasonably small capital or assets, within the
meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section
5 of the UFCA, or (c) leaving such Borrower unable to pay its debts as they
become due within the meaning of Section 548 of the Bankruptcy Code or Section 4
of the UFTA, or Section 5 of the UFCA.
10.22    No Strict Construction.
The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
10.23    Attachments.
The exhibits, schedules and annexes attached to this Agreement are incorporated
herein and shall be considered a part of this Agreement for the purposes stated
herein, except that in the event of any conflict between any of the provisions
of such exhibits and the provisions of this Agreement, the provisions of this
Agreement shall prevail.
[signature pages follow]



(125)

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.


 
THE KITCHEN COLLECTION, INC., as Lead Borrower and as a Borrower
 
 
 
 
By:
/s/ Jan A. Kennedy, Jr.
 
Name:
Jan A. Kennedy, Jr.
 
Title:
Secretary and Treasurer




Signature Page to Credit Agreement

--------------------------------------------------------------------------------





 
WELLS FARGO RETAIL FINANCE, LLC, as Administrative Agent and as Collateral Agent
 
 
 
 
By:
/s/ Cory Loftus
 
Name:
Cory Loftus
 
Title:
Director
 
 
 
 
WELLS FARGO RETAIL FINANCE, LLC, as a Lender and Swing Line Lender
 
 
 
 
By:
/s/ Cory Loftus
 
Name:
Cory Loftus
 
Title:
Director




















Signature Page to Credit Agreement

--------------------------------------------------------------------------------



Schedule 1.01
Borrower


The Kitchen Collection, Inc., a Delaware corporation.







--------------------------------------------------------------------------------



Schedules 1.02
Guarantors


None.







--------------------------------------------------------------------------------





Schedules 1.03
Licensed Department Agreements






1.
Lease Agreement, dated as of February 21, 2007, by and between Home Accents
Direct Outlet Center, Inc. and KCI for the premises known as Home Accents Direct
Outlet Center, Inc., located at 2270 Two Rivers Blvd., Sevierville, Tennessee,
37876. (Store 301)

2.
License Agreement, dated as of August 19, 2005, as modified by that First
Amendment to License Agreement, dated as of September 21, 2006 by and between VF
Outlet, Inc. (“VF”) and The Kitchen Collection, Inc. (“KCI”) for the store
commonly known as Outlet MarketPlace and located at Penn Hills Shopping Center,
11660 Keleket Drive, Pittsburgh, Pennsylvania, 15235. (Store 302)

3.
License Agreement, dated as of August 19, 2005, as amended by that First
Amendment to License Agreement, dated as of September 21, 2006, by and between
VF and KCI for the store commonly known as Outlet Marketplace and located at
County Line Plaza, Route 113 (Souderton Road) and North County Line, Souderton,
Pennsylvania, 18964. (Store 303)

4.
License Agreement, dated as of October 6, 2005, by and between VF and KCI for
the store commonly known as Outlet Marketplace and located at 1700 Snow Road ,
Parma, Ohio 44134. (Store 304)

5.
License Agreement, dated October 6, 2005, as amended by that First Amendment to
License Agreement, dated as of September 21, 2006, by and between VF and KCI for
the store commonly known as Outlet MarketPlace and located at 6060 East Main
Street, Columbus, Ohio 43213. (Store 305)

6.
License Agreement, dated as of November 29, 2005, as amended by that First
Amendment to Lience Agreement, dated as of September 21, 2006, as amended by
that Second Amendment to License Agreement, dated as of March 25, 2008, by and
between VF and KCI for the store commonly known as Outlet MarketPlace and
located at Chardon Bishop Plaza, 28301 Chardon Road, Wickliffe, Ohio,
44092-2711. (Store 307)

7.
License Agreement, dated as of November 20, 2005, as amended by that First
Amendment to License Agreement, dated as of August 6, 2009, by and between VF
and KCI for space in the VF Outlet Store located at 1103 Route 130, South
Cinnaminson, New Jersey 08077. (Store 308)








--------------------------------------------------------------------------------



Schedules 5.01
Loan Parties Organizational Information




Loan Party
State of Incorporation
Organizational Type
Organizational Number
FEIN
The Kitchen Collection, Inc.
Delaware
Corporation
949,619
52-1276696








Signature Page to Credit Agreement

--------------------------------------------------------------------------------



Schedules 5.05
Supplement to Interim Financial Statements


None.







--------------------------------------------------------------------------------



Schedule 5.06
Litigation


None.







--------------------------------------------------------------------------------



Schedule 5.08(b)(1)
Owned Real Estate


None.





--------------------------------------------------------------------------------



Schedule 5.08(b)(2)
Leased Real Estate




Address
Landlord
Landlord Contact Information
71 E. Water Street,
Chillicothe, Ohio 45601
Ross County
71 East Water, LLC
289 E. Water Street,
Chillicothe, Ohio 45601
Attn: Rodney Winegardner
133 Redd Street
Chillicothe, Ohio 45601
Ross County
WRH Company
289 E. Water Street,
Chillicothe, Ohio 45601
Attn: Rodney Winegardner
24200 US Route 23 South
Circleville, Ohio 43113
Pickaway County
IRG Circleville, LLC


US 23 Circleville, LLC (formerly known as Circleville Pickaway, LLC)
IRG Circleville, LLC and
US 23 Circleville, LLC (formerly known as Circleville Pickaway, LLC)
c/o Industrial Realty Group, Inc.
12214 Lakewood Boulevard
Downey, CA 90242
Attn: Stuart Lichter


Ohio Realty Advisors, LLC
3623 Brecksville Road, Suite A
Richfield, Ohio 44286
Attn: Mark Miley





See attached list of store leases.







--------------------------------------------------------------------------------



Schedule 5.09
Environmental Matters


None.



--------------------------------------------------------------------------------







Schedule 5.10
Insurance


See attached.



--------------------------------------------------------------------------------



Schedule 5.13
Subsidiaries; Other Equity Investments; Equity Interests in the Loan Parties


(a) None.


(b) None.


(c) None.



--------------------------------------------------------------------------------



Schedule 5.18
Collective Bargaining Agreements, etc.


1.
The Kitchen Collection, Inc. Retirement Savings Plan (As Amended and Restated
Effective January 1, 2007), and as further amended.

2.
The Kitchen Collection, Inc. Excess Retirement Plan (Effective January 1, 2008)

3.
The Kitchen Collection, Inc. Annual Incentive Compensation Plan

4.
The Kitchen Collection, Inc. Long-Term Incentive Compensation Plan (Effective
January 1, 2010)

5.
The KCI Marketing Incentive Plan

6.
The KCI Store Manager Bonus Plan




--------------------------------------------------------------------------------



Schedule 5.21(a)
DDAs


See attached list of DDAs.







--------------------------------------------------------------------------------



Schedule 5.21(b)
Credit Card Arrangements


7.
Sales Agreement, dated as of October 8, 2002, by and among Huntington Merchant
Services L.L.C. (“HMS”), The Huntington National Bank (“Bank”) and The Kitchen
Collection, Inc. (“KCI”), as amended by that certain Addendum to Agreement,
dated as of July 18, 2005, by and among HMS, Bank and KCI.

8.
Automated Clearing House Debit Agreement, dated as of February 22, 2007, by and
between PayPal, Inc. and The Kitchen Collection, Inc. for The Kitchen
Collection, Inc. internet sales transactions, account number VSV0001028607.

9.
Automated Clearing House Debit Agreement, dated as of February 22, 2007, by and
between PayPal, Inc. and The Kitchen Collection, Inc. for Le Gourmet Chef
internet sales transactions, account number VSV0001137731.






--------------------------------------------------------------------------------



Schedule 5.24
Material Contracts


None.







--------------------------------------------------------------------------------



Schedule 7.01
Existing Liens


Debtor
Secured Party
Type/
File Number/
File Date
Collateral
Description
The Kitchen Collection Inc.
71 East Water Street
Chillicothe, OH 45601
Xerox Corporation
UCC-1
#52367291
August 1, 2005
Leased Xerox equipment
The Kitchen Collection, Inc.
71 East Water Street
Chillicothe, OH 45601
Xerox Corporation
UCC-1
#2008 1876547
June 2, 2008
Leased Xerox equipment
The Kitchen Collection, Inc.
71 East Water Street
Chillicothe, OH 45601
Presidio Technology Capital, LLC
UCC-1
#2008 3604665
October 27, 2008
Leased equipment
The Kitchen Collection, Inc.
71 East Water Street
Chillicothe, OH 45601
Popular Equipment Finance, Inc.


Presidio Technology Capital, LLC
UCC-1
#2008 3973482
December 1, 2008


UCC-3 Amendment
#2008 3973763
December 1, 2008
[added additional Secured Party]
Leased equipment






--------------------------------------------------------------------------------





Schedules 7.02
Existing Investments




None.





--------------------------------------------------------------------------------





Schedule 7.03
Existing Indebtedness


Loan Agreement (the “Loan Agreement”), dated as of May 8, 2000, by The Kitchen
Collection, Inc. in favor of NACCO Industries, Inc. As of the Closing Date,
there is no outstanding indebtedness under the Loan Agreement.


Fluctuating Balance Promissory Note (the “Note”), dated as of the hereof, by The
Kitchen Collection, Inc. in favor of NACCO Industries, Inc. pursuant to the Loan
Agreement. As of the Closing Date, there is no outstanding indebtedness under
this Note.







--------------------------------------------------------------------------------



1
EXHIBIT A
Form of Committed Loan Notice
COMMITTED LOAN NOTICE




Date: ____________, ______
To:
Wells Fargo Retail Finance, LLC, as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of April 29, 2010
(as amended, restated, supplemented or otherwise modified and in effect from
time to time, the “Credit Agreement”) by and among (i) The Kitchen Collection,
Inc., a Delaware corporation, for itself and as Lead Borrower (in such capacity,
the “Lead Borrower”) for the other Borrowers party thereto from time to time
(together with the Lead Borrower, individually, a “Borrower” and, collectively,
the “Borrowers”), (ii) the Borrowers, (iii) the Guarantors party thereto from
time to time, (iv) the Lenders party thereto from time to time, and (v) Wells
Fargo Retail Finance, LLC, as Administrative Agent, Collateral Agent and Swing
Line Lender. Capitalized terms used but not defined herein shall have the
meanings set forth in the Credit Agreement.
The Lead Borrower hereby requests a Committed Borrowing    A Committed Borrowing
must be a borrowing, conversion or continuation consisting of Committed Loans on
a single date of the same Type and, in the case of LIBO Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01 of the
Credit Agreement.
:    
1.    On      (a Business Day)    Each notice of a Committed Borrowing must be
received by the Administrative Agent not later than 11:00 a.m. (i) three (3)
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of LIBO Rate Loans or of any conversion of LIBO Rate Loans to Base
Rate Loans, and (ii) one (1) Business Day prior to the requested date of any
Borrowing of Base Rate Loans.


2.    In the amount of $_____________________    Each Borrowing of, conversion
to or continuation of LIBO Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof.





--------------------------------------------------------------------------------



3.    Comprised of          (Type of Committed Loan)     Committed Loans may be
either Base Rate Loans or LIBO Rate Loans. If the Type of Committed Loan is not
specified, then the applicable Committed Loans will be made as Base Rate Loans.


4.    For LIBO Rate Loans: with an Interest Period of ____ months    The Lead
Borrower may request a Committed Borrowing of LIBO Rate Loans with an Interest
Period of one (1), two (2), or three (3) months. If no election of Interest
Period is specified, then the Lead Borrower will be deemed to have specified an
Interest Period of one (1) month.
The Lead Borrower hereby represents and warrants that (a) the Committed
Borrowing requested herein complies with the provisions of Section 2.02 of the
Credit Agreement and (b) the conditions specified in Sections 4.02(a) and
4.02(b) of the Credit Agreement have been satisfied on and as of the date of the
applicable Committed Borrowing.
THE KITCHEN COLLECTION, INC., as Lead Borrower


By: __________________________________
Name: _________________________________
Title: __________________________________









--------------------------------------------------------------------------------



EXHIBIT B
Form of Swing Line Loan Notice
SWING LINE LOAN NOTICE


Date: ___________, _____
To:
Wells Fargo Retail Finance, LLC, as Swing Line Lender

Wells Fargo Retail Finance, LLC, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of April 29, 2010
(as amended, restated, supplemented or otherwise modified and in effect from
time to time, the “Credit Agreement”) by and among (i) The Kitchen Collection,
Inc., a Delaware corporation, for itself and as Lead Borrower (in such capacity,
the “Lead Borrower”) for the other Borrowers party thereto from time to time
(together with the Lead Borrower, individually, a “Borrower” and, collectively,
the “Borrowers”), (ii) the Borrowers party thereto from time to time, (iii) the
Guarantors party thereto from time to time, (iv) the Lenders party thereto from
time to time, and (v) Wells Fargo Retail Finance, LLC, as Administrative Agent,
Collateral Agent and Swing Line Lender. Capitalized terms used but not defined
herein shall have the meanings set forth in the Credit Agreement.
The Lead Borrower hereby requests a Swing Line Borrowing:
1.    On      (a Business Day)     Each notice of a Swing Line Borrowing must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested date of any Swing Line Borrowing.
2.    In the amount of $______________________     Each Swing Line Borrowing
shall be in a minimum amount of $100,000.
The Lead Borrower hereby represents and warrants that the Swing Line Borrowing
requested herein complies with the provisions of Section 2.04 of the Credit
Agreement.
THE KITCHEN COLLECTION, INC., as Lead Borrower
By: __________________________________
Name: _________________________________
Title: _________________________________1


DM_US 39487235-1.087501.0019



--------------------------------------------------------------------------------



Exhibit C-1
Form of Revolving Note






REVOLVING NOTE






$________________    ____________, 2010




FOR VALUE RECEIVED, the undersigned (individually, a “Borrower”, and
collectively, the “Borrowers”) jointly and severally promise to pay to the order
of _________________________________ (hereinafter, with any subsequent holders,
the “Lender”), c/o Wells Fargo Retail Finance, LLC, One Boston Place, 18th
Floor, Boston, Massachusetts 02108, the principal sum of
_____________________________ DOLLARS ($_____________), or, if less, the
aggregate unpaid principal balance of Loans made by the Lender to or for the
account of the Borrowers pursuant to the Credit Agreement dated as of April 29,
2010 (as amended, restated, supplemented or otherwise modified and in effect
from time to time, the “Credit Agreement”) by and among (i) the Borrowers, (ii)
the Guarantors party thereto from time to time, (iii) the Lenders party thereto
from time to time, and (iv) Wells Fargo Retail Finance, LLC, as Administrative
Agent, Collateral Agent and Swing Line Lender, with interest at the rate and
payable in the manner stated therein.
This “Revolving Note” is a “Note” to which reference is made in the Credit
Agreement and is subject to all terms and provisions thereof. The principal of,
and interest on, this Revolving Note shall be payable at the times, in the
manner, and in the amounts as provided in the Credit Agreement and shall be
subject to prepayment and acceleration as provided therein. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.
The Administrative Agent's books and records concerning the Loans, the accrual
of interest thereon, and the repayment of such Loans, shall be prima facie
evidence of the indebtedness to the Lender hereunder.
No delay or omission by any Agent or the Lender in exercising or enforcing any
of such Agent's or the Lender's powers, rights, privileges, remedies, or
discretions hereunder shall operate as a waiver thereof on that occasion nor on
any other occasion. No waiver of any Event of Default shall operate as a waiver
of any other Event of Default, nor as a continuing waiver of any such Event of
Default.
Each Borrower, and each endorser and guarantor of this Revolving Note, waives
presentment, demand, notice, and protest, and also waives any delay on the part
of the holder hereof. Each Borrower



--------------------------------------------------------------------------------



assents to any extension or other indulgence (including, without limitation, the
release or substitution of Collateral) permitted by any Agent and/or the Lender
with respect to this Revolving Note and/or any Collateral or any extension or
other indulgence with respect to any other liability or any collateral given to
secure any other liability of any Borrower or any other Person obligated on
account of this Revolving Note.
This Revolving Note shall be binding upon each Borrower, and each endorser and
guarantor hereof, and upon their respective successors, assigns and
representatives, and shall inure to the benefit of the Lender and its
successors, endorsees, and assigns.
The liabilities of each Borrower, and of any endorser or guarantor of this
Revolving Note, are joint and several, provided, however, the release by any
Agent or the Lender of any one or more such Persons shall not release any other
Person obligated on account of this Revolving Note. Each reference in this
Revolving Note to any Borrower, any endorser, and any guarantor, is to such
Person individually and also to all such Persons jointly. No Person obligated on
account of this Revolving Note may seek contribution from any other Person also
obligated unless and until all of the Obligations have been paid in full in
cash.
THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS
OF LAWS THEREOF.
EACH Borrower iRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS REVOLVING NOTE OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH BORROWER AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
REVOLVING NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS REVOLVING NOTE OR ANY OTHER LOAN DOCUMENT AGAINST
ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
EACH Borrower IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS REVOLVING NOTE OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO ABOVE.
EACH BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents and the Lender, in the
establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Revolving Note, are each relying thereon. EACH



--------------------------------------------------------------------------------



BORROWER, EACH GUARANTOR, ENDORSER AND SURETY, AND THE LENDER, BY ITS ACCEPTANCE
HEREOF, HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS REVOLVING NOTE OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY AND WHETHER INITIATED BY OR AGAINST ANY
SUCH PERSON OR IN WHICH ANY SUCH PERSON IS JOINED AS A PARTY LITIGANT). EACH
BORROWER AND THE LENDER, BY ITS ACCEPTANCE HEREOF, (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THE CREDIT AGREE-MENT AND THIS REVOLVING NOTE BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.
[SIGNATURE PAGES FOLLOW]


IN WITNESS WHEREOF, each Borrower has caused this Revolving Note to be duly
executed as of the date set forth above.


BORROWERS:


THE KITCHEN COLLECTION, INC.




By:     _______________________________
Name:     
Title:     _______________________________















--------------------------------------------------------------------------------







Exhibit C-2
Form of Swing Line Note






SWING LINE NOTE






$________________    ____________, 2010




FOR VALUE RECEIVED, the undersigned (individually, a “Borrower”, and
collectively, the “Borrowers”) jointly and severally promise to pay to the order
of WELLS FARGO RETAIL FINANCE, LLC (hereinafter, with any subsequent holders,
the “Swing Line Lender”), One Boston Place, 18th Floor, Boston, Massachusetts
02108, the principal sum of _____________________________ DOLLARS
($_____________), or, if less, the aggregate unpaid principal balance of Swing
Line Loans made by the Swing Line Lender to or for the account of the Borrowers
pursuant to the Credit Agreement dated as of April 29, 2010 (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”) by and among (i) the Borrowers, (ii) the Guarantors
party thereto from time to time, (iii) the Lenders party thereto from time to
time, and (iv) Wells Fargo Retail Finance, LLC, as Administrative Agent,
Collateral Agent and Swing Line Lender, with interest at the rate and payable in
the manner stated therein.
This “Swing Line Note” is the “Swing Line Note” to which reference is made in
the Credit Agreement and is subject to all terms and provisions thereof. The
principal of, and interest on, this Swing Line Note shall be payable at the
times, in the manner, and in the amounts as provided in the Credit Agreement and
shall be subject to prepayment and acceleration as provided therein. Capitalized
terms used herein and not defined herein shall have the meanings assigned to
such terms in the Credit Agreement.
The Administrative Agent's books and records concerning the Swing Line Loans,
the accrual of interest thereon, and the repayment of such Swing Line Loans,
shall be prima facie evidence of the indebtedness to the Swing Line Lender
hereunder.
No delay or omission by any Agent or the Swing Line Lender in exercising or
enforcing any of such Agent's or the Swing Line Lender's powers, rights,
privileges, remedies, or discretions hereunder shall operate



--------------------------------------------------------------------------------



as a waiver thereof on that occasion nor on any other occasion. No waiver of any
Event of Default shall operate as a waiver of any other Event of Default, nor as
a continuing waiver of any such Event of Default.
Each Borrower, and each endorser and guarantor of this Swing Line Note, waives
presentment, demand, notice, and protest, and also waives any delay on the part
of the holder hereof. Each Borrower assents to any extension or other indulgence
(including, without limitation, the release or substitution of Collateral)
permitted by any Agent and/or the Swing Line Lender with respect to this Swing
Line Note and/or any Collateral or any extension or other indulgence with
respect to any other liability or any collateral given to secure any other
liability of any Borrower or any other Person obligated on account of this Swing
Line Note.
This Swing Line Note shall be binding upon each Borrower, and each endorser and
guarantor hereof, and upon their respective successors, assigns and
representatives, and shall inure to the benefit of the Swing Line Lender and its
successors, endorsees, and assigns.
The liabilities of each Borrower, and of any endorser or guarantor of this Swing
Line Note, are joint and several, provided, however, the release by any Agent or
the Swing Line Lender of any one or more such Persons shall not release any
other Person obligated on account of this Swing Line Note. Each reference in
this Swing Line Note to any Borrower, any endorser, and any guarantor, is to
such Person individually and also to all such Persons jointly. No Person
obligated on account of this Swing Line Note may seek contribution from any
other Person also obligated unless and until all of the Obligations have been
paid in full in cash.
THIS SWING LINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS
OF LAWS THEREOF.
EACH Borrower iRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SWING LINE NOTE OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH BORROWER AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
SWING LINE NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR THE SWING LINE LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS SWING LINE NOTE OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
EACH Borrower IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS SWING LINE NOTE OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO ABOVE.
EACH BORROWER HEREBY IRREVOCABLY WAIVES, TO THE



--------------------------------------------------------------------------------



FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents and the Swing Line Lender, in the
establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Swing Line Note, are each relying thereon. EACH
BORROWER, EACH GUARANTOR, ENDORSER AND SURETY, AND THE SWING LINE LENDER, BY ITS
ACCEPTANCE HEREOF, HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS SWING LINE NOTE OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND WHETHER INITIATED BY OR AGAINST
ANY SUCH PERSON OR IN WHICH ANY SUCH PERSON IS JOINED AS A PARTY LITIGANT). EACH
BORROWER AND THE SWING LINE LENDER, BY ITS ACCEPTANCE HEREOF, (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THE CREDIT AGREE-MENT AND THIS SWING LINE NOTE
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.
[SIGNATURE PAGES FOLLOW]


DM_US 39487235-1.087501.0019
IN WITNESS WHEREOF, each Borrower has caused this Swing Line Note to be duly
executed as of the date set forth above.


BORROWERS:


THE KITCHEN COLLECTION, INC.




By:     _______________________________
Name:     
Title:     _______________________________





--------------------------------------------------------------------------------







Exhibit D
Form of Compliance Certificate
COMPLIANCE CERTIFICATE


Date of Certificate: ______________


To:    Wells Fargo Retail Finance, LLC, as Administrative Agent


Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of April 29, 2010
(as amended, restated, supplemented or otherwise modified and in effect from
time to time, the “Credit Agreement”) by and among (i) The Kitchen Collection,
Inc., a Delaware corporation, for itself and as Lead Borrower (in such capacity,
the “Lead Borrower”) for the other Borrowers party thereto from time to time
(together with the Lead Borrower, individually, a “Borrower” and, collectively,
the “Borrowers”), (ii) the Borrowers party thereto from time to time, (iii) the
Guarantors party thereto from time to time, (iv) the Lenders party thereto from
time to time, and (v) Wells Fargo Retail Finance, LLC, as Administrative Agent,
Collateral Agent and Swing Line Lender. All capitalized terms used herein and
not otherwise defined shall have the same meaning herein as in the Credit
Agreement.
The undersigned, in his capacity as a duly authorized and acting Responsible
Officer of the Lead Borrower, hereby certifies on behalf of the Lead Borrower
and each of the other Loan Parties as of the date hereof the following:
1.    No Defaults or Events of Default.
(a)    Since __________ (the date of the last Compliance Certificate delivered
pursuant to Section 6.02 of the Credit Agreement, or, in the case of the first
Compliance Certificate delivered after the Closing Date, the Closing Date), and
except as set forth in Appendix I, no Default or Event of Default has occurred
and is continuing.
(b)    If a Default or Event of Default has occurred and is continuing since
__________ (the date of the last Compliance Certificate delivered pursuant to
Section 6.02 of the Credit Agreement, or, in the case of the first Compliance
Certificate delivered after the Closing Date, the Closing Date), the Loan
Parties have taken or propose to take those actions with respect to such Default
or Event of Default as described on said Appendix I.



--------------------------------------------------------------------------------



2.    Financial Calculations. The Loan Parties are in compliance with the
minimum Availability covenant set forth in Section 7.15 of the Credit Agreement
and have been in compliance with such covenant at all times during the period
covered by the financial statements delivered herewith. Attached hereto as
Appendix II are reasonably detailed calculations demonstrating the Consolidated
Fixed Charge Coverage Ratio, calculated in accordance with the terms of the
Credit Agreement, with respect to the Measurement Period most recently ended.
3.    Financial Statements.
[Use following paragraph (a) for Fiscal Year-end financial statements]
(a)    (i)    Attached hereto as Appendix III(a) are the audited Consolidated
balance sheet of the Parent and its Subsidiaries, as required by Section
6.01(a)(i) of the Credit Agreement for the Fiscal Year ending ____________, and
the related Consolidated statements of income or operations, Shareholders'
Equity and cash flows for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all in reasonable
detail and accompanied by such materials as are required to be delivered
pursuant to Section 6.01(a)(i) of the Credit Agreement (all of the foregoing,
collectively, the “Parent Financial Statements”). Such Parent Financial
Statements have been prepared in accordance with the requirements of Section
6.01(a)(i) of the Credit Agreement.
(ii)    Attached hereto as Appendix III(b) are the reviewed Consolidated balance
sheet of the Lead Borrower and its Subsidiaries, as required by Section
6.01(a)(ii) of the Credit Agreement for the Fiscal Year ending ____________, and
the related Consolidated statements of income or operations, Shareholders'
Equity and cash flows for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all in reasonable
detail and accompanied by such materials as are required to be delivered
pursuant to Section 6.01(a)(ii) of the Credit Agreement (all of the foregoing,
collectively, the “Lead Borrower Financial Statements”). Such Lead Borrower
Financial Statements have been prepared in accordance with the requirements of
Section 6.01(a)(ii) of the Credit Agreement.
[Use following paragraph (b) for Fiscal Month-end financial statements]


(b)    Attached hereto as Appendix III are the Consolidated balance sheet of the
Lead Borrower and its Subsidiaries, as required by Section 6.01(b) of the Credit
Agreement for the Fiscal Month ending ___________, and the related Consolidated
statements of income or operations, Shareholders' Equity and cash flows for such
Fiscal Month and for the portion of the Lead Borrower's Fiscal Year then ended,
setting forth in each case in comparative form the figures for (A) such period
set forth in the projections delivered pursuant to Section 6.01(c) of the Credit
Agreement, (B) the corresponding Fiscal Month of the previous Fiscal Year and
(C) the corresponding portion of the previous Fiscal Year, all in reasonable
detail and accompanied by such materials as are required to be delivered
pursuant to Section 6.01(b) of the Credit Agreement (all of the foregoing,
collectively, the “Monthly Financial Statements”). Such Monthly Financial
Statements have been prepared in accordance with the requirements of Section
6.01(b) of the Credit Agreement.
4    No Material Accounting Changes, Etc.



--------------------------------------------------------------------------------



(a)    The [Lead Borrower Financial Statements][Monthly Financial Statements]
furnished to the Administrative Agent for the [Fiscal Year/Fiscal Month] ending
___________ were prepared in accordance with GAAP and present fairly in all
material respects the financial condition, results of operations, Shareholders'
Equity and cash flows of the Lead Borrower and its Subsidiaries, as of the end
of the period(s) covered, subject only to with respect to the monthly financial
statements, normal year-end audit adjustments and the absence of footnotes.
(b)    Except as set forth in Appendix IV, there has been no change in generally
accepted accounting principles used in the preparation of the [Lead Borrower
Financial Statements][Monthly Financial Statements] furnished to the
Administrative Agent for the [Fiscal Year/Fiscal Month] ending ___________. If
any such change has occurred, a statement of reconciliation conforming such
financial statements to GAAP is attached hereto in Appendix IV.
5.    Management Discussion. Attached hereto as Appendix V is a discussion and
analysis prepared by management of the Lead Borrower with respect to the [Lead
Borrower Financial Statements][Monthly Financial Statements] delivered herewith.
[signature page follows]IN WITNESS WHEREOF, a duly authorized and acting
Responsible Officer of the Lead Borrower, on behalf of the Lead Borrower and
each of the other Loan Parties, has duly executed this Compliance Certificate as
of __________________, 20__.


LEAD BORROWER:    


THE KITCHEN COLLECTION, INC.
  


By:     ________________________________
Name:    ________________________________
Title:    ________________________________







--------------------------------------------------------------------------------





APPENDIX I
Except as set forth below, no Default or Event of Default has occurred and is
continuing. [If a Default or Event of Default has occurred and is continuing,
the following describes the nature of the Default or Event of Default in
reasonable detail and the steps, if any, being taken or contemplated by the Loan
Parties to be taken on account thereof.]





--------------------------------------------------------------------------------





APPENDIX II
(Consolidated Fixed Charge Coverage Ratio)


1.    Consolidated EBITDA for such Measurement Period:


(a)
Consolidated Net Income of the Lead Borrower

and its Subsidiaries on a Consolidated basis for
the most recently completed Measurement Period:        __________________


Plus the following, to extent deducted in calculating
such Consolidated Net Income:


(b)    Consolidated Interest Charges:                __________________


Plus


(c)    the provision for Federal, state, local and foreign income
Taxes and franchise Taxes net of Federal, state, local
and foreign income tax credits:                __________________


Plus


(d)    depreciation and amortization expense:            __________________


Plus



--------------------------------------------------------------------------------



    
(e)    other non-recurring non-cash charges and non-cash charges
and expenses (including the cumulative effect of any
accounting changes), net of cash charges for such period
relating to non-recurring charges and expenses included in
the computation of Consolidated EBITDA for any prior
Measurement Period):                        __________________


(f)    Consolidated EBITDA [the sum of Line 1(a) through
Line 1(e)]:                            __________________


2.    Minus:


(a)    Capital Expenditures made during such Measurement
Period:                                __________________


Plus


(b)    the aggregate amount of Federal, state, local and foreign
income Taxes and franchise Taxes paid in cash during such
Measurement Period:                        __________________


(c)    The sum of Lines 2(a) and 2(b):                __________________


3.    CASH FLOW AVAILABLE FOR FIXED CHARGES
[Line 1(f) minus Line 2(c)]:                    __________________



--------------------------------------------------------------------------------





4.    Debt Service Charges during such Measurement Period:


(a)    Consolidated Interest Charges paid or required
to be paid for such Measurement Period:            __________________


Plus


(b)    principal payments made or required to be made on account
of Indebtedness (excluding the Obligations and any
Synthetic Lease Obligations but including, without limitation,
Capital Lease Obligations) for such Measurement Period:    __________________


(c)    Debt Service Charges [The sum of Lines 4(a) and
4(b)]:    __________________


5.    Plus the following:


(a)    the aggregate amount of all Restricted Payments
during such Measurement Period:                __________________


6.    FIXED CHARGES [The sum of Line 4(c) and Line 5(a)]:    __________________


7.    CONSOLIDATED FIXED CHARGE COVERAGE RATIO
[Line 3 divided by Line 6]:                __________________



--------------------------------------------------------------------------------





APPENDIX III
(Financial Statements)
[see attached]



--------------------------------------------------------------------------------



APPENDIX IV
(GAAP)






[see attached]



--------------------------------------------------------------------------------



APPENDIX V


(MD&A)




[see attached]







--------------------------------------------------------------------------------



EXHIBIT E
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] For bracketed language here and elsewhere in this form relating to
the Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language. Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each] For bracketed language here and elsewhere in this
form relating to the Assignee(s), if the assignment is to a single Assignee,
choose the first bracketed language. If the assignment is to multiple Assignees,
choose the second bracketed language. Assignee identified in item 2 below
([the][each, an] “Assignee”). [It is understood and agreed that the rights and
obligations of [the Assignors][the Assignees] Select as appropriate. hereunder
are several and not joint.] Include bracketed language if there are either
multiple Assignors or multiple Assignees. Capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement identified
below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor's][the
respective Assignors'] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
the other Loan Documents to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below (including, without limitation, participations in L/C
Obligations and Swing Line Loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable Law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other Loan Documents or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.
1.    Assignor[s]:    ______________________________
______________________________


2.
Assignee[s]:    ______________________________

______________________________


3.
Borrowers:     The Kitchen Collection, Inc., a Delaware corporation, as Lead
Borrower (the “Lead Borrower”) for itself and the other Borrowers party thereto
from time to time (together with the Lead Borrower, individually, a “Borrower”,
and collectively, the “Borrowers”).






--------------------------------------------------------------------------------



4.
Administrative Agent: Wells Fargo Retail Finance, LLC, as the administrative
agent under the Credit Agreement.



5.
Credit Agreement:    Credit Agreement, dated as of April 29, 2010 (as amended,
restated, supplemented or otherwise modified and in effect from time to time),
by and among (i) the Lead Borrower, (ii) the Borrowers, (iii) the Guarantors
party thereto from time to time, (iv) the Lenders party thereto from time to
time, and (v) Wells Fargo Retail Finance, LLC, as Administrative Agent,
Collateral Agent and Swing Line Lender.



6.    Assigned Interest[s]:








Assignor[s] List each Assignor, as appropriate.






Assignee[s] List each Assignee, as appropriate.
Facility Assigned Fill in appropriate terminology for each applicable type of
facility under the Credit Agreement that is being assigned under this
Assignment, i.e., Revolving Loans.
Amount of Assignor's
Commitment /Loans Amounts in this column and in the column immediately to the
right to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.
Amount of
Commitment/ Loans
Assigned Subject to minimum amount requirements pursuant to Section 10.06(b)(i)
of the Credit Agreement and subject to proportionate amount requirements
pursuant to Section 10.06(b)(ii) of the Credit Agreement.
Percentage
of Assignor's
Commitment/ Loans Assigned Set forth, to at least 9 decimals, as a percentage of
the Commitment/Loans of all Lenders thereunder.
Resulting Commitment/Loans Amount for Assignor
Resulting Commitment/Loans Amount for Assignee
 
 
 
 
 
 
 
 
 
 
 
$_________
$______
_________%
$______
$_______
 
 
 
$_________
$______
_________%
$______
$_______
 
 
 
$_________
$______
_________%
$______
$_______

[7.Trade Date:__________________] To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.



--------------------------------------------------------------------------------



Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]


By: _____________________________
Name:
Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By: _____________________________
Name:
Title:


[Consented to and] Accepted:


Wells fargo retail finance, llc, as
Administrative Agent


By: _________________________________
Name:
Title:


[Consented to:] To the extent required under Sections 10.06(b)(i)(B) and
10.06(b)(iii)(A) of the Credit Agreement.


THE KITCHEN COLLECTION, INC., as Lead Borrower


By: ________________________________
Name:
Title:






 





--------------------------------------------------------------------------------



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
Reference is made to the Credit Agreement dated as of April 29, 2010 (as
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Credit Agreement”), by and among (i) the Kitchen Collection, Inc., a
Delaware corporation, as Lead Borrower (in such capacity, the “Lead Borrower”)
for itself and the other Borrowers party thereto from time to time (together
with the Lead Borrower, individually, a “Borrower”, and collectively, the
“Borrowers”), (ii) the Borrowers, (iii) the Guarantors party thereto from time
to time, (iv) the Lenders party thereto from time to time, and (v) Wells Fargo
Retail Finance, LLC, as Administrative Agent, Collateral Agent and Swing Line
Lender.
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Loan Parties or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Loan Parties or any
other Person of any of their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under Section 10.06(b) of
the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of [the][the relevant] Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by [the][such] Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent, Collateral Agent, or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, the Collateral Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance



--------------------------------------------------------------------------------



with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued up to but excluding the Effective Date
and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York, without
giving effect to principles of conflicts of laws thereof.
4.    Fees. Unless waived by the Administrative Agent in accordance with Section
10.06(b)(iv) of the Credit Agreement, this Assignment and Assumption shall be
delivered to the Administrative Agent with a processing and recordation fee of
$3,500.
5.    Delivery.    If the Assignee is not a Lender, the Assignee shall deliver
to the Administrative Agent an Administrative Questionnaire.









--------------------------------------------------------------------------------



EXHIBIT F


FORM OF DDA NOTIFICATION




PREPARE ON OBLIGOR LETTERHEAD - ONE FOR EACH DEPOSITORY


________, 2010




To:
[Name and Address of Bank]



Re:    [__________________________]
The Account Numbers referenced on Exhibit A annexed hereto


Dear Sir/Madam:


This letter relates to the Account Numbers referenced on Exhibit A annexed
hereto and any other depository account(s) (collectively the “Account”) which
The Kitchen Collection, Inc., a Delaware Corporation with offices at 71 East
Water Street, Chillicothe, Ohio 45601 (the “Obligor”), now or hereafter
maintains with you. The term “Account” shall also mean any certificates of
deposit, investments, or other evidence of indebtedness heretofore or hereafter
issued by you to or for the account of the Obligor.
Under various agreements by and between, among others, the Obligor and Wells
Fargo Retail Finance, LLC, a Delaware limited liability company having an office
at One Boston Place, 18th Floor, Boston, Massachusetts 02108, as collateral
agent (in such capacity, herein the “Collateral Agent”) for its own benefit and
the benefit of a syndicate of lenders and certain other credit parties (the
“Credit Parties”), the Obligor has granted to the Collateral Agent (for its own
benefit and the benefit of the Credit Parties) security interests in and to,
among other things, the Obligor's accounts, accounts receivable, inventory, and
proceeds therefrom, including, without limitation, the proceeds now or hereafter
deposited in the Account or evidenced thereby. Consequently, the present and all
future contents of the Account constitute the Collateral Agent's collateral.
Subject to the immediately succeeding sentence, until you receive written
notification from the Collateral Agent that the interest of the Collateral Agent
and the other Credit Parties in the Account has been



--------------------------------------------------------------------------------



terminated, all funds from time to time on deposit in the Account shall be
transferred no less frequently than Monday and Friday of each week (or, in each
case, on the next succeeding business day if any such Monday or Friday is not a
business day) (or with such greater frequency as is necessary such that at no
time is there a balance in the Account in excess of $5,000.00) only as follows:
(a)    By ACH, Depository Transfer Check, or Electronic Depository Transfer to:
Wells Fargo Bank, N.A.
420 Montgomery Street
San Francisco, California 94104
ABA # xxx-xxx-xxx
Account No. xxxxxxx129
Account Name: The Kitchen Collection, Inc.
or
(b)    As you may be otherwise instructed from time to time in writing by an
officer of the Collateral Agent.
Notwithstanding the foregoing, upon written notice from the Collateral Agent or
the Obligor, all funds from time to time on deposit in the Account shall be
transferred no less frequently than daily (net of the sum of (A) any minimum
balance, not to exceed $2,500.00, as may be required to be kept in the Account
by you, plus (B) other amounts received after 4:00 p.m. on any day of an ACH or
wire transfer) in accordance with the instructions set forth in clauses (a) and
(b) above.
Upon request of the Collateral Agent, a copy of each statement issued with
respect to the Account should be provided to the Collateral Agent at the
following addresses (which address may be changed upon seven (7) days' written
notice given to you by the Collateral Agent):
Wells Fargo Retail Finance, LLC
One Boston Place, 18th Floor
Boston, Massachusetts 02108
Attention: Mr. Cory Loftus
Re: The Kitchen Collection, Inc.


with a copy to:


Wells Fargo Bank, N.A.



--------------------------------------------------------------------------------



2450 Colorado Avenue, Suite 3000 West
Santa Monica, California 90404
Attention: Treasury Department
Phone: (310) 453-7300
Re: The Kitchen Collection, Inc.


You shall be fully protected in acting on any order or direction by the
Collateral Agent respecting the Accounts without making any inquiry whatsoever
as to the Collateral Agent's right or authority to give such order or direction
or as to the application of any payment made pursuant thereto. Nothing contained
herein is intended to, nor shall it be deemed to, modify the rights and
obligations of the Obligor and the Collateral Agent under the terms of the loan
arrangement and the loan documents executed in connection therewith between,
among others, the Obligor and the Collateral Agent.
This letter may be amended only by notice in writing signed by the Obligor and
an officer of the Collateral Agent and may be terminated solely by written
notice signed by an officer of the Collateral Agent.
[signature page follows]Very truly yours,




THE KITCHEN COLLECTION, INC., as Obligor




By:
___________________________

Name:
___________________________

Title:
___________________________





cc:    Wells Fargo Retail Finance, LLC







--------------------------------------------------------------------------------



Exhibit A


Accounts

[see attached]





